Exhibit 10.1

 

 

 

$40,000,000

CREDIT AGREEMENT

dated as of September 30, 2013

among

AFFIRMATIVE INSURANCE HOLDINGS, INC.,

as Borrower

THE LENDERS PARTY HERETO

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as Administrative Agent and Collateral Agent

CREDIT SUISSE SECURITIES (USA) LLC,

as Sole Bookrunner and Sole Lead Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE   ARTICLE I.    Definitions    SECTION 1.01.   

Defined Terms

     1    SECTION 1.02.   

Terms Generally

     32    SECTION 1.03.   

Classification of Loans and Borrowings

     33    SECTION 1.04.   

Pro Forma Calculations

     33    SECTION 1.05.   

Rounding

     33    SECTION 1.06.   

Times of Day

     33    SECTION 1.07.   

Timing of Payment or Performance

     33    SECTION 1.08.   

Certifications

     33    ARTICLE II.    The Credits    SECTION 2.01.   

Commitments

     34    SECTION 2.02.   

Loans

     34    SECTION 2.03.   

Borrowing Procedure

     35    SECTION 2.04.   

Repayment of Loans; Evidence of Debt

     35    SECTION 2.05.   

Fees

     36    SECTION 2.06.   

Interest on Loans

     36    SECTION 2.07.   

Default Interest

     36    SECTION 2.08.   

Alternate Rate of Interest

     37    SECTION 2.09.   

Termination and Reduction of Commitments

     37    SECTION 2.10.   

Conversion and Continuation of Borrowings

     37    SECTION 2.11.   

Repayment of Loans

     39    SECTION 2.12.   

Prepayment

     40    SECTION 2.13.   

Mandatory Prepayments

     40    SECTION 2.14.   

Increased Costs

     42    SECTION 2.15.   

Change in Legality

     43    SECTION 2.16.   

Indemnity

     44    SECTION 2.17.   

Pro Rata Treatment

     44    SECTION 2.18.   

Sharing of Setoffs

     45    SECTION 2.19.   

Payments

     45    SECTION 2.20.   

Taxes

     46    SECTION 2.21.   

Assignment of Loans Under Certain Circumstances; Duty to Mitigate

     50   



--------------------------------------------------------------------------------

ARTICLE III.    Representations and Warranties    SECTION 3.01.   

Organization; Powers

     51    SECTION 3.02.   

Authorization; No Conflicts

     52    SECTION 3.03.   

Enforceability

     52    SECTION 3.04.   

Governmental Approvals

     52    SECTION 3.05.   

Financial Statements

     52    SECTION 3.06.   

No Material Adverse Change

     53    SECTION 3.07.   

Title to Properties

     53    SECTION 3.08.   

Subsidiaries

     54    SECTION 3.09.   

Litigation; Compliance with Laws

     55    SECTION 3.10.   

Agreements

     55    SECTION 3.11.   

Federal Reserve Regulations

     56    SECTION 3.12.   

Investment Company Act

     56    SECTION 3.13.   

Use of Proceeds

     56    SECTION 3.14.   

Tax Returns

     56    SECTION 3.15.   

No Material Misstatements

     57    SECTION 3.16.   

Employee Benefit Plans

     57    SECTION 3.17.   

Environmental Matters

     57    SECTION 3.18.   

Insurance

     58    SECTION 3.19.   

Security Documents

     58    SECTION 3.20.   

Location of Real Property

     60    SECTION 3.21.   

Labor Matters

     60    SECTION 3.22.   

Liens

     60    SECTION 3.23.    Intellectual Property      60    SECTION 3.24.   
Solvency      60    SECTION 3.25.    Transaction Documentation      61   
SECTION 3.26.    Permits      61    SECTION 3.27.    Reinsurance Agreements     
61    SECTION 3.28.    Senior Indebtedness      62    SECTION 3.29.    OFAC     
62    SECTION 3.30.    Patriot Act      62    ARTICLE IV.    Conditions of
Lending    ARTICLE V.    Affirmative Covenants    SECTION 5.01.   

Existence; Businesses and Properties

     66    SECTION 5.02.   

Insurance

     66    SECTION 5.03.   

Taxes

     66   

 

ii



--------------------------------------------------------------------------------

SECTION 5.04.   

Financial Statements, Reports, etc.

     67    SECTION 5.05.   

Litigation and Other Notices

     70    SECTION 5.06.   

Information Regarding Collateral

     70    SECTION 5.07.   

Maintaining Records; Access to Properties and Inspections; Environmental
Assessments

     71    SECTION 5.08.   

Use of Proceeds

     72    SECTION 5.09.   

Additional Collateral, etc.

     72    SECTION 5.10.   

Further Assurances

     75    SECTION 5.11.   

Interest Rate Protection

     75    SECTION 5.13.   

Maintain Reinsurance

     75    SECTION 5.14.   

Tax Sharing Arrangements

     75    SECTION 5.15.   

Compliance with Laws and Agreements

     76    SECTION 5.16.   

Deposit Accounts

     76    SECTION 5.17.   

Retail Letter of Credit

     76    ARTICLE VI.    Negative Covenants    SECTION 6.01.   

Indebtedness

     76    SECTION 6.02.   

Liens

     78    SECTION 6.03.   

Sale and Lease-Back Transactions

     80    SECTION 6.04.   

Investments, Loans and Advances

     80    SECTION 6.05.   

Mergers, Consolidations, Sales of Assets

     81    SECTION 6.06.   

Restricted Payments; Restrictive Agreements

     82    SECTION 6.07.   

Transactions with Affiliates

     83    SECTION 6.08.   

Business of the Borrower; Limitation on Hedging Agreements

     84    SECTION 6.09.   

Other Indebtedness; Amendments to Retail Sale Purchase Documentation

     84    SECTION 6.10.   

Capital Expenditures

     85    SECTION 6.11.   

Minimum Reserves

     86    SECTION 6.12.   

Minimum EBITDA

     86    SECTION 6.13.   

Minimum Risk-Based Capital Ratio

     86    SECTION 6.14.   

Loss Ratio

     86    SECTION 6.15.   

Reserved

     86    SECTION 6.16.   

Fiscal Year

     86   

 

iii



--------------------------------------------------------------------------------

ARTICLE VII. Events of Default    ARTICLE VIII.    The Agents    ARTICLE IX.   
Miscellaneous    SECTION 9.01.   

Notices

     94    SECTION 9.02.   

Survival of Agreement

     97    SECTION 9.03.   

Binding Effect

     97    SECTION 9.04.   

Successors and Assigns

     97    SECTION 9.05.   

Expenses; Indemnity

     101    SECTION 9.06.   

Right of Setoff

     103    SECTION 9.07.   

Applicable Law

     103    SECTION 9.08.   

Waivers; Amendment

     103    SECTION 9.09.   

Interest Rate Limitation

     107    SECTION 9.10.   

Entire Agreement

     107    SECTION 9.11.   

WAIVER OF JURY TRIAL

     107    SECTION 9.12.   

Severability

     108    SECTION 9.13.   

Counterparts

     108    SECTION 9.14.   

Headings

     108    SECTION 9.15.   

Jurisdiction; Consent to Service of Process

     108    SECTION 9.16.   

Confidentiality

     109   

Exhibits and Schedules

 

Exhibit A    Form of Administrative Questionnaire Exhibit B    Form of Affiliate
Subordination Agreement Exhibit C    Form of Assignment and Assumption Exhibit D
   Form of Borrowing Request Exhibit E    Form of Guarantee and Collateral
Agreement Exhibit F    Form of Perfection Certificate Exhibit G    Form of U.S.
Tax Compliance Certificate Schedule I    Commitments Schedule 1.01(b)   
Subsidiary Guarantors Schedule 3.08 (a)    Subsidiaries Schedule 3.08(b)   
Additional Prohibitions and Restrictions Schedule 3.09    Litigation Schedule
3.17    Environmental Matters Schedule 3.18    Insurance Schedule 3.19(a)    UCC
Filing Offices Schedule 3.20    Owned Real Property Schedule 3.26    Regulated
Insurance Subsidiary Permits Schedule 6.01    Existing Indebtedness Schedule
6.02    Existing Liens Schedule 6.04    Existing Investments

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of September 30, 2013 (this “Agreement”), among
AFFIRMATIVE INSURANCE HOLDINGS, INC., a Delaware corporation (the “Borrower”),
the LENDERS from time to time party hereto, CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as administrative agent (in such capacity and together with its
successors and permitted assigns, the “Administrative Agent”) and CREDIT SUISSE
SECURITIES (USA) LLC, as sole bookrunner and sole lead arranger.

The parties hereto agree as follows:

ARTICLE I.

Definitions

SECTION 1.01. Defined Terms

As used in this Agreement, the following terms shall have the meanings specified
below:

“2004 Debentures” shall mean the $30,928,000 aggregate principal amount of
Junior Subordinated Debt Securities due 2035 issued by Borrower to Affirmative
Trust I, as the same may be amended, supplemented or otherwise modified from
time to time in accordance with this Agreement.

“2005 Debentures” shall mean the $25,774,000 aggregate principal amount of
Junior Subordinated Debt Securities due 2035 issued by Borrower to Affirmative
Trust II, as the same may be amended, supplemented or otherwise modified from
time to time in accordance with this Agreement.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Entity” shall have the meaning set forth in the definition of
Permitted Acquisition.

“Adjusted LIBO Rate” shall mean, with respect to any EuroDollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves;
provided, however that notwithstanding the foregoing, the Adjusted LIBO Rate
shall at no time be less than 1.25% per annum.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire
substantially in the form of Exhibit A, or such other form as may be supplied
from time to time by the Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, however, that, for purposes of Section 6.07, the term “Affiliate”
shall also include any Person that directly or indirectly owns 10% or more of
any class of Equity Interests of the Person specified or that is an officer or
director of the Person specified.

“Affiliate Subordination Agreement” shall mean an Affiliate Subordination
Agreement substantially in the form of Exhibit B pursuant to which intercompany
obligations and advances owed by any Loan Party are subordinated to the
Obligations.

“Affirmative Intercompany Tax Agreement” shall have the meaning assigned to such
term in Section 5.13.

“Affirmative Trust I” shall mean Affirmative Insurance Holdings Statutory Trust
I, a special purpose statutory Delaware business trust established by Borrower,
of which Borrower holds all the common securities, which purchased from Borrower
the 2004 Debentures.

“Affirmative Trust II” shall mean Affirmative Insurance Holdings Statutory Trust
II, a special purpose statutory Delaware business trust established by Borrower,
of which Borrower holds all the common securities, which purchased from Borrower
the 2005 Debentures.

“Agents” shall have the meaning assigned to such term in Article VIII.

“Agreement” shall have the meaning assigned to such term in the preamble.

“A.M. Best” shall mean A.M. Best & Company, Inc.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%; provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate determined on such day at approximately 11 a.m. (London time) by
reference to the British Bankers’ Association Interest Settlement Rates (or by
reference to any successor or substitute entity or other quotation service
providing comparable quotations to such British Bankers’ Association Interest
Settlement Rates) for deposits in dollars (as set forth by any service selected
by the Administrative Agent that has been nominated by the British Bankers’
Association (or any successor or substitute agency) as an authorized vendor for
the purpose of displaying such rates). Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective as of the opening of business on the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.

“Applicable Margin” shall mean (a) with respect to the Loans that are EuroDollar
Loans, 7.25%; and (b) with respect to Loans that are ABR Loans, 6.25%.

 

2



--------------------------------------------------------------------------------

“Applicable Prepayment Premium” means, as of any date of determination, an
amount equal to (a) during the period of time from and after the Closing Date up
to and including the date that is the first anniversary of the Closing Date,
3.00% times the principal amount of any prepayment of the Loans on such date,
(b) during the period of time after the date that is the first anniversary of
the Closing Date up to and including the date that is the second anniversary of
the Closing Date, 2.00% times the principal amount of any prepayment of the
Loans on such date, (c) during the period of time after the date that is the
second anniversary of the Closing Date up to and including the date that is the
third anniversary of the Closing Date, 1.00% times the principal amount of any
prepayment of the Loans on such date and (d) thereafter, zero. Notwithstanding
the foregoing or anything to the contrary contained herein, no Applicable
Prepayment Premium shall be due and owing (x) for the period commencing on the
Closing Date and ending on the 91st day after the primary syndication efforts
for the Facility shall have been completed (as reasonably determined by the
Arranger in consultation with the Borrower) so long as the Loans are paid in
full with the proceeds of newly incurred Indebtedness substantially concurrently
with the application of the prepayment or (y) in connection with (i) any
mandatory prepayment of the Loans resulting from the events described in
Sections 2.13(a) and (e) and (ii) any repayment of the Loans in accordance with
Section 2.11.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” shall mean CS Securities acting in its capacity as sole bookrunner
and sole lead arranger for the Facility.

“Asset Sale” shall mean the sale, lease, sub-lease, sale and leaseback,
assignment, conveyance, transfer, issuance or other disposition (by way of
merger, casualty, condemnation or otherwise) by the Borrower or any Subsidiary
to any Person other than the Borrower or any Subsidiary Guarantor of (a) any
Equity Interests of any of the Subsidiaries or (b) any other assets of the
Borrower or any of the Subsidiaries, including Equity Interests of any Person
that is not a Subsidiary (other than (i) inventory, obsolete or worn out assets,
scrap and Permitted Investments, in each case disposed of in the ordinary course
of business, (ii) Permitted Liens, (iii) leases, subleases, licenses or
sublicenses (including with respect to intellectual property including the
provision of software under an open source license), in each case in the
ordinary course of business and that do not materially interfere with the
business of the Borrower and its Subsidiaries, (iv) dispositions of property to
the extent that (A) such property is exchanged for credit against the purchase
price of similar replacement property or (B) the proceeds of such disposition
are promptly applied to the purchase price of such replacement property,
(v) transfers of property subject to casualty or condemnation, (vi) the
unwinding of any Hedging Agreement pursuant to its terms, (vii) terminations of
leases, subleases, licenses and sublicenses in the ordinary course of business)
and (viii) the sale or discount by any Regulated Insurance Subsidiary without
recourse and in the ordinary course of business of overdue accounts receivable
arising in the ordinary course of business but only in connection with the
compromise or collection thereof consistent with customary industry practice
(and not part of any bulk sale or financing transaction)).

 

3



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent and, to the extent its consent is required, the Borrower.

“Authorized Control Level” shall mean “Authorized Control Level Risk-Based
Capital” as defined by the NAIC as of December 31, 1994, as such definition has
been amended from time to time, and as applied in the context of the Risk-Based
Capital Guidelines promulgated by the NAIC.

“Benefit Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” shall have the meaning assigned to such term in the preamble.

“Borrower Subordinated Notes” shall mean (i) the 2004 Debentures and (ii) the
2005 Debentures.

“Borrower Trust Preferred Note Documents” shall mean each of the indentures
under which each of the Borrower Subordinated Notes is issued and all other
instruments, agreements and other documents evidencing or governing each of the
Borrower Subordinated Notes or providing any Guarantee or other right in respect
thereof, as the same may amended, supplemented or otherwise modified from time
to time in accordance with this Agreement.

“Borrowing” shall mean Loans of the same Type made, converted or continued on
the same date and, in the case of EuroDollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D, or such other
form as shall be approved by the Administrative Agent.

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

“Business” shall mean the businesses of the Borrower and its Subsidiaries
limited to the provision of non-standard automobile insurance and the premium
finance thereof, including businesses incidental, related, corollary thereto or
a reasonable extension thereof.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
commercial banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a EuroDollar Loan
(including with respect to all notices and determinations in connection
therewith and any payments of principal, interest or other amounts thereon), the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

 

4



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean, for any period, with respect to any Person,
(a) the additions to property, plant and equipment and other capital
expenditures of such Person and its consolidated Subsidiaries that are (or
should be) set forth in a consolidated statement of cash flows of such Person
for such period prepared in accordance with GAAP and (b) Capital Lease
Obligations incurred by such Person and its consolidated Subsidiaries during
such period other than: (i) to the extent permitted by this Agreement, a
reinvestment of the Net Cash Proceeds of any Asset Sale or Recovery Event,
(ii) expenditures that are accounted for as capital expenditures of such Person
and that actually are paid for by a third party (excluding the Borrower or any
of its Subsidiaries) and for which the Borrower or any Subsidiary has not
provided or is not required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other Person (whether
before, during or after such period), (iii) the purchase price of equipment
purchased during such period to the extent the consideration therefor consists
of any combination of (x) used, worn out, obsolete or surplus equipment traded
in at the time of such purchase and (y) the proceeds of a concurrent sale of
used, worn out, obsolete or surplus equipment, in each case, in the ordinary
course of business or (iv) any expenditure or Capital Lease Obligations arising
in connection with the Electronic Data Processing Equipment and Software Sale
and Leaseback Transaction.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or Personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP. For purposes of this Agreement, the amount
of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP consistently applied with the principles existing on the
Closing Date; provided, however that, in the sole discretion of the Borrower,
any obligations relating to a lease that was accounted for by a Loan Party as an
operating lease as of the Closing Date and any similar lease entered into after
the Closing Date shall be accounted for as an operating lease and not a Capital
Lease Obligation for all purposes under this Agreement and the other Loan
Documents.

“Cash Flow” shall mean, for any relevant 12 month fiscal period, the sum,
without duplication, of (i) for the Borrower, USAgencies and their respective
subsidiaries (other than the Regulated Insurance Subsidiaries), Consolidated
EBITDA for the relevant period, (ii) all state and federal income tax expenses
incurred by the Regulated Insurance Subsidiaries for the relevant period, and
(iii) the greater of (a) combined statutory earnings for all Regulated Insurance
Subsidiaries for the December 31st calendar period most recently ended prior to
the relevant period, and (b) the sum of 10% of surplus of all Regulated
Insurance Subsidiaries as of the last day of the December 31st calendar period
most recently ended prior to the relevant period, provided that for purposes of
calculating Cash Flow for any period (A) the Cash Flow of USAgencies and of any
other Acquired Entity acquired by the Borrower or any Subsidiary pursuant to a
Permitted Acquisition during such period shall be included on a pro forma basis
for such period (assuming the consummation of such acquisition and the
incurrence or assumption of any Indebtedness in connection therewith occurred as
of the first day of such period) and

 

5



--------------------------------------------------------------------------------

(B) the Cash Flow of any person or line of business sold or otherwise disposed
of by the Borrower or any Subsidiary during such period for shall be excluded
for such period (assuming the consummation of such sale or other disposition and
the repayment of any Indebtedness in connection therewith occurred as of the
first day of such period). The preceding formula shall be adjusted on a
proportionate basis for any relevant period that is not a fiscal twelve month
period.

“Cash Management Obligations” means obligations owed by the Borrower or any
Subsidiary in respect of any overdraft and liabilities arising from treasury,
depository and Cash Management Services.

“Cash Management Services” means any one or more of the following types of
services or facilities provided to the Borrower or any Subsidiary by any Person:
(a) ACH transactions; (b) cash management services, including, without
limitation, controlled disbursement services, treasury, depository, overdraft,
and electronic funds transfer services; (c) foreign exchange facilities;
(d) credit card processing services; (e) purchase cards; and (f) credit or debit
cards.

“CFC” shall mean a “controlled foreign corporation” as such term is defined in
Section 957 of the Code.

“Change in Control” shall be deemed to have occurred if (a) the Permitted
Holders shall fail to own directly or indirectly, beneficially and of record,
Equity Interests representing at least the Required Minimum Percentage of the
aggregate ordinary voting power and aggregate equity value represented by the
issued and outstanding Equity Interests in the Borrower, (b) any “Person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the date hereof) other than the Permitted Holders shall own
directly or indirectly, beneficially or of record, Equity Interests representing
a greater percentage of either the aggregate ordinary voting power or the
aggregate equity value represented by the issued and outstanding Equity
Interests in the Borrower then held, directly or indirectly, beneficially and of
record, by the Permitted Holders, (c) a majority of the seats (other than vacant
seats) on the board of directors of the Borrower shall at any time be occupied
by Persons who are not Continuing Directors, (d) the Borrower shall at any time
fail to own directly or indirectly, beneficially and of record, 100% of each
class of issued and outstanding Equity Interests in each of its direct
wholly-owned Subsidiaries free and clear of all Liens (other than Liens
permitted hereby) or (e) any change of control (or similar event, however
denominated) with respect to the Borrower or any Subsidiary shall occur under
and as defined in the Subordinated Debt Documents to which the Borrower or any
Subsidiary is a party.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

6



--------------------------------------------------------------------------------

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Closing Date” shall mean September 30, 2013.

“Closing Date Material Adverse Effect” as defined in the Retail Sale Purchase
Agreement.

“Closing Date Subordinated Credit Agreement” shall mean that certain
Subordinated Credit Agreement, dated as of the Closing Date, by and among the
Borrower, the Lenders party thereto from time to time, the Subordinated
Administrative Agent and the Subordinated Collateral Agent as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
this Agreement.

“Closing Date Subordinated Debt” shall mean all Indebtedness outstanding under
the Subordinated Debt Documents.

“Closing Date Subordinated Debt Documents” shall mean the Closing Date
Subordinated Credit Agreement and all other Loan Documents (as defined in the
Closing Date Subordinated Credit Agreement) as the same may be amended,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

“Code” shall mean the Internal Revenue Code of 1986.

“Collateral” shall mean all property and assets of the Loan Parties, now owned
or hereafter acquired, upon which a Lien is purported to be created by any
Security Document; provided, that in no event shall “Collateral” include any
Excluded Assets.

“Collateral Agent” shall mean Credit Suisse AG, Cayman Islands Branch, and its
successors and permitted assigns.

“Commitment” shall mean, with respect to each Lender, the commitment, if any, of
such Lender to make Loans hereunder as set forth on Schedule I, or in the
Assignment and Assumption pursuant to which such Lender assumed its Commitment,
as applicable. The initial aggregate amount of the Commitments is $40,000,000.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Cash Interest Expense” shall mean, for any period, Consolidated
Interest Expense with respect to senior secured Indebtedness and Subordinated
Debt for such period, excluding (i) any amount not payable in cash, (ii) any
fees, costs or expenses associated with the consummation of the Transactions,
(iii) annual agency fees paid to the Administrative Agent, (iv) costs or
expenses associated with obtaining any Hedging Agreement, (v) fees, costs or
expenses associated with any Investment permitted hereunder, equity issuance or
debt issuance (in each case, whether or not consummated) and (vi) fees, costs or
expenses incurred in connection with any amendment, waiver, supplement or other
modification of any Loan Document.

 

7



--------------------------------------------------------------------------------

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense for such period, (ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization for such period,
(iv) any non-cash charges, write-downs, expenses or losses reducing Consolidated
Net Income for such period (other than the write-down of current assets),
(v) any fees, costs and expenses related to the consummation of the
Transactions, (vi) any expenses or charges (other than depreciation or
amortization expense) related to any amendment or other modification of the
Loans or the Loan Documents or the Subordinated Debt or the Subordinated Debt
Documents (whether or not consummated), (vii) unusual, nonrecurring or
extraordinary charges or expenses in an amount not to exceed $2,000,000,
(provided that to the extent that all or any portion of the income of any person
is excluded from Consolidated Net Income pursuant to the definition thereof for
all or any portion of such period any amounts set forth in the preceding clauses
(i) through (vii) that are attributable to such Person shall not be included for
purposes of this definition for such period or portion thereof), and minus
(b) without duplication (i) all cash payments made during such period on account
of reserves, restructuring charges and other non-cash charges, write-downs,
expenses or losses added to Consolidated Net Income pursuant to clause (a)(iv)
above in a previous period and (ii) to the extent included in determining such
Consolidated Net Income, any extraordinary gains and all non-cash items of
income for such period, all determined on a consolidated basis in accordance
with GAAP; provided that for purposes of calculating Consolidated EBITDA for any
period (A), the Consolidated EBITDA of any Acquired Entity acquired by the
Borrower or any Subsidiary pursuant to a Permitted Acquisition during such
period shall be included on a pro forma basis for such period (assuming the
consummation of such acquisition and the incurrence or assumption of any
Indebtedness in connection therewith occurred as of the first day of such
period) and (B) the Consolidated EBITDA of any Person or line of business sold
or otherwise disposed of by the Borrower or any Subsidiary during such period
for shall be excluded for such period (assuming the consummation of such sale or
other disposition and the repayment of any Indebtedness in connection therewith
occurred as of the first day of such period).

“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations) of the Borrower and its
Non-Regulated Subsidiaries for such period (including all commissions, discounts
and other fees and charges owed by the Borrower and the Non-Regulated
Subsidiaries with respect to letters of credit and bankers’ acceptance
financing), net of interest income, in each case determined on a consolidated
basis in accordance with GAAP, plus (b) any interest and fees accrued during
such period in respect of Indebtedness of the Borrower or any Non-Regulated
Subsidiary that is required to be capitalized rather than included in
consolidated interest expense for such period in accordance with GAAP, provided
that for purposes of calculating Consolidated Interest Expense for any period
(A), the Consolidated Interest Expense of any Acquired Entity acquired by the
Borrower or any Subsidiary pursuant to a Permitted Acquisition during such
period shall be included on a pro forma basis for such period (assuming the
consummation of such acquisition and the incurrence

 

8



--------------------------------------------------------------------------------

or assumption of any Indebtedness in connection therewith occurred as of the
first day of such period) and (B) the Consolidated Interest Expense of any
Person or line of business sold or otherwise disposed of by the Borrower or any
Non-Regulated Subsidiary in accordance with the terms of this Agreement during
such period shall be excluded for such period (assuming the consummation of such
sale or other disposition and the repayment of any Indebtedness in connection
therewith occurred as of the first day of such period). For purposes of the
foregoing, interest expense shall be determined after giving effect to any net
payments made or received by the Borrower or any Subsidiary with respect to
interest rate Hedging Agreements.

“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Borrower and the Non-Regulated Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by the Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, statute, rule or governmental
regulation applicable to such Non-Regulated Subsidiary, (b) the income or loss
of any Person accrued prior to the date it becomes a Non-Regulated Subsidiary or
is merged into or consolidated with the Borrower or any Non-Regulated Subsidiary
or the date that such Person’s assets are acquired by the Borrower or any
Non-Regulated Subsidiary, (c) the income of any Person (other than a
Non-Regulated Subsidiary) in which any other Person (other than the Borrower or
a Wholly Owned Non-Regulated Subsidiary or any director holding qualifying
shares in accordance with applicable law) has an interest, except to the extent
of the amount of dividends or other distributions actually paid to the Borrower
or a Wholly Owned Non-Regulated Subsidiary by such Person during such period in
respect of such income and (d) any gains attributable to sales of assets out of
the ordinary course of business.

“Continuing Directors” shall mean, at any time, any member of the board of
directors of Borrower who (a) was a member of such board of directors on the
Closing Date, or (b) was nominated for election or elected to such board of
directors with the approval of a majority of the Continuing Directors who were
members of such board of directors at the time of such nomination or election
(or the Permitted Holders).

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Controlled Account” means a Deposit Account of a Loan Party which is subject to
the control of the Collateral Agent, for the benefit of the Secured Parties, in
accordance with the terms of the Guarantee and Collateral Agreement.

“Cure Expiration Date” shall have the meaning assigned to it in Article VII(o).

“Cure Notice” shall have the meaning assigned to it in Article VII(o).

 

9



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would constitute an Event of
Default.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Disclosure Exceptions” shall mean documents (a) subject to attorney-client
privilege or constitutes attorney work-product, (b) subject to contractually
binding confidentiality obligations owed to a third party existing prior to the
date of this Agreement or confidential agreements entered into in the ordinary
course of business consistent with past practice (and not made in contemplation
of this Agreement) or (c) in respect of which disclosure to the Administrative
Agent or any Lender (or their respective representatives or contractors) is
prohibited by applicable law.

“Disqualified Institution” shall mean any entity identified by the Borrower in
writing to the Administrative Agent prior to the Closing Date.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Distribution” shall mean (a) any payment of a distribution, interest or
dividend in respect of any Equity Interest, (b) any payment on account of the
purchase, redemption, defeasance, sinking fund or other acquisition or
retirement of any Equity Interest or any other payment or distribution made in
respect thereof, either directly or indirectly or (c) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any Equity Interest.

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated, formed or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.

“Eligible Assignee” shall mean any Person, other than Borrower or any Subsidiary
or Affiliate thereof, including any Permitted Holder or any Sponsor Related
Entity, that meets the requirements to be an assignee under
Section 9.04(b)(iii), (v) and (vi) (subject to such consents, if any, as may be
required under Section 9.04(b)(iii)).

“Engagement Letter” shall mean the Engagement Letter, dated as of September 26,
2013, by and between the Borrower and the Administrative Agent.

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and agreements in each case, relating to protection of the environment,
natural resources, human health and safety or the presence, Release of,
threatened Release, or exposure to, Hazardous Materials, or the generation,
manufacture, processing, distribution, use, treatment, storage, transport,
recycling or handling of, or the arrangement for such activities with respect
to, Hazardous Materials.

 

10



--------------------------------------------------------------------------------

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” shall mean any Permit issued pursuant to any
Environmental Law.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, or any obligations convertible
into or exchangeable for, or giving any Person a right, option or warrant to
acquire, such equity interests or such convertible or exchangeable obligations;
provided, that any instrument evidencing Indebtedness convertible or
exchangeable for Capital Stock shall not be deemed to be Equity Interests,
unless and until any such instruments are so converted or exchanged.

“Equity Issuance” shall mean any issuance or sale by the Borrower of any Equity
Interests of the Borrower, or the receipt by the Borrower of any capital
contribution, as applicable, except in each case for (a) any issuance of
directors’ qualifying shares and (b) sales or issuances of common stock of
Borrower to management or employees of the Borrower or any Subsidiary under any
employee stock option or stock purchase plan or employee Benefit Plan in
existence from time to time in the ordinary course of business.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Benefit Plan
(other than an event for which the 30-day notice period is waived); (b) the
failure with respect to any Benefit Plan to satisfy the “minimum funding
standard” under Section 412 and 430 of the Code or Section 302 and 303 of ERISA,
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Benefit Plan; (d) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Benefit Plan or the

 

11



--------------------------------------------------------------------------------

withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Benefit Plan or Multiemployer Plan; (e) the receipt by the Borrower or
any of its ERISA Affiliates from the PBGC or a plan administrator of any notice
relating to the intention to terminate any Benefit Plan or Plans or to appoint a
trustee to administer any Benefit Plan; (f) the adoption of any amendment to a
Benefit Plan that would require the provision of security pursuant to
Section 436(f) of the Code; (g) the receipt by the Borrower or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any of its ERISA Affiliates of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA, or in “critical” or “endangered” status under Section 432 of the Code
and Section 305 of ERISA; (h) the occurrence of a “prohibited transaction” with
respect to which the Borrower or any of the Subsidiaries is a “disqualified
Person” (within the meaning of Section 4975 of the Code) or with respect to
which the Borrower or any such Subsidiary could otherwise be liable; or (i) any
other event or condition with respect to a Benefit Plan or Multiemployer Plan
that could result in liability of the Borrower or any Subsidiary. “EuroDollar”,
when used in reference to any Loan or Borrowing, refers to whether such Loan, or
the Loans comprising such Borrowing, are bearing interest at a rate determined
by reference to the Adjusted LIBO Rate.

“EuroDollar Loan” shall mean a Loan that bears interest at a rate based on the
definition of Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excess Cash Flow” shall mean, for any relevant twelve (12) month fiscal period,
without duplication, Cash Flow, less (a) the consolidated aggregate amount of
all Capital Expenditures for such period, including capital payments for
business expenditures and investments, such as capital lease payments,
(b) consolidated state and federal income taxes for such period,
(c) Consolidated Interest Expense, (d) ordinary corporate dividends made in
accordance with the terms hereof during such period and (e) cash consideration
utilized for Permitted Acquisitions during the relevant twelve (12) month fiscal
period. The preceding formula shall be adjusted on a pro rata basis for any
relevant period that is not a fiscal twelve (12) month period.

“Excluded Account” means, individually or collectively as the context requires,
any deposit account used for payroll, taxes or other employee wage and benefit
payments or trust or escrow deposit accounts.

“Excluded Assets” shall have the meaning set forth in the Guarantee and
Collateral Agreement.

“Excluded Foreign Subsidiaries” shall mean, at any time, (a) any Foreign
Subsidiary that is a CFC, (b) any Domestic Subsidiary of a Foreign Subsidiary
that is a CFC, (c) any Domestic Subsidiary that has no material assets other
than Equity Interests of one or more Foreign Subsidiaries that are CFCs or
(d) any Subsidiary that is prohibited by applicable law from guaranteeing the
Obligations.

 

12



--------------------------------------------------------------------------------

Excluded Subsidiaries” means collectively, Excluded Foreign Subsidiaries, each
TruPS Business Trust, each Real Estate Subsidiary, each Regulated Insurance
Subsidiary, each Qualified Insurance Holding Company, each Immaterial Subsidiary
and each Subsidiary that is prohibited by applicable law, rule or regulation or,
to the extent that such obligation would prevent the granting of such Guarantee,
by any contractual obligation existing on the Closing Date or existing at the
time of acquisition thereof from Guaranteeing the Loans (to the extent such
contractual obligation was not created in contemplation of such acquisition) or
which would require governmental (including regulatory) consent, approval,
license or authorization to provide a Guarantee (unless such consent, approval,
license or authorization has been received).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof),
(ii) imposed by the United States or (iii) that are Other Connection Taxes,
(b) in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan (other than pursuant to an assignment
request by the Borrower under Section 2.21) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.20 and (d) any
U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Facility” shall mean that certain Credit Agreement, dated as of
January 31, 2007, by and among the Borrower, the lenders party thereto and US
Bank, National Association (as successor to Credit Suisse, Cayman Islands
Branch), as administrative agent for such lenders.

“Existing TruPS Business Trusts” shall mean Affirmative Trust I and Affirmative
Trust II.

“Extended Loans” shall have the meaning assigned to such term in Section
9.08(c)(ii).

“Extending Lender” shall have the meaning assigned to such term in Section
9.08(c)(ii).

“Extension” shall have the meaning assigned to such term in Section 9.08(c).

“Extension Offer” shall have the meaning assigned to such term in Section
9.08(c).

“Extraordinary Receipts” means any Net Cash Proceeds received by any Loan Party
or any of their respective Subsidiaries not in the ordinary course of business
(and not consisting of proceeds described in Section 2.13(b), (c), (d), (e) or
(f) hereof), including, without limitation, (a) foreign, federal, state or local
income tax refunds, (b) pension plan reversions, (c) proceeds of

 

13



--------------------------------------------------------------------------------

insurance to the extent not constituting a Recovery Event, (d) judgments,
proceeds of settlements or other consideration of any kind in connection with
any cause of action or litigation, and (e) condemnation awards (and payments in
lieu thereof) to the extent not constituting a Recovery Event.

“Facility” means the Commitments and the Loans made hereunder.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

“Fee Letter” shall mean the Fee Letter dated as of September 30, 2013, among the
Borrower, CS and CS Securities.

“Fees” shall mean the fees payable under the Engagement Letter and the Fee
Letter.

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

“Financial Reinsurance Agreement” shall mean a reinsurance agreement covering
any transaction in which any Regulated Insurance Subsidiary cedes business that
does not meet the conditions for reinsurance accounting as provided by the
Financial Accounting Standards Board in Statement of Financial Accounting
Standards No. 113, as the same may be revised, replaced, or supplemented from
time to time.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” shall mean generally accepted accounting principles in the United States.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

14



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of (a) the guarantor or (b) another Person (including
any bank under a letter of credit) to induce the creation of which the guarantor
has issued a reimbursement, counterindemnity or similar obligation, in either
case guaranteeing or having the economic effect of guaranteeing any Indebtedness
or other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation, contingent or
otherwise, of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) to act as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or obligation or
(v) to otherwise assure or hold harmless the owner of such Indebtedness or other
obligation against loss in respect thereof; provided, however, that the term
“Guarantee” shall not include (x) endorsements for collection or deposit in the
ordinary course of business or (y) obligations of Regulated Insurance
Subsidiaries under Insurance Contracts, Reinsurance Agreements or Retrocession
Agreements and the terms “Guaranteeing” and “Guaranteed” shall have meanings
correlative thereto. The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement substantially in the form of Exhibit E, to be executed and delivered
by the Borrower and each Subsidiary Guarantor.

“Hazardous Materials” shall mean any petroleum (including crude oil or fraction
thereof) or petroleum products or byproducts, or any pollutant, contaminant,
chemical, compound, constituent, or hazardous, toxic or other substances,
materials or wastes defined, or regulated as such by, or pursuant to, any
Environmental Law, or requires removal, remediation or reporting under any
Environmental Law, including asbestos, or asbestos containing material, radon or
other radioactive material, polychlorinated biphenyls and urea formaldehyde
insulation.

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, fuel or other
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided,
however, that no phantom stock or similar plan providing for payments and on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or any Subsidiary shall be a Hedging Agreement.

 

15



--------------------------------------------------------------------------------

“Immaterial Subsidiary” means a Subsidiary of the Borrower that, individually or
in the aggregate with all other Immaterial Subsidiaries so designated by the
Borrower, (a) accounted for less than 2.5% of Consolidated EBITDA of the
Borrower for the most recently completed fiscal quarter with respect to which,
financial statements have been, or are required to have been, delivered by the
Borrower on or before the date as of which any such determination is made, as
reflected in such financial statements, and (b) has assets which represent less
than 2.5% of the Total Assets (as defined by GAAP) of the Borrower as of the
last day of the most recently completed fiscal quarter with respect to which,
financial statements have been, or are required to have been, delivered by the
Borrower on or before the date as of which any such determination is made, as
reflected in such financial statements.

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
or assets acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (other than current trade
accounts payable incurred in the ordinary course of business, which for the
avoidance of doubt, shall mean trade payables that are no more than ninety
(90) days outstanding after the earlier of (i) the typical payment date or
(ii) the required payment date), (e) all obligations of such person, contingent
or otherwise, to purchase, redeem, retire or otherwise acquire for value any
Equity Interests in such person, (f) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed;
provided that if such Indebtedness has expressly not been assumed, the amount of
such Indebtedness for purposes of this Agreement shall be the lesser of (1) the
amount of such Indebtedness and (2) the fair market value of the collateral
subject to such Lien, (g) all obligations of such Person under Financial
Reinsurance Agreements, (h) all Guarantees by such Person of Indebtedness of
others, (i) all Capital Lease Obligations or Synthetic Lease Obligations of such
Person, (j) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(k) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any other Person (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in, or other relationship with, such other
Person, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. For the avoidance of doubt, Indebtedness shall
not include (obligations to employees undertaken in the ordinary course and
consistent with past practice under health or disability employee benefit
programs not constituting obligations for borrowed money.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” shall have the meaning assigned to it in Section 9.05(b).

“IRS” shall mean the United States Internal Revenue Service.

 

16



--------------------------------------------------------------------------------

“Indemnified Liabilities” shall have the meaning assigned to it in Section
9.05(b).

“Indemnitee” shall have the meaning assigned to such term in Section 9.05.

“Information” shall have the meaning assigned to such term in Section 9.16.

“Installment Agreement” shall mean an agreement or arrangement (however
evidenced) pursuant to which a policyholder agrees to pay a Regulated Insurance
Subsidiary the premium cost on an insurance policy at a future date in one or
more installments, together with a service charge.

“Insurance Business” shall mean one or more aspects of the business of
(a) selling, issuing or underwriting non-standard personal auto insurance and
(b) selling or issuing reinsurance substantially related to the foregoing.

“Insurance Contract” shall mean any insurance contract or policy issued by a
Regulated Insurance Subsidiary (but shall not include any Reinsurance Agreement
or Retrocession Agreement).

“Insurance Regulators” shall mean, with respect to any Regulated Insurance
Subsidiary, the Governmental Authority, insurance department or similar
administrative authority or agency located in (a) each state in which such
Regulated Insurance Subsidiary is domiciled or (b) to the extent asserting
regulatory jurisdiction over such Regulated Insurance Subsidiary, the
Governmental Authority, insurance department, authority or agency in each state
in which such Regulated Insurance Subsidiary is licensed, shall include any
federal insurance regulatory department, authority or agency that may be created
and that asserts regulatory jurisdiction over such Regulated Insurance
Subsidiary.

“Intellectual Property Collateral” shall have the meaning assigned to such term
in the Guarantee and Collateral Agreement.

“Intellectual Property Security Agreement” shall mean all Intellectual Property
Security Agreements to be executed and delivered by the Loan Parties, each
substantially in the applicable form required by the Guarantee and Collateral
Agreement.

“Intercreditor and Subordination Agreement” shall mean that certain
Intercreditor and Subordination Agreement, dated as of the Closing Date, by and
between the Collateral Agent and the Subordinated Collateral Agent.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each fiscal month and (b) with respect to any EuroDollar Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a EuroDollar Borrowing with an Interest
Period of more than one month’s duration, each day that would have been an
Interest Payment Date had successive Interest Periods of one month’s duration
been applicable to such Borrowing.

 

17



--------------------------------------------------------------------------------

“Interest Period” shall mean, with respect to any EuroDollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is 1, 2, 3 or 6 months thereafter,
as the Borrower may elect; provided, however, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period and (c) no Interest Period with respect to any
portion of any Loans shall extend beyond the Maturity Date. Interest shall
accrue from and including the first day of an Interest Period to but excluding
the last day of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Investments” shall have the meaning assigned to such term in Section 6.04.

“Lenders” shall mean (a) the Persons listed on the signature pages hereto and
(b) any Person that has become a party hereto pursuant to an Assignment and
Assumption. For the avoidance of doubt, (i) none of Borrower, its Subsidiaries
or any respective Affiliate thereof, including any Permitted Holder or any
Sponsor Related Entity, shall be permitted to be a Lender hereunder and (ii) no
Disqualified Institution shall be a Lender hereunder.

“Leverage Ratio” shall mean, on any date, the ratio of (a) Total Debt (other
than Subordinated Debt and any unsecured Indebtedness) on such date to (b) Cash
Flow for the period of four consecutive fiscal quarters most recently ended on
or prior to such date, taken as one accounting period.

“LIBO Rate” shall mean, with respect to any EuroDollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates (or by reference to any successor
or substitute entity or other quotation service providing comparable quotations
to such British Bankers’ Association Interest Settlement Rates) for deposits in
dollars (as set forth by the Bloomberg Information Service or any successor
thereto or any other service selected by the Administrative Agent which has been
nominated by the British Bankers’ Association (or any successor or substitute
agency)as an authorized information vendor for the purpose of displaying such
rates) for a period equal to such Interest Period; provided that, to the extent
that an interest rate is not ascertainable pursuant to the foregoing provisions
of this definition, the “LIBO Rate” shall be the interest rate per annum
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in Dollars are offered for such relevant Interest Period to
major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien (statutory or otherwise), pledge, hypothecation, encumbrance, collateral
assignment, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any

 

18



--------------------------------------------------------------------------------

conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Loan Documents” shall mean this Agreement, the Intercreditor and Subordination
Agreement and the Security Documents.

“Loan Parties” shall mean the Borrower and each Subsidiary Guarantor.

“Loans” shall mean the term loans made by the Lenders to the Borrower pursuant
to Section 2.01.

“Loss Adjustment Expense” shall mean costs and expenses incurred by the Borrower
or its Subsidiaries in connection with the investigation, appraisal, adjustment,
settlement, litigation, defense or appeal of a claim or loss, or alleged loss.

“Loss Ratio” means the ratio of gross loss and Loss Adjustment Expense to gross
earned premiums for the period of four (4) consecutive fiscal quarters most
recently ended on or prior to the test date, taken as one accounting period. The
Loss Ratio shall be measured on an accident year basis, which includes only the
gross loss and Loss Adjustment Expense in respect of losses that occur during
the period being reported on.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean shall mean a material adverse condition or
material adverse change in or materially affecting (a) the business, assets,
liabilities, operations or financial condition of the Borrower and the
Subsidiaries, taken as a whole, or (b) the validity or enforceability of any of
the Loan Documents or the rights and remedies of the Administrative Agent, the
Collateral Agent or the Secured Parties thereunder; provided that solely for
purposes of the representations and warranties given on and as of the Closing
Date, “Material Adverse Effect” shall mean a Closing Date Material Adverse
Effect.

“Material Indebtedness” shall mean Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower or the Subsidiaries in an aggregate principal amount exceeding
$2,500,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

“Material Real Property” shall mean all Real Property owned in fee by any Loan
Party that, together with any improvements thereon, individually has a fair
market value of at least $5,000,000.

“Maturity Date” shall mean March 30, 2016; provided, that such date may be
extended in accordance with Section 9.08.

 

19



--------------------------------------------------------------------------------

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Minimum Extension Condition” shall have the meaning assigned to it in
Section 9.08.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean, initially, each parcel of real property and
the improvements thereto owned by a Loan Party and specified on Schedule
1.01(a), and shall include each other parcel of real property and improvements
thereto with respect to which a Mortgage is granted pursuant to Section 5.09 or
5.10.

“Mortgages” shall mean the fee mortgages or deeds of trust, assignments of
leases and rents and other security documents granting a Lien on any Mortgaged
Property to secure the Obligations, in form and substance reasonably
satisfactory to the Agents and the Borrower.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“NAIC” shall mean the National Association of Insurance Commissioners or any
successor organization thereto.

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, Recovery
Event or Extraordinary Receipts, the proceeds thereof in the form of cash and
Permitted Investments (including any such proceeds subsequently received (as and
when received) in respect of noncash consideration initially received), net of
(i) in respect of Asset Sales, Extraordinary Receipts or Recovery Events,
reasonable out-of-pocket expenses (including reasonable and customary broker’s
fees or commissions, legal fees, transfer and similar taxes incurred by the
Borrower and the Subsidiaries in connection therewith and the Borrower’s good
faith estimate of taxes paid or payable in connection with such sale, after
taking into account any available tax credits or deductions and any tax sharing
arrangements) that are payable to non-Affiliates of the Borrower (other than
transaction bonuses paid to management of the Borrower and its Subsidiaries in
connection with the Transactions), (ii) in respect of Asset Sales, amounts
provided as a reserve, in accordance with GAAP, against any liabilities under
any indemnification obligations or purchase price adjustment associated with
such Asset Sale (provided that, to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Cash
Proceeds), (iii) in respect of Asset Sales, Extraordinary Receipts or Recovery
Events, the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness which is secured by the asset sold in such Asset
Sale and which is required to be repaid with such proceeds (other than any such
Indebtedness assumed by the purchaser of such asset), (iv) in respect of Asset
Sales, Extraordinary Receipts or Recovery Events, any funded escrow established
pursuant to the documents evidencing any such transaction to secure any
indemnification obligations or adjustments to the purchase price, contingent
payments or make whole payments associated therewith (provided that to the
extent that any amounts are released from such escrow to the Borrower or a
Subsidiary, such amounts net of any related expenses shall constitute Net Cash
Proceeds); and (v) in respect of Asset Sales, Extraordinary Receipts or Recovery
Events, any reserve for adjustment in respect of (1) the sale price of such
asset or assets established in accordance with GAAP and (2) any liabilities

 

20



--------------------------------------------------------------------------------

associated with such asset or assets and retained by the Borrower or any of its
Subsidiaries after such sale or other Disposition thereof, including without
limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction; provided, however, that, in
respect of Asset Sales in an amount not to exceed $100,000 in any fiscal year
and Recovery Events, if (x) the Borrower shall deliver a certificate of a
Financial Officer of the Borrower to the Administrative Agent at the time of
receipt thereof setting forth the Borrower’s intent to reinvest such proceeds in
productive assets of a kind then used or usable in the business of the Borrower
and the Subsidiaries within 180 days of receipt of such proceeds and (y) no
Default or Event of Default shall have occurred and shall be continuing at the
time of such certificate or at the proposed time of the application of such
proceeds, such proceeds shall not constitute Net Cash Proceeds except to the
extent not so used at the end of such 180-day period, at which time such
proceeds shall be deemed to be Net Cash Proceeds and (b) with respect to any
issuance or disposition of Indebtedness or any Equity Issuance, the cash
proceeds thereof, net of all taxes paid or payable and reasonable and customary
fees, commissions, costs and other expenses incurred by the Borrower and the
Subsidiaries in connection therewith that are payable to non-Affiliates of the
Borrower.

“Non-Regulated Subsidiaries” shall mean the Subsidiaries of the Borrower that
are not Regulated Insurance Subsidiaries.

“Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee and Collateral Agreement and the other Security Documents; provided
that the “Obligations” shall in all events exclude Excluded Swap Obligations (as
defined in the Guarantee and Collateral Agreement).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than pursuant to
an assignment request by the Borrower under Section 2.21).

“Participant” has the meaning assigned to such term in Section 9.04(d).

“Participant Register” has the meaning specified in Section 9.04(d).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 

21



--------------------------------------------------------------------------------

“Perfection Certificate” shall mean the Pre-Closing UCC Diligence Certificate
substantially in the form of Exhibit F or any other form approved by the
Collateral Agent.

“Permits” shall mean any and all franchises, licenses, leases, permits,
approvals, notifications, certifications, registrations, authorizations,
exemptions, qualifications, easements, rights of way, Liens and other rights,
privileges and approvals required under any Requirement of Law.

“Permitted Acquisition” shall mean the acquisition by the Borrower or any
Subsidiary of all or substantially all the assets of a person or line of
business of such person, or all of the Equity Interests of a person (referred to
herein as the “Acquired Entity”); provided that (a) the Acquired Entity shall be
a going concern and shall be in a similar line of business as that of the
Borrower and the Subsidiaries as conducted during the current and most recently
concluded calendar year; (b) at the time of such transaction (i) both before and
after giving effect thereto, no Event of Default or Default shall have occurred
and be continuing; and (B) the Borrower would be in compliance with the
covenants set forth in Sections 6.11 through 6.14, in each case as of the most
recently completed period ending prior to such transaction for which the
financial statements and certificates required by Section 5.04(a) or 5.04(b)
were required to be delivered or for which comparable financial statements have
been filed with the SEC, after giving pro forma effect to such transaction and
to any other event occurring after such period as to which pro forma
recalculation is appropriate (including any other transaction described in this
definition occurring after such period) as if such transaction (and the
occurrence or assumption of any Indebtedness in connection therewith) had
occurred as of the first day of such period; (b) the Borrower and the
Subsidiaries shall not incur or assume any Indebtedness in connection with such
acquisition, except as permitted by Section 6.01; and (c) the Borrower shall
comply, and shall cause the Acquired Entity to comply, with the applicable
provisions of Sections 5.09 and 5.10 and the Security Documents.

“Permitted Holders” shall mean JC Flowers I L.P., JC Flowers II L.P., JC Flowers
II-A L.P., JC Flowers II-B L.P., JC Flowers & Co., LLC and any other affiliated
investment funds which are managed or controlled thereby or an Affiliate thereof
in the ordinary course of business and pursuant to written agreements
(including, without limitation, pursuant to the organizational documents of such
Persons).

“Permitted Investments” shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

22



--------------------------------------------------------------------------------

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(d) above; and

(f) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Permitted Liens” shall mean Liens permitted pursuant to Section 6.02.

“Permitted Refinancing Indebtedness” shall mean Indebtedness issued or incurred
(including by means of the extension or renewal of existing Indebtedness) to
refinance, refund, extend, renew or replace existing Indebtedness (“Refinanced
Indebtedness”); provided that (a) the principal amount of such refinancing,
refunding, extending, renewing or replacing Indebtedness is not greater than the
principal amount of such Refinanced Indebtedness plus the amount of any premiums
or penalties and accrued and unpaid interest paid thereon and reasonable fees
and expenses, in each case associated with such refinancing, refunding,
extension, renewal or replacement, (b) such refinancing, refunding, extending,
renewing or replacing Indebtedness has a final maturity that is no sooner than,
and a Weighted Average Life to Maturity that is no shorter than, such Refinanced
Indebtedness, (c) if such Refinanced Indebtedness or any Guarantees thereof are
subordinated to the Obligations, such refinancing, refunding, extending,
renewing or replacing Indebtedness and any Guarantees thereof remain so
subordinated on terms no less favorable to the Lenders, (d) the obligors in
respect of such Refinanced Indebtedness immediately prior to such refinancing,
refunding, extending, renewing or replacing are the only obligors on such
refinancing, refunding extending, renewing or replacing Indebtedness and
(e) such refinancing, refunding, extending, renewing or replacing Indebtedness
contains covenants and events of default and is benefited by Guarantees, if any,
which, taken as a whole, are determined in good faith by a Financial Officer of
the Borrower to be no less favorable to the Borrower or the applicable
Subsidiary and the Lenders in any material respect than the covenants and events
of default or Guarantees, if any, in respect of such Refinanced Indebtedness.

“Person” shall mean any natural person, corporation, trust, business trust,
joint venture, joint stock company, association, company, limited liability
company, partnership, Governmental Authority or other entity.

 

23



--------------------------------------------------------------------------------

“Pledged Collateral” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.

“Pledged Securities” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.

“Prime Rate” shall mean the rate of interest per annum announced from time to
time by Credit Suisse AG, Cayman Islands Branch as its prime rate in effect at
its principal office in New York City; each change in the Prime Rate shall be
effective as of the opening of business on the date such change is announced as
being effective. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually available.

“Projections” shall have the meaning assigned such term in clause (m) of Article
IV.

“Qualified Counterparty” has the meaning assigned to such term in the Guarantee
and Collateral Agreement.

“Qualified Insurance Holding Company” means each Subsidiary of the Borrower that
(x) is an entity which has as its only assets (a) the direct ownership of the
Equity Interests of one or more Regulated Insurance Subsidiaries, (b) any de
minimis assets related to such Regulated Insurance Subsidiaries and (c) any cash
or other distributions from any such Regulated Insurance Subsidiary prior to
prompt further distribution of such cash or distribution, subject to the
Requirements of Law, if any, to the Qualified Insurance Holding Company’s
parent, and (y) is subject to a Requirement of Law which, in the reasonable
judgment of the Borrower and upon advice of counsel, prohibits, restricts or
otherwise places limitations upon the ability of the Collateral Agent, for the
benefit of the Secured Parties, being granted a perfected first priority
security interest in the Equity Interests in such Subsidiary as if such
Subsidiary were a Regulated Insurance Subsidiary, in each case, if, only to the
extent and only for so long as such Requirement of Law remains in effect;
provided that the Collateral Agent, for the benefit of the Secured Parties,
shall have been granted a perfected first priority security interest in the
Equity Interests in a wholly-owned Subsidiary of the Borrower (i) that at all
times owns and controls 100% of the Equity Interests in each such Qualified
Insurance Holding Company, (ii) is not itself a Qualified Insurance Holding
Company, (iii) is and remains a Guarantor hereunder and (iv) has otherwise
complied with its obligations under Section 5.09.

“Qualified Reinsurance Agreement” shall mean any Reinsurance Agreement entered
into by any Regulated Insurance Subsidiary of the Borrower with a counterparty
constituting a Qualified Reinsurance Counterparty, which such agreement is
qualified under all applicable Requirements of Law to receive the statutory
credit assigned to such Reinsurance Agreement in the relevant annual statement
or quarterly statement at the time prepared.

“Qualified Reinsurance Counterparty” shall mean (a) any Regulated Insurance
Subsidiary of the Borrower and (b) any other Person having a rating of “B++” or
better by A.M. Best, in each case to whom any Regulated Insurance Subsidiary has
ceded liability pursuant to a Qualified Reinsurance Agreement; provided that
following any downgrade by A.M. Best of any Person constituting a Qualified
Reinsurance Counterparty pursuant to the foregoing clause (b), such Person shall
cease to be a Qualified Reinsurance Counterparty only after a period of 30
consecutive days following the date of such downgrade in which such Person is
not upgraded to a rating of “B++” or better.

 

24



--------------------------------------------------------------------------------

“Real Estate Subsidiary” shall mean the Subsidiary formed by one or more
Regulated Insurance Subsidiaries for the purpose of holding the Specified
Property.

“Real Estate Subsidiary Financing” shall mean up to $15,000,000 in aggregate
principal amount of Indebtedness of the Real Estate Subsidiary and/or any
Regulated Insurance Subsidiary, which shall be secured solely by the Specified
Property, and including any renewals, extensions or refinancings thereof (but
not increases in the aggregate principal amount thereof in excess of $15,000,000
plus an amount equal to accrued interest, fees, premiums, costs and expenses
incurred in connection therewith); provided, that in all cases (a) such Real
Estate Subsidiary Financing shall not be guaranteed by any Loan Party; and
(b) such Real Estate Subsidiary Financing shall not be secured by any Lien other
than a Real Estate Subsidiary Lien.

“Real Estate Subsidiary Lien” shall mean a Lien that secures the Real Estate
Subsidiary Financing, encumbering only the Specified Property and any leases and
rents with respect to the lease currently existing on the Specified Property on
the Closing Date.

“Real Property” shall mean all real property owned or leased from time to time
by the Borrower and the Subsidiaries.

“Recipient” means (a) the Administrative Agent or (b) any Lender, as applicable.

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any taking under power of eminent domain
or by condemnation or similar proceeding of or relating to any property or asset
of the Borrower or any Subsidiary.

“Register” shall have the meaning assigned to such term in Section 9.04(c).

“Regulated Insurance Subsidiaries” shall mean collectively, Affirmative
Insurance Company, an Illinois corporation, Affirmative Insurance Company of
Michigan, a Michigan corporation, USDirect, USCasualty and any Subsidiary of the
Borrower, formed or acquired after the Closing Date, which is authorized or
admitted to carry on or transact Insurance Business in any jurisdiction, is
regulated by an Insurance Regulator, and is required by any Insurance Regulator
to file an annual statement in the form prescribed by NAIC for an insurance
company; provided that for purposes of determining the Borrower’s compliance
with Section 6.14 of this Agreement, with effect as of the Closing Date, US
Direct shall not be deemed to be a Regulated Insurance Subsidiary for so long,
as measured for any four fiscal-quarter period for which the financial
statements are required to be delivered pursuant to Section 5.04, its gross
written premium for such period is less than or equal to $250,000; provided
further that a Person otherwise constituting a Regulated Insurance Subsidiary
shall not be deemed to be a Regulated Insurance Subsidiary for purposes of
determining the Borrower’s compliance with Section 6.14 of this Agreement if and
only for so long as (i) the entirety of such Person’s insurance liabilities are
fully assumed pursuant to one or more Qualified Reinsurance Agreements and
(ii) such Person otherwise remains subject to Section 6.14.

 

25



--------------------------------------------------------------------------------

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Reinsurance Agreement” shall mean any agreement, contract, treaty or other
arrangement whereby one or more insurers, as reinsurers, assume liabilities
under insurance policies or agreements issued by another insurance or
reinsurance company or companies.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective partners, directors, officers, trustees,
employees, administrators, managers, agents, representatives and advisors of
such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, seepage, emission, leaking, pumping,
injection, pouring, emptying, deposit, disposal, discharge, dispersal, dumping,
escaping, leaching, or migration into, onto or through the environment or within
or upon any building, structure or facility.

“Required Lenders” shall mean, at any time, Lenders having Loans representing at
least a majority of the sum of all Loans outstanding at such time.

“Required Minimum EBITDA” shall mean (a) for the fiscal quarter ending
December 31, 2013 (i) if the Risk-Based Capital Ratio for any Regulated
Insurance Subsidiary (determined on an individual basis) is equal to or greater
than 375% as of the last day of such fiscal quarter, $2,000,000 or (ii) if the
Risk-Based Capital Ratio for any Regulated Insurance Subsidiary (determined on
an individual basis) is less than 375% as of the last day of such fiscal
quarter, $2,500,000 and (b) for the fiscal quarter ending March 31, 2014 and
each fiscal quarter thereafter (i) if the Risk-Based Capital Ratio for any
Regulated Insurance Subsidiary (determined on an individual basis) is equal to
or greater than 375% as of the last day of such fiscal quarter, $2,500,000 or
(ii) if the Risk-Based Capital Ratio for any Regulated Insurance Subsidiary
(determined on an individual basis) is less than 375% as of the last day of such
fiscal quarter, $3,000,000.

“Required Minimum Percentage” shall mean 30%; provided that the Required Minimum
Percentage shall decrease to a revised Required Minimum Percentage of no lower
than 15% if, and for so long (and only for so long as) the Permitted Holders
continue to appoint and control the greater of three (3) or a majority of the
seats (other than vacant seats) on the board of directors of the Borrower;
provided further that such decrease shall be limited to the percentage of the
Permitted Holders’ ownership dilution caused solely by the issuance of Equity
Interests of the Borrower and not, for the avoidance of doubt, by the sale,
transfer or other assignment of any Equity Interests of the Borrower by
Permitted Holders to Persons that are not Permitted Holders.

“Required Prepayment Percentage” shall mean (a) in the case of any deferred
consideration or released escrow amounts, 100%; (b) in the case of any Asset
Sale or Recovery Event, 100%; (c) in the case of any Equity Issuance, 50%;
(d) in the case of any issuance or other incurrence of Indebtedness, 100%;
(e) in the case of any Excess Cash Flow, 50%; and (f) in the case of
Extraordinary Receipts, 100%.

 

26



--------------------------------------------------------------------------------

“Required Reserves” shall mean the minimum statutory reserve required by the
Illinois Department of Insurance.

“Requirement of Law” shall mean as to any Person, the governing documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its Real Property or Personal property
or to which such Person or any of its property of any nature is subject.

“Resignation Effective Date” shall have the meaning assigned to it in Article
VIII.

“Restricted Indebtedness” shall mean Indebtedness of any Loan Party, the
payment, prepayment, repurchase or defeasance of which is restricted under
Section 6.09(b).

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, defeasance, retirement, acquisition, cancellation or
termination of any Equity Interests in Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in Borrower or any
Subsidiary.

“Retail Letter of Credit” shall mean the letter of credit described in
Section 1.08 (f) of the Retail Sale Purchase Agreement.

“Retail Sale” shall mean the sale of the Retail Business (as defined in the
Retail Sale Purchase Agreement) by the Borrower and the other sellers party to
the Retail Sale Purchase Agreement.

“Retail Sale Purchase Agreement” shall mean that certain Stock and Asset
Purchase Agreement, dated as of September 16, 2013, by and among the Borrower,
Affirmative Services, Inc. and USAgencies Management Services, Inc., as sellers,
and Confie Insurance Group Holdings, Inc. and Confie Seguros Holding II Co., as
buyers.

“Retail Sale Purchase Documentation” shall mean, collectively, the Retail Sale
Purchase Agreement and all schedules, exhibits, annexes and amendments thereto
and all side letters and agreements setting forth the terms thereof or entered
into in connection therewith.

“Retained Equity Proceeds” shall mean an amount equal to the Net Cash Proceeds
of any Equity Issuance not required to be applied to prepayment of the Loans
pursuant to Section 2.13(c).

“Retrocession Agreement” shall mean any agreement, contract, treaty or other
arrangement whereby one or more insurers or reinsurers, as retrocessionaires,
assume liabilities of reinsurers under a Reinsurance Agreement or other
retrocessionaires under another Retrocession Agreement.

 

27



--------------------------------------------------------------------------------

“Risk-Based Capital Ratio” shall mean, for any Regulated Insurance Subsidiary,
the ratio (expressed as a percentage), at any time, of the Total Adjusted
Capital of such Regulated Insurance Subsidiary to the Authorized Control Level
of such Regulated Insurance Subsidiary.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“SAP” shall mean the statutory accounting and reporting practices prescribed or
permitted by the insurance laws or Insurance Regulator (or other similar
Governmental Authority) with respect to each Regulated Insurance Subsidiary.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

“Security Documents” shall mean the Guarantee and Collateral Agreement, the
Mortgages, the Intellectual Property Security Agreements and each of the other
security agreements, pledges, mortgages, consents and other instruments and
documents executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.09 or Section 5.10.

“Senior Indebtedness” shall have the meaning assigned to it in Section 3.28.

“Solvent” shall mean (a) the fair value of the assets (on a going concern basis)
of the Loan Parties (together with their Subsidiaries), taken as a whole, will
exceed its debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value (on a going concern basis) of the property of the
Loan Parties (together with their Subsidiaries), taken as a whole, will be
greater than the amount that will be required to pay the probable liability of
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) the Loan Parties
(together with their Subsidiaries), taken as a whole, will be able to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured in the ordinary course of business; and
(d) the Loan Parties (together with their Subsidiaries), taken as a whole, will
not have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted
following the Closing Date. The amount of contingent liabilities at any time
shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Specified Asset Sale” shall have the meaning given to it in Section 2.13.

“Specified Debt Issuance” shall have the meaning given to it in Section 2.13,

“Specified Equity Contribution” shall have the meaning assigned to it in Article
VII(o).

 

28



--------------------------------------------------------------------------------

“Specified Hedge Agreement” has the meaning assigned to such term in the
Guarantee and Collateral Agreement.

“Specified Property” shall mean that certain parcel of owned real estate located
at 1500 Main Street, Baton Rouge, Louisiana 70802 (including all fixtures,
appurtenances, and any assignment of leases and rents).

“Sponsor Related Entity” shall mean any affiliate of a Permitted Holder (other
than Borrower and its Subsidiaries).

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board). EuroDollar Loans shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. Statutory Reserves
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Administrative Agent” shall mean JCF AFFM Debt Holdings, L.P., in
its capacity as administrative agent under the Closing Date Subordinated Credit
Agreement, and its successors and permitted assigns.

“Subordinated Collateral Agent” shall mean JCF AFFM Debt Holdings, L.P., in its
capacity as collateral agent under the Closing Date Subordinated Credit
Agreement, and its successors and permitted assigns.

“Subordinated Debt” shall mean all Indebtedness outstanding under the
Subordinated Debt Documents.

“Subordinated Debt Documents” shall mean the USAgencies Trust Preferred Note
Documents, the Borrower Trust Preferred Note Documents and the Closing Date
Subordinated Debt Documents.

“Subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more Subsidiaries of the parent or by the parent and one or more Subsidiaries of
the parent.

“Subsidiary” shall mean any Subsidiary of any Loan Party.

 

29



--------------------------------------------------------------------------------

“Subsidiary Guarantor” shall mean, initially, each Subsidiary specified on
Schedule 1.01(b) and, at any time thereafter, shall include each other
Subsidiary that is not an Excluded Subsidiary.

“Synthetic Lease Obligations” shall mean all monetary obligations of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease or
(b) an agreement for the use or possession of any property (whether real,
Personal or mixed) creating obligations which do not appear on the balance sheet
of such Person, but which, upon the insolvency or bankruptcy of such Person,
would be characterized as Indebtedness of such Person (without regard to
accounting treatment).

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which the Borrower or any
Subsidiary is or may become obligated to make (a) any payment in connection with
a purchase by any third party from a Person other than the Borrower or any
Subsidiary of any Equity Interest or Restricted Indebtedness or (b) any payment
(other than on account of a permitted purchase or payment by it of any Equity
Interest or Restricted Indebtedness) the amount of which is determined by
reference to the price or value at any time of any Equity Interest or Restricted
Indebtedness; provided that no phantom stock or similar plan providing for
payments only to current or former directors, officers or employees of the
Borrower or the Subsidiaries (or to their heirs or estates) shall be deemed to
be a Synthetic Purchase Agreement.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Total Adjusted Capital” shall mean “Total Adjusted Capital” as defined by the
NAIC as of December 31, 1994, as such definition has been amended from time to
time, and as applied in the context of the Risk-Based Capital Guidelines
promulgated by the NAIC.

“Total Debt” shall mean, at any time, the aggregate amount of Indebtedness of
the Borrower and the Subsidiaries outstanding at such time, in the amount that
would be reflected on a balance sheet prepared at such time on a consolidated
basis in accordance with GAAP.

“Trade Date” shall have the meaning assigned to it in Section 9.04(b)(i).

“Transactions” shall mean, collectively, (a) the obtaining by the Borrower of
the term loan facility provided for by this Agreement, the incurrence of the
Indebtedness hereunder and the use of proceeds thereof, (b) the repayment by the
Borrower of all amounts outstanding under the Existing Credit Facility, the
termination of the Existing Credit Facility and the release of all Liens and
guarantees granted in respect thereof, in each case in a manner reasonably
satisfactory to the Administrative Agent, (c) the obtaining by the Borrower of
the Closing Date Subordinated Debt, (d) the Retail Sale and (e) the payment of
fees, costs and expenses incurred in connection with any of the foregoing.

“TruPS” shall mean trust preferred securities issued to investors by a
wholly-owned Subsidiary of the Borrower formed as a business trust (each a
“TruPS Business Trust”) pursuant to organizational and charter documents
substantially similar to those of the Existing TruPS

 

30



--------------------------------------------------------------------------------

Business Trusts, in exchange for an investment of funds by such investors, which
funds in turn are loaned by such TruPS Business Trust to the Borrower in
exchange for the issuance by the Borrower of Indebtedness in the form of a
debenture or similar instrument to such TruPS Business Trust (each a “TruPS
Instrument”) and which otherwise contains provisions substantially similar to
those set forth in the Subordinated Debt outstanding.

“TruPS Business Trust” has the meaning given such term in the definition of
TruPS.

“TruPS Instrument” has the meaning given such term in the definition of TruPS.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code.

“USAgencies” shall mean USAgencies L.L.C., a Louisiana limited liability company
and its Subsidiaries.

“USAgencies Indenture” shall mean the Indenture, dated as of March 29, 2005, by
and among USAgencies and JPMorgan Chase Bank, National Association, as trustee,
(as the same may be amended, supplemented or otherwise modified from time to
time in accordance with this Agreement) the obligations of which shall be
assumed by the Borrower in connection with the consummation of the transactions
contemplated by the Retail Sale Purchase Documentation.

“USAgencies Subordinated Notes” shall mean USAgencies’s Floating Rate
Subordinate Notes due 2035 in the aggregate amount of $20,000,000 issued
pursuant to the USAgencies Indenture, the obligations of which shall be assumed
by the Borrower in connection with consummation of the transactions contemplated
by the Retail Sale Purchase Documentation.

“USAgencies Trust Preferred Note Documents” shall mean the USAgencies Indenture
and all other instruments, agreements and other documents evidencing or
governing the USAgencies Subordinated Notes or providing any Guarantee or other
right in respect thereof, as the same may be amended, supplemented or otherwise
modified from time to time in accordance with this Agreement.

“USCasualty” shall mean USAgencies Casualty Insurance Company, Inc., a Louisiana
corporation.

“USDirect” shall mean USAgencies Direct Insurance Company, Inc., a New York
corporation.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.20(f).

 

31



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned Subsidiary”, when used in reference to a Subsidiary of any Person,
shall mean a Subsidiary of such Person of which securities (except for
directors’ qualifying shares) or other ownership interests representing 100% of
the Equity Interests are, at the time any determination is being made, owned,
controlled or held by such Person or one or more Wholly Owned Subsidiaries of
such Person or by such Person and one or more Wholly Owned Subsidiaries of such
Person; a reference to a Subsidiary as Wholly Owned shall mean any Wholly Owned
Subsidiary of the Borrower.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

SECTION 1.02. Terms Generally

The definitions in Section 1.01 shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including”, and words of similar import, shall not be
limiting and shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. The words “asset” and “property” shall be construed as having the
same meaning and effect and to refer to any and all rights and interests in
tangible and intangible assets and properties of any kind whatsoever, whether
real, Personal or mixed, including cash, securities, Equity Interests, accounts
and contract rights. The words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision of this Agreement unless the context shall
otherwise require. All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Agreement unless the context shall otherwise require.
Except as otherwise expressly provided herein, (a) any definition of, or
reference to, any Loan Document or any other agreement, instrument or document
in this Agreement shall mean such Loan Document or other agreement, instrument
or document as amended, restated, supplemented, modified, refinanced, extended,
renewed, replaced or restructured from time to time (subject to any restrictions
on such amendments, restatements, supplements, modifications, refinancings,
extensions, renewals, replacements or restructuring set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns and, in the case of any Governmental Authority,
any other Governmental Authority that shall have succeeded to any or all of the
functions thereof, (c) any reference to any law or regulation herein shall,
unless

 

32



--------------------------------------------------------------------------------

otherwise specified, shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law from
time to time, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the term “knowledge” or “aware” in
respect of any Loan Party or Subsidiary shall mean the knowledge of a Financial
Officer of a Loan Party, and (f) all terms of an accounting or financial nature
shall be construed in accordance with GAAP, as in effect from time to time;
provided, however, that if the Borrower notifies the Administrative Agent that
the Borrower wishes to amend any covenant in Article VI or any related
definition to eliminate the effect of any change in GAAP occurring after the
date of this Agreement on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI or any related definition for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.

SECTION 1.03. Classification of Loans and Borrowings

For purposes of this Agreement, Loans and Borrowings may be classified and
referred to by Type (e.g., a “EuroDollar Loan”).

SECTION 1.04. Pro Forma Calculations

All pro forma calculations permitted or required to be made by the Borrower or
any Subsidiary pursuant to this Agreement shall include only those adjustments
that would be permitted or required by Regulation S-X under the Securities Act
of 1933, as amended, together with those adjustments that (a) have been
certified by a Financial Officer of the Borrower as having been prepared in good
faith based upon reasonable assumptions and (b) are based on reasonably detailed
written assumptions.

SECTION 1.05. Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to New York time (daylight or standard, as
applicable).

SECTION 1.07. Timing of Payment or Performance. Unless otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

33



--------------------------------------------------------------------------------

SECTION 1.08. Certifications. All certifications to be made hereunder by an
officer or representative of a Loan Party shall be made by such person in his or
her capacity solely as an officer or a representative of such Loan Party, on
such Loan Party’s behalf and not in such Person’s individual capacity.

ARTICLE II.

The Credits

SECTION 2.01. Commitments

Subject to the terms and conditions hereof and relying upon the representations
and warranties set forth herein, each Lender agrees, severally and not jointly,
to make a Loan to the Borrower on the Closing Date in a principal amount not to
exceed its Commitment. Amounts paid or prepaid in respect of Loans may not be
reborrowed.

SECTION 2.02. Loans (a) The Loans comprising any Borrowing shall be in an
aggregate principal amount that is an integral multiple of $250,000 and not less
than $500,000.

(b) Subject to Sections 2.08 and 2.15, each Borrowing shall be comprised
entirely of ABR Loans or EuroDollar Loans as the Borrower may request pursuant
to Section 2.03; provided that no Borrowings may be converted into or continued
as a EuroDollar Borrowing having an Interest Period in excess of one month prior
to the date which is 30 days after the Closing Date. Each Lender may at its
option make any EuroDollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement. Borrowings of more than one Type
may be outstanding at the same time; provided, however, that the Borrower shall
not be entitled to request any Borrowing that, if made, would result in more
than four EuroDollar Borrowings outstanding hereunder at any time. For purposes
of the foregoing, Borrowings having different Interest Periods, regardless of
whether they commence on the same date, shall be considered separate Borrowings.

(c) Each Lender shall make each Loan to be made by it hereunder on the Closing
Date by wire transfer of immediately available funds to such account in New York
City as the Administrative Agent may designate not later than 11:00 a.m. New
York City time, and the Administrative Agent shall promptly credit the amounts
so received to an account in the name of the Borrower, and designated by the
Borrower in the applicable Borrowing Request or, if the Borrowing on the Closing
Date shall not occur because any condition precedent herein specified shall not
have been met (or waived), return the amounts so received to the respective
Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the Closing Date that such Lender will not make available to the
Administrative Agent such Lender’s portion of such Borrowing, the Administrative
Agent may assume that such Lender has made such portion available to the
Administrative Agent on the Closing Date in accordance with paragraph (c) of
this Section 2.02 and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on the Closing Date a corresponding
amount. If the

 

34



--------------------------------------------------------------------------------

Administrative Agent shall have so made funds available then, to the extent that
such Lender shall not have made such portion available to the Administrative
Agent on the Closing Date, such Lender and the Borrower severally agree to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing or (ii) in the
case of such Lender, a rate determined by the Administrative Agent to represent
its cost of overnight or short-term funds (which determination shall be
conclusive absent manifest error). If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement.

SECTION 2.03. Borrowing Procedure

In order to request a Borrowing, the Borrower shall hand deliver or fax (or
request telephonically with prompt hand delivery or fax made thereafter) to the
Administrative Agent a duly completed Borrowing Request (a) in the case of a
EuroDollar Borrowing, not later than 12:00 (noon), New York City time, one
Business Day before a proposed Borrowing and (b) in the case of an ABR
Borrowing, not later than 12:00 (noon), New York City time, on the day of a
proposed Borrowing. Each Borrowing Request shall be irrevocable, signed by or on
behalf of the Borrower and shall specify the following information: (i) whether
such Borrowing is to be a EuroDollar Borrowing or an ABR Borrowing; (ii) the
date of such Borrowing (which shall be a Business Day); (iii) in respect of the
Closing Date only, the number and location of the account to which funds are to
be disbursed (which shall be an account that complies with the requirements of
Section 2.02(c)); (iv) the amount of such Borrowing; and (v) if such Borrowing
is to be a EuroDollar Borrowing, the initial Interest Period with respect
thereto; provided, however, that, notwithstanding any contrary specification in
any Borrowing Request, each requested Borrowing shall comply with the
requirements set forth in Section 2.02. If no election as to the Type of
Borrowing is specified in any such notice, then the requested Borrowing shall be
an ABR Borrowing. If no Interest Period with respect to any EuroDollar Borrowing
is specified in any such notice, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. The Administrative Agent
shall promptly advise the applicable Lenders of the notice given on the Closing
Date in accordance with this Section 2.03 (and the contents thereof), and of
each Lender’s portion of the requested Borrowing on the Closing Date.

SECTION 2.04. Repayment of Loans; Evidence of Debt

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the principal amount of each Loan of such
Lender made to the Borrower as provided in Section 2.11.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender to the Borrower from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

 

35



--------------------------------------------------------------------------------

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of the sum received by the Administrative Agent hereunder
from the Borrower or any Guarantor and each Lender’s share thereof. Such
accounts shall be available for review by the Borrower from time to time at
reasonable times and upon reasonable request.

(d) The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) of this Section 2.04 shall be conclusive evidence (absent manifest
error) of the existence and amounts of the obligations therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Loans made to the Borrower in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall promptly execute and deliver
to such Lender a promissory note payable to such Lender and its registered
assigns and in a form and substance reasonably acceptable to the Administrative
Agent. Notwithstanding any other provision of this Agreement, in the event any
Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

SECTION 2.05. Fees

The Borrower agrees to pay to the Administrative Agent the fees in the amounts
and at the times from time to time agreed in writing by the Borrower pursuant to
each of the Engagement Letter and the Fee Letter.

SECTION 2.06. Interest on Loans

(a) Subject to the provisions of Section 2.07, the Loans comprising each
ABR Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 360 days at all times) at a rate per annum equal to
the Alternate Base Rate plus the Applicable Margin in effect from time to time.

(b) Subject to the provisions of Section 2.07, the Loans comprising each
EuroDollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin in effect from time to time.

(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan and shall be payable in cash. The applicable Alternate
Base Rate or Adjusted LIBO Rate for each Interest Period or day within an
Interest Period, as the case may be, shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.

 

36



--------------------------------------------------------------------------------

SECTION 2.07. Default Interest

If the Borrower shall default in the payment of the principal of or interest on
any Loan or any other amount becoming due hereunder or under any other Loan
Document, by acceleration or otherwise, the Borrower shall on demand from time
to time pay interest, to the extent permitted by law, on such defaulted amount
to but excluding the date of actual payment (after as well as before judgment)
(a) in the case of overdue principal, at the rate otherwise applicable to such
Loan pursuant to Section 2.06 plus 2.00% per annum and (b) in all other cases,
at a rate per annum (computed on the basis of the actual number of days elapsed
over a year of 360 days at all times) equal to the rate that would be applicable
to an ABR Loan plus 2.00% per annum.

SECTION 2.08. Alternate Rate of Interest

In the event, and on each occasion, that prior to the commencement of any
Interest Period for a EuroDollar Borrowing (a) the Administrative Agent shall
have determined that adequate and reasonable means do not exist for determining
the Adjusted LIBO Rate for such Interest Period or (b) the Administrative Agent
is advised by the Required Lenders that the Adjusted LIBO Rate for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period,
the Administrative Agent shall, as soon as practicable thereafter, give written
or fax notice of such determination to the Borrower and the Lenders. In the
event of any such determination, until the Administrative Agent shall have
advised the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any request by the Borrower for a EuroDollar
Borrowing pursuant to Section 2.03 or 2.10 shall be deemed to be a request for
an ABR Borrowing and (ii) any Interest Period election that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
EuroDollar Borrowing shall be ineffective. Each determination by the
Administrative Agent under this Section 2.08 shall be conclusive absent manifest
error.

SECTION 2.09. Termination and Reduction of Commitments (a) Upon at least three
Business Days’ prior irrevocable written (including electronic mail) or fax
notice (or telephone notice promptly confirmed by written or fax notice) to the
Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Commitments;
provided, however, that each partial reduction of the Commitments shall be in an
integral multiple of $250,000 and in a minimum amount of $500,000.

(b) Each reduction in the Commitments hereunder shall be made ratably amount the
Lenders in accordance with their Pro Rata Percentages.

SECTION 2.10. Conversion and Continuation of Borrowings

(a) The Borrower shall have the right at any time upon prior irrevocable notice
to the Administrative Agent (x) not later than 12:00 (noon), New York City time,
one Business Day prior to conversion, to convert any EuroDollar Borrowing of the
Borrower into an ABR Borrowing, (y) not later than 12:00 (noon), New York City
time, three Business Days prior to conversion or continuation, to convert any
ABR Borrowing of the Borrower into a EuroDollar Borrowing or to continue any
EuroDollar Borrowing of the Borrower as a EuroDollar Borrowing

 

37



--------------------------------------------------------------------------------

for an additional Interest Period and (z) not later than 12:00 (noon), New York
City time, three Business Days prior to conversion, to convert the Interest
Period with respect to any EuroDollar Borrowing of the Borrower to another
permissible Interest Period, subject in each case to the following:

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any EuroDollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

(iv) if any EuroDollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, promptly
following written demand, any amounts due to the Lenders pursuant to
Section 2.16;

(v) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a EuroDollar Borrowing;

(vi) any portion of a EuroDollar Borrowing that cannot be converted into or
continued as a EuroDollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;

(vii) no Interest Period may be selected for any EuroDollar Borrowing that would
end later than a Repayment Date occurring on or after the first day of such
Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the EuroDollar Borrowings with an Interest Period
ending on or prior to such Repayment Date and the (B) ABR Borrowings would not
be at least equal to the principal amount of Borrowings to be paid on such
Repayment Date; and

(viii) after the occurrence and during the continuance of a Default or an Event
of Default, no outstanding Loan may be converted into, or continued as, a
EuroDollar Loan.

(b) Each notice pursuant to this Section 2.10 shall be irrevocable and shall
refer to this Agreement and specify (i) the identity and amount of the Borrowing
that the Borrower requests be converted or continued, (ii) whether such
Borrowing is to be converted to or continued as a EuroDollar Borrowing or an
ABR Borrowing, (iii) if such notice requests

 

38



--------------------------------------------------------------------------------

a conversion, the date of such conversion (which shall be a Business Day) and
(iv) if such Borrowing is to be converted to or continued as a EuroDollar
Borrowing, the Interest Period with respect thereto. If no Interest Period is
specified in any such notice with respect to any conversion to or continuation
as a EuroDollar Borrowing, the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. The Administrative Agent shall promptly
advise the Lenders of any notice given pursuant to this Section 2.10 and of each
Lender’s portion of any converted or continued Borrowing. If the Borrower shall
not have given notice in accordance with this Section 2.10 to continue any
Borrowing into a subsequent Interest Period (and shall not otherwise have given
notice in accordance with this Section 2.10 to convert such Borrowing), such
Borrowing shall, at the end of the Interest Period applicable thereto (unless
repaid pursuant to the terms hereof), automatically be converted into an ABR
Borrowing.

SECTION 2.11. Repayment of Loans

(a) On the dates set forth below, or if any such date is not a Business Day, the
immediately preceding Business Day (each such date being called a “Repayment
Date”), the Borrower shall pay to the Administrative Agent, for the account of
the Lenders, a principal amount of the Loans (as adjusted from time to time
pursuant to Sections 2.11(b), 2.12 and 2.13(g)) equal to the amount set forth
below for such date, together in each case with accrued and unpaid interest on
the principal amount to be paid to but excluding the date of such payment:

 

Repayment Date

   Amount  

December 31, 2013

   $ 2,000,000   

March 31, 2014

   $ 2,000,000   

June 30, 2014

   $ 2,000,000   

September 30, 2014

   $ 2,000,000   

December 31, 2014

   $ 3,500,000   

March 31, 2015

   $ 3,500,000   

June 30, 2015

   $ 3,500,000   

September 30, 2015

   $ 3,500,000   

December 31, 2015

   $ 4,500,000   

Maturity Date

   $ 13,500,000   

(b) In the event and on each occasion that any Commitments shall be reduced or
shall expire or terminate other than as a result of the making of a Loan, the
installments payable on each Repayment Date shall be reduced pro rata by an
aggregate amount equal to the amount of such reduction, expiration or
termination.

 

39



--------------------------------------------------------------------------------

(c) To the extent not previously paid, all Loans shall be due and payable on the
Maturity Date, together with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of payment.

(d) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

SECTION 2.12. Prepayment

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, upon at least three Business Days’
prior written (including electronic mail) or fax notice (or telephone notice
promptly confirmed by written or fax notice) in the case of EuroDollar Loans, or
written (including electronic mail) or fax notice (or telephone notice promptly
confirmed by written or fax notice) at least one Business Day prior to the date
of prepayment in the case of ABR Loans, to the Administrative Agent before 12:00
(noon), New York City time; provided, however, that each partial prepayment
shall be in an amount that is an integral multiple of $250,000 and not less than
$500,000.

(b) Optional prepayments of Loans shall be applied as directed by the Borrower
and in the absence of such direction, in direct order of maturity against the
remaining scheduled installments of principal due in respect of the Loans.

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein. All prepayments under this
Section 2.12 shall be subject to Section 2.16. All prepayments under this
Section 2.12 shall be accompanied by (i) accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment and (ii) the
Applicable Prepayment Premium, if any, payable in connection with such
prepayment of the Loans.

SECTION 2.13. Mandatory Prepayments

(a) Not later than the fifth Business Day following the receipt by the Borrower
or any of its Non-Regulated Subsidiaries of any cash deferred consideration
(other than working capital adjustments of up to $3,800,000) or released escrow
amounts under the Retail Sale Purchase Agreement, the Borrower shall apply the
Required Prepayment Percentage of such deferred consideration or released escrow
amounts to prepay the outstanding principal amount of the Loans.

(b) Not later than the fifth Business Day following the completion of any Asset
Sale (other than, subject to clause (a) above, the Retail Sale) or the
occurrence of any Recovery Event, in each case by the Borrower or any Subsidiary
thereof, the Borrower shall apply the Required Payment Percentage of the Net
Cash Proceeds received with respect thereto to prepay the outstanding principal
amount of the Loans.

 

40



--------------------------------------------------------------------------------

(c) Not later than the fifth Business Day following the occurrence of an Equity
Issuance, the Borrower shall apply the Required Prepayment Percentage of the Net
Cash Proceeds therefrom to prepay the outstanding principal amount of the Loans.

(d) In the event that any Loan Party or any Subsidiary of a Loan Party shall
receive Net Cash Proceeds from the issuance or other incurrence of Indebtedness
of any Loan Party or any Subsidiary of a Loan Party (other than Indebtedness
permitted pursuant to Section 6.01), the Borrower shall, substantially
simultaneously with (and in any event not later than the fifth Business Day next
following) the receipt of such Net Cash Proceeds by such Loan Party or such
Subsidiary, apply an amount equal to the Required Prepayment Percentage of such
Net Cash Proceeds to prepay the outstanding principal amount of the Loans. For
the avoidance of doubt, this paragraph (d) in no event or circumstances shall be
interpreted to permit the Borrower to incur any Indebtedness that is not
permitted under Section 6.01.

(e) No later than the earlier of (i) 90 days after the end of each fiscal year
of the Borrower, commencing with the fiscal year ending on December 31, 2013 and
(ii) the date upon which the financial statements with respect to such period
are delivered pursuant to Section 5.04(a), the Borrower shall prepay the
outstanding principal amount of the Loans in an amount equal to (x) the amount
the Required Prepayment Percentage of Excess Cash Flow for the fiscal year then
ended (or, for the fiscal year ending on December 31, 2013, for the period
commencing on October 1, 2013 and ending on December 31, 2013), plus (y) 75% of
any Distribution made by any Regulated Insurance Subsidiary to the Borrower or
any Subsidiary (other than a Regulated Insurance Subsidiary) during the fiscal
year then ended (or, for the fiscal year ending on December 31, 2013, for the
period commencing on October 1, 2013 and ending on December 31, 2013), less
(z) an amount equal to the aggregate amount of all permanent repayments of the
Loans (other than mandatory prepayments of Loans under Section 2.13 hereof) made
by the Borrower and the Subsidiaries during such fiscal year (or, for the fiscal
year ending on December 31, 2013, for the period commencing on October 1, 2013
and ending on December 31, 2013), but only to the extent that such prepayments
by their terms cannot be reborrowed or redrawn and do not occur in connection
with a refinancing of all or any portion of such Indebtedness.

(f) Not later than the fifth Business Day following receipt by the Borrower or
any Subsidiary of any Extraordinary Receipts (other than Extraordinary Receipts
received by a Regulated Insurance Subsidiary which do not exceed $500,000), the
Borrower shall apply the Required Prepayment Percentage of the Net Cash Proceeds
received with respect thereto to prepay the outstanding principal amount of the
Loans; provided, that, with respect to the receipt of any Extraordinary Receipts
by a Regulated Insurance Subsidiary, any prepayment pursuant this
Section 2.13(f) shall be subject to applicable Requirements of Law and the
receipt of approvals from any Governmental Authority, if any, and Borrower shall
use commercially reasonable efforts to obtain such approvals so long as there is
a reasonable expectation of receiving such approvals.

(g) The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.13, (i) a certificate signed by a
Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least three Business Days prior written notice of such prepayment (other than
any prepayment with respect to Section 2.13(e) above). Each notice of prepayment

 

41



--------------------------------------------------------------------------------

shall specify the prepayment date and the principal amount to be prepaid. All
prepayment amounts (other than prepayments with respect to Section 2.13(a)
above) will be applied on a pro rata basis to the remaining scheduled
installments of principal of the Loans, regardless of Type. All prepayment
amounts with respect to Section 2.13(a) above will be applied first to the next
six remaining scheduled installments of principal of the Loans in direct order
of maturity, regardless of Type, and second on a pro rata basis to the remaining
scheduled installments of principal of the Loans, regardless of Type. All
prepayments under this Section 2.13 shall be subject to Section 2.16 and shall
be accompanied by accrued and unpaid interest on the principal amount to be
prepaid to but excluding the date of payment. All prepayments under
Sections 2.13(b), (c), (d) and (f) shall be accompanied by the Applicable
Prepayment Premium, if any, payable in connection with such prepayment of the
Loans.

(h) Notwithstanding anything to the contrary contained above in this
Section 2.13, to the extent that (i) funds for any prepayment otherwise required
to be made pursuant to the terms of Section 2.13(b) are only available to the
Borrower through dividend payments to the Borrower from one or more Regulated
Insurance Subsidiaries, (ii) such dividend payments cannot be made at such time
within the ordinary dividend-paying capacity of such Regulated Insurance
Subsidiary or Subsidiaries and, accordingly, require specific affirmative
regulatory approval for the payment of extraordinary dividends and (iii) after
due written application or request, such approval for the payment of
extraordinary dividends is not obtained by such Regulated Insurance Subsidiary,
upon certification by the Borrower to the Administrative Agent to such effect
(together with, in the case of an application or request for regulatory
approval, copies of all documents submitted, and all written responses received,
in connection therewith), the Borrower shall not, to such extent, be required to
make such prepayment for so long as (but only for so long as) such dividend
payments may not, for such reasons, be made, provided that promptly upon any
such restrictions no longer being applicable, any such accrued prepayments that
would be delinquent but for the foregoing provisions shall be made with the
proceeds of any dividends or other distributions no longer subject to such
restrictions.

SECTION 2.14. Increased Costs

(a) Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate),

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, or

(iii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Loans made by such Lender;

 

42



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the unreimbursed
cost to such Lender or such other Recipient of making, converting to, continuing
or maintaining any Loan, or to reduce the amount of any sum received or
receivable by such Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, promptly following written request of such
Lender or other Recipient, the Borrower will pay to such Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement or the Loans made by such Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy) by an amount
deemed in good faith by such Lender to be material, then from time to time
promptly following written demand the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s or
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate (in reasonable detail) of a
Lender setting forth the amount or amounts necessary to compensate such Lender
or its holding company, as the case may be, as specified in paragraph (a) or (b)
of this Section 2.14 and delivered to the Borrower, shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be under any obligation to compensate any Lender under paragraph (a) or
(b) above for increased costs or reductions with respect to any period prior to
the date that is 180 days prior to such request if such Lender knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 180-day period. The protection of this
Section shall be available to each Lender regardless of any possible contention
of the invalidity or inapplicability of the Change in Law that shall have
occurred or been imposed.

SECTION 2.15. Change in Legality

(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for any Lender to make or maintain any EuroDollar Loan or
to give effect to its obligations as contemplated hereby with respect to any
EuroDollar Loan, then, by written notice to the Borrower and to the
Administrative Agent:

 

43



--------------------------------------------------------------------------------

(i) such Lender may declare that EuroDollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods and ABR Loans will not thereafter (for such
duration) be converted into EuroDollar Loans), whereupon any request for a
EuroDollar Borrowing (or to convert an ABR Borrowing to a EuroDollar Borrowing
or to continue a EuroDollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
EuroDollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and

(ii) such Lender may require that all outstanding EuroDollar Loans made by it be
converted to ABR Loans, in which event all such EuroDollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the EuroDollar Loans that would have been made by such Lender or the
converted EuroDollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such EuroDollar Loans. Any such conversion of a EuroDollar Loan under (i) above
shall be subject to Section 2.16.

(b) For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each EuroDollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such EuroDollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.

SECTION 2.16. Indemnity

The Borrower shall indemnify each Lender against any loss or expense that such
Lender may sustain or incur as a consequence of (a) any event, other than a
default by such Lender in the performance of its obligations hereunder, which
results in (i) such Lender receiving or being deemed to receive any amount on
account of the principal of any EuroDollar Loan prior to the end of the Interest
Period in effect therefor, (ii) except as set forth in Section 2.15 the
conversion of any EuroDollar Loan to an ABR Loan, or the conversion of the
Interest Period with respect to any EuroDollar Loan, in each case other than on
the last day of the Interest Period in effect therefor or (iii) any EuroDollar
Loan to be made by such Lender (including any EuroDollar Loan to be made
pursuant to a conversion or continuation under Section 2.10) not being made
after notice of such Loan shall have been given by the Borrower hereunder (any
of the events referred to in this clause (a) being called a “Breakage Event”) or
(b) any default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period. A certificate of any Lender setting forth any amount or amounts which
such Lender is entitled to receive pursuant to this Section 2.16 shall be
delivered to the Borrower and shall be conclusive absent manifest error.

 

44



--------------------------------------------------------------------------------

SECTION 2.17. Pro Rata Treatment

Except as required under Sections 2.13 and 2.15 or otherwise herein (including
in any Extension), each Borrowing, each payment or prepayment of principal of
any Borrowing, each payment of interest on the Loans and each conversion of any
Borrowing to or continuation of any Borrowing as a Borrowing of any Type shall
be allocated pro rata among the Lenders in accordance with their respective
applicable Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Loans). Each Lender agrees that in computing such Lender’s portion
of any Borrowing to be made hereunder, the Administrative Agent may, in its
discretion, round each Lender’s percentage of such Borrowing to the next higher
or lower whole Dollar amount.

SECTION 2.18. Sharing of Setoffs

Each Lender agrees that if it shall, through the exercise of a right of banker’s
lien, setoff or counterclaim against the Borrower or any other Loan Party, or
pursuant to a secured claim under Section 506 of Title 11 of the United States
Code or other security or interest arising from, or in lieu of, such secured
claim, received by such Lender under any applicable bankruptcy, insolvency or
other similar law or otherwise, or by any other means, obtain payment (voluntary
or involuntary) in respect of any Loan or Loans as a result of which the unpaid
principal portion of its Loans shall be proportionately less than the unpaid
principal portion of the Loans of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Loans of such other Lender, so that the aggregate unpaid principal amount of the
Loans and participations in Loans held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all Loans then
outstanding as the principal amount of its Loans prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Loans outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.18 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest. The
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in a Loan deemed to have been so purchased may
exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender by reason
thereof as fully as if such Lender had made a Loan directly to the Borrower in
the amount of such participation.

SECTION 2.19. Payments

(a) The Borrower shall make each payment (including principal of or interest on
any Borrowing or any Fees or other amounts) hereunder and under any other Loan
Document not later than 12:00 (noon), New York City time, on the date when due
in immediately available Dollars, without setoff, defense or counterclaim. Any
amounts received after such time on any

 

45



--------------------------------------------------------------------------------

date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. Each such payment shall be made to an account designated by
the Administrative Agent unless otherwise required herein. The Administrative
Agent shall promptly distribute to each Lender any payments received by the
Administrative Agent on behalf of such Lender.

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

SECTION 2.20. Taxes

(a) Defined Terms. For purposes of this Section 2.20, the term “applicable law”
includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.20) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.20) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable out-of-pocket
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

46



--------------------------------------------------------------------------------

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as reasonably practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.20, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender, under this Agreement (or, in
the case of any Participant, on or before the date such Participant purchases
the related participation), and from time to time thereafter, at the time or
times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.20(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

47



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

48



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.20 with respect to the Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all obligations under the Loan Documents.

 

49



--------------------------------------------------------------------------------

SECTION 2.21. Assignment of Loans Under Certain Circumstances; Duty to Mitigate

(a) In the event (i) any Lender delivers a certificate requesting compensation
pursuant to Section 2.14, (ii) any Lender delivers a notice described in
Section 2.15, (iii) the Loan Parties are required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.20 and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 2.21(b), (iv) any Lender is in default of its obligations under
this Agreement, (v) any Lender does not consent to a proposed amendment,
modification or waiver of this Agreement requested by the Borrower which
requires the consent of all of the Lenders or all of the Lenders under the
Facility to become effective (and which is approved by at least the Required
Lenders), (vi) any Lender refuses an Extension Notice or (vii) any Lender does
not consent to a proposed amendment, modification or waiver of this Agreement
requested by the Borrower which requires the consent of all of the Lenders to
become effective (or the consent of all directly and/or adversely Lenders) (and
which is approved by at least the Required Lenders, or in the case of directly
and/or adversely affected Lenders, at least a majority of such Lenders), the
Borrower may, at its sole expense and effort (including with respect to the
processing and recordation fee referred to in Section 9.04(b)), upon notice to
such Lender and the Administrative Agent, (I) require such Lender to transfer
and assign, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all of its interests, rights and obligations under
this Agreement to an assignee that shall assume such assigned obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
(v) such assignment shall not conflict with any law, rule or regulation or order
of any court or other Governmental Authority having jurisdiction, (w) solely
with respect to replacements of Lenders pursuant to clauses (i), (ii) or
(iii) of this Section 2.21, the Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld or delayed, (x) the Borrower or such assignee shall have paid to the
affected Lender in immediately available funds an amount equal to the sum of the
principal of and interest accrued to the date of such payment on the outstanding
Loans of such Lender plus all Fees and other amounts accrued for the account of
such Lender hereunder (including any amounts under Section 2.14 and with respect
to a replacement pursuant to clauses (i), (ii), (iii) and (v) of Section 2.16)
and (y) in the case of any replacements of Lenders pursuant to clause (vi) of
this Section 2.21, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; provided further that, if prior to any
such transfer and assignment the circumstances or event that resulted in such
Lender’s claim for compensation under Section 2.14 or notice under Section 2.15
or the amounts paid pursuant to Section 2.20, as the case may be, cease to cause
such Lender to suffer increased costs or reductions in amounts received or
receivable or reduction in return on capital, or cease to have the consequences
specified in Section 2.15, or cease to result in amounts being payable under
Section 2.20, as the case may be (including as a result of any action taken by
such Lender pursuant to paragraph (b) below), or if such Lender shall waive its
right to claim further compensation under Section 2.14 in respect of such
circumstances or event or shall withdraw its notice under Section 2.15 or shall
waive its right to further payments under Section 2.20 in respect of such
circumstances or event, as the case may be, then such Lender shall not
thereafter be required to make any such transfer and assignment hereunder. In
connection with any such replacement, if the replaced Lender does not execute
and deliver to the Administrative Agent a duly completed Assignment and
Assumption reflecting such replacement within five Business Days of the date on
which the replacement Lender executes and delivers such Assignment and
Assumption to the replaced Lender, then such replaced Lender shall be deemed to
have executed and delivered such Assignment and Assumption.

 

50



--------------------------------------------------------------------------------

(b) If (i) any Lender shall request compensation under Section 2.14, (ii) any
Lender delivers a notice described in Section 2.15 or (iii) the Loan Parties are
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.20,
then such Lender shall use reasonable efforts (which shall not require such
Lender to incur an unreimbursed loss or unreimbursed cost or expense or
otherwise take any action inconsistent with its internal policies or legal or
regulatory restrictions or suffer any disadvantage or burden deemed by it to be
significant) (x) to file any certificate or document reasonably requested in
writing by the Borrower or (y) to assign its rights and delegate and transfer
its obligations hereunder to another of its offices, branches or affiliates, if
such filing or assignment would reduce its claims for compensation under
Section 2.14 or enable it to withdraw its notice pursuant to Section 2.15 or
would reduce amounts payable pursuant to Section 2.20, as the case may be, in
the future. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such filing or assignment,
delegation and transfer.

ARTICLE III.

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent, the Collateral
Agent and each of the Lenders that:

SECTION 3.01. Organization; Powers

The Borrower and each Subsidiary (a) is duly organized or formed, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, (b) has all requisite corporate or limited liability
company power and authority, and the legal right, to own and operate its
property and assets, to lease the property it operates as lessee and to carry on
its business as now conducted and as proposed to be conducted, (c) is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required (except where failure to do so could not reasonably be
expected to have a Material Adverse Effect) and (d) has the corporate or limited
liability company power and authority, and the legal right, to execute, deliver
and perform its obligations under this Agreement, each of the other Loan
Documents, the Retail Sale Purchase Agreement and each other agreement or
instrument contemplated hereby or thereby to which it is or will be a party,
including, in the case of the Borrower, to borrow hereunder, in the case of each
Loan Party, to grant the Liens contemplated to be granted by it under the
Security Documents and, in the case of each Subsidiary Guarantor, to Guarantee
the Obligations as contemplated by the Guarantee and Collateral Agreement.

 

51



--------------------------------------------------------------------------------

SECTION 3.02. Authorization; No Conflicts

The Transactions (a) have been duly authorized by all requisite corporate,
partnership or limited liability company and, if required, stockholder, partner
or member action and (b) will not (i) violate (A) any (I) provision of law,
statute, rule or regulation, or (II) of the certificate or articles of
incorporation or other constitutive documents or by-laws of the Borrower or any
Subsidiary, (B) any order of any Governmental Authority or arbitrator or (C) any
provision of any indenture, agreement or other instrument to which the Borrower
or any Subsidiary is a party or by which any of them or any of their property is
or may be bound (except to the extent such violation could not reasonably be
expected to result in a Material Adverse Effect), (ii) be in conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
agreement or other instrument or (iii) result in the creation or imposition of
any Lien upon or with respect to any property or assets now owned or hereafter
acquired by the Borrower or any Subsidiary (other than Liens created under the
Security Documents or as permitted by this Agreement).

SECTION 3.03. Enforceability

This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each other Loan Document when executed and delivered by each
Loan Party party thereto will constitute, a legal, valid and binding obligation
of such Loan Party enforceable against such Loan Party in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.04. Governmental Approvals

No action, consent or approval of, registration or filing with, Permit from,
notice to, or any other action by, any Governmental Authority is or will be
required in connection with the Transactions, except for (a) the filing of UCC
financing statements and filings with the United States Patent and Trademark
Office and the United States Copyright Office, (b) recordation of the Mortgages,
if any, or (c) such as have been made or obtained and are in full force and
effect, other than, in the case of each of the foregoing, the failure of which
to obtain or make could not reasonably be expected to have a Material Adverse
Effect or which are not material to the consummation of the Transactions.

SECTION 3.05. Financial Statements

(a) The Borrower has heretofore furnished to the Lenders the consolidated
balance sheets and related statements of income, stockholder’s equity and cash
flows of each of the Borrower as of and for the fiscal years ended December 31,
2012, December 31, 2011 and December 31, 2010 audited by and accompanied by the
opinion of KPMG, independent public accountants. Such financial statements
present fairly in all material respects the financial condition and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods. Such balance sheets and the notes thereto
disclose all material liabilities, direct or contingent or USAgencies, the
Borrower and each of their consolidated Subsidiaries as of the dates thereof.
Such financial statements were prepared in accordance with GAAP applied on a
consistent basis.

 

52



--------------------------------------------------------------------------------

(b) The Borrower has heretofore delivered to the Lenders the Projections,
prepared giving effect to the Transactions as if they had occurred. The
Projections (i) have been prepared in good faith by the Borrower, based on the
assumptions believed by the Borrower on the Closing Date to be reasonable,
(ii) are based on the best information available to the Borrower after due
inquiry as of the date of delivery thereof, (iii) accurately reflect all
material adjustments required to be made to give effect to the Transactions and
(iv) present fairly in all material respects on a pro forma basis the estimated
consolidated financial position of the Borrower and its consolidated
Subsidiaries as of such date and for such period, assuming that the Transactions
had actually occurred at such date or at the beginning of such period, as the
case may be; provided, that such Projections (x) are subject to significant
uncertainties and contingencies, many of which are beyond the Borrower’s
control, that no assurance may be given that any particular Projections will be
achieved, that actual results may differ and that such differences may be
material and (y) are not a guarantee of performance.

SECTION 3.06. No Material Adverse Change

No event, change or condition has occurred since the Closing Date that has
caused, or could reasonably be expected to cause, a Material Adverse Effect.

SECTION 3.07. Title to Properties

(a) Each of the Borrower and each Subsidiary has good and valid title to, or
valid leasehold interests in, all its material properties and assets (including,
good and marketable title to, or valid leasehold interests in all its Material
Real Property), except for minor defects in title that, in the aggregate, are
not substantial in amount and do not materially detract from the value of the
property subject thereto and do not interfere in any material respect with its
ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes. Each parcel of Real Property
is free from material structural defects and all building systems contained
therein are in good working order and condition, ordinary wear and tear
excepted, suitable for the purposes for which they are currently being used. No
portion of the Real Property has suffered any material damage by fire or other
casualty loss that has not heretofore been completely repaired and restored to
its original condition. Each parcel of Real Property and the current use thereof
complies with all applicable laws (including building and zoning ordinances and
codes) and with all insurance requirements; the Borrower is not a non-conforming
user of any Real Property.

(b) None of the Borrower or any of the Subsidiaries has received any notice of,
nor has any knowledge of, any pending or contemplated condemnation proceeding
affecting the Real Properties or any sale or disposition thereof in lieu of
condemnation.

(c) None of the Borrower or any of the Subsidiaries is obligated under any right
of first refusal, option or other contractual right to sell, assign or otherwise
dispose of any Real Property or any interest therein.

(d) There are no pending or, to the knowledge of the Borrower, proposed special
or other assessments for public improvements or otherwise affecting any material
portion of the owned Real Property, nor are there any contemplated improvements
to such owned Real

 

53



--------------------------------------------------------------------------------

Property that may result in such special or other assessments. The Borrower has
not suffered, permitted or initiated the joint assessment of any owned Real
Property with any other real property constituting a separate tax lot. Each
owned parcel of Real Property is comprised of one or more parcels, each of which
constitutes a separate tax lot and none of which constitutes a portion of any
other tax lot.

(e) The Borrower has obtained all permits, licenses, variances and certificates
required by applicable law to be obtained and necessary to the use and operation
of each parcel of Real Property, except where the failure to have such permit,
license, certificate or variance would not prohibit the use of such parcel of
Real Property as it is currently being used. The use being made of each parcel
of Real Property conforms with the certificate of occupancy and/or such other
permits, licenses, variances and certificates for such Real Property and any
other restrictions, covenants or conditions affecting such Real Property, except
for any such nonconformity that could not reasonably be expected to be enjoined
or to result in material fines.

(f) each parcel of Real Property has adequate rights of access to public ways to
permit the Real Property to be used for its intended purpose, and is served by
installed, operating and adequate water, electric, gas, telephone, sewer,
sanitary sewer and storm drain facilities; (ii) all public utilities necessary
to the continued use and enjoyment of each parcel of Real Property as used and
enjoyed on the Closing Date are located in the public right-of-way abutting the
premises, and all such utilities are connected so as to serve such Real Property
without passing over other Property except for land of the utility company
providing such utility service or, in the case of leased Real Property,
contiguous land owned by the lessor of such leased Real Property; (iii) each
parcel of Real Property, including each leased parcel, has adequate available
parking to meet legal and operating requirements; (iv) all roads necessary for
the full utilization of each parcel of Real Property for its current purpose
have been completed and dedicated to public use and accepted by all governmental
authorities or are the subject of access easements for the benefit of such Real
Property; (v) no building or structure constituting Real Property or any
appurtenance thereto or equipment thereon, or the use, operation or maintenance
thereof, violates any restrictive covenant or encroaches on any easement or on
any property owned by others, which violation or encroachment interferes with
the use or could materially adversely affect the value of such building,
structure or appurtenance or which encroachment is necessary for the operation
of the business at any Real Property; and (vi) all buildings, structures,
appurtenances and equipment necessary for the use of each parcel of Real
Property for the purpose for which it is currently being used are located on the
real property encumbered by such Mortgage.

SECTION 3.08. Subsidiaries

(a) Schedule 3.08(a) sets forth as of the Closing Date a list of all
Subsidiaries, after giving effect to the Retail Sale, including each
Subsidiary’s exact legal name (as reflected in such Subsidiary’s certificate or
articles of incorporation or other constitutive documents) and jurisdiction of
incorporation or formation and the percentage ownership interest of the Borrower
(direct or indirect) therein, and identifies each Subsidiary that is Loan Party.
The shares of capital stock or other Equity Interests so indicated on Schedule
3.08(a) are fully paid and non-assessable (if applicable) and are owned by the
Borrower, directly or indirectly, free and clear of all Liens (other than Liens
created under the Security Documents and the Closing Date Subordinated Debt
Documents).

 

54



--------------------------------------------------------------------------------

(b) As of the Closing Date, there are no restrictions on any Regulated Insurance
Subsidiary which prohibit or otherwise restrict the ability of any Regulated
Insurance Subsidiary to (i) pay dividends or make other distributions or pay any
Indebtedness owed to the Borrower or any Subsidiary, (ii) make loans or advances
to the Borrower or any Subsidiary, (iii) transfer any of its properties or
assets to the Borrower or any Subsidiary, (iv) guarantee the Obligations, other
than prohibitions or restrictions existing under or by reason of (A) customary
nonassignment provisions entered into in the ordinary course of business and
consistent with past practices and (B) purchase money obligations for property
acquired in the ordinary course of business, so long as such obligations are
permitted under this Agreement, (v) dividend or distribute to the Borrower or
any Subsidiary amounts equal to all state and federal income tax expenses
incurred by the Regulated Insurance Subsidiaries, or (vi) conduct business in
the ordinary course in the jurisdictions in which such Regulated Insurance
Subsidiary conducts its Insurance Business, including, without limitation, as
set forth on Schedule 3.26, other than, in the case of each of clause
(i) through clause (vi), prohibitions or restrictions existing under or by
reason of (A) this Agreement, the other Loan Documents or the Subordinated Debt
Documents, (B) Requirements of Law or (C) as set forth on Schedule 3.08(b).

SECTION 3.09. Litigation; Compliance with Laws

(a) There are no actions, investigations, suits or proceedings at law or in
equity or by or before any arbitrator or Governmental Authority now pending or,
to the knowledge of the Borrower, threatened against or affecting the Borrower
or any Subsidiary or any business, property or rights of any such Person
(i) that involve any Loan Document or the Transactions or (ii) except as set
forth on Schedule 3.09, as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(b) None of the Borrower or any of the Subsidiaries or any of their respective
material properties or assets is in violation of, nor will the continued
operation of their material properties and assets as currently conducted
violate, any Requirement of Law where such violation or default, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.10. Agreements

(a) None of the Borrower or any of the Subsidiaries is a party to any agreement
or instrument, or subject to any corporate restriction, that, individually or in
the aggregate, has resulted or could reasonably be expected to result in a
Material Adverse Effect.

(b) None of the Borrower or any of the Subsidiaries is in default in any manner
under any provision of any indenture or other agreement or instrument evidencing
Indebtedness, or any other material agreement or instrument to which it is a
party or by which it or any of its properties or assets are or may be bound
where such default, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

 

55



--------------------------------------------------------------------------------

SECTION 3.11. Federal Reserve Regulations

(a) None of the Borrower or any of the Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for purchasing
or carrying Margin Stock or for the purpose of purchasing, carrying or trading
in any securities under such circumstances as to involve the Borrower in a
violation of Regulation X or to involve any broker or dealer in a violation of
Regulation T. No Indebtedness being reduced or retired out of the proceeds of
any Loans was or will be incurred for the purpose of purchasing or carrying any
Margin Stock. Following the application of the proceeds of the Loans, Margin
Stock will not constitute more than 25% of the value of the assets of the
Borrower and the Subsidiaries. None of the transactions contemplated by this
Agreement will violate or result in the violation of any of the provisions of
the Regulations of the Board, including Regulation T, U or X. If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1 referred to in
Regulation U.

SECTION 3.12. Investment Company Act

None of the Borrower or any of the Subsidiaries is an “investment company” as
defined in, or subject to regulation under the Investment Company Act of 1940,
as amended.

SECTION 3.13. Use of Proceeds

The Borrower will use the proceeds of the Loans to repay in full the obligations
under the Existing Credit Facility, to pay fees, costs and expenses related to
the Transactions and to provide for the on-going working capital needs and
general corporate purposes of the Borrower and its Subsidiaries.

SECTION 3.14. Tax Returns

Each of the Borrower and each of the Subsidiaries has timely filed or timely
caused to be filed (after giving effect to all extensions) all federal, material
state, material local and material foreign tax returns or materials required to
have been filed by it and all such tax returns are correct and complete in all
material respects. (a) Each of the Borrower and each of the Subsidiaries has
timely paid or timely caused to be paid (after giving effect to all extensions)
all Taxes due and payable by it and all assessments received by it, except Taxes
that are being contested in good faith by appropriate proceedings and for which
the Borrower or such Subsidiary as applicable, shall have set aside on its books
adequate reserves in accordance with GAAP, (b) each of the Borrower and each of
the Subsidiaries has made adequate provision in accordance with GAAP for all
Taxes not yet due and payable and (c) no Tax Lien has been filed, except Tax
Liens that are being contested in good faith by appropriate proceedings, and to
the knowledge of the Borrower and each of its Subsidiaries, no claim is being
asserted with respect to any tax, except, in the case clauses (a), (b) and
(c) with respect to such taxes and Liens could not reasonably be expected to
result in a Material Adverse Effect.

 

56



--------------------------------------------------------------------------------

SECTION 3.15. No Material Misstatements

No written information, report, historical financial statement, exhibit or
schedule furnished by or on behalf of the Borrower or any Subsidiary to the
Arranger, the Administrative Agent or any Lender for use in connection with the
transactions contemplated by the Loan Documents or in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto, when taken as a whole (and as supplemented or modified), contained,
contains or will contain any material misstatement of fact or omitted, omits or
will omit to state any material fact necessary to make the statements therein
(taken as a whole), in the light of the circumstances under which they were, are
or will be made, not misleading, in each case excluding general market or
industry data; provided that to the extent any such information, report,
financial statement, exhibit or schedule was based upon or constitutes a
forecast, estimate, budget, forward looking statement or projection, the
Borrower represents only that it acted in good faith and utilized assumptions
believed by it to be reasonable at the time; provided, that such projections
(x) are subject to significance uncertainties and contingencies, many of which
are beyond the Borrower’s control, that no assurance may be given that any
particular projections will be achieved, that actual results may differ and that
such differences may be material and (y) are not a guarantee of performance.

SECTION 3.16. Employee Benefit Plans

Each of the Borrower and each of its ERISA Affiliates is in compliance in all
material respects with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, could reasonably be expected to result in material
liability of the Borrower or any of its ERISA Affiliates. The present value of
all benefit liabilities under each Benefit Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the last annual valuation date applicable thereto, exceed by more than
$1,000,000 the fair market value of the assets of such Benefit Plan, and the
present value of all benefit liabilities of all underfunded Benefit Plans (based
on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the last annual valuation dates applicable
thereto, exceed by more than $1,000,000 the fair market value of the assets of
all such underfunded Benefit Plans.

SECTION 3.17. Environmental Matters

(a) Except as set forth in Schedule 3.17 and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, none of the Borrower or any of the
Subsidiaries:

(i) has failed to comply with any Environmental Law or to take, in a timely
manner, all actions necessary to obtain, maintain, renew and comply with any
Environmental Permit, and all such Environmental Permits are in full force and
effect and not subject to any administrative or judicial appeal;

(ii) has become a party to any governmental, administrative or judicial
proceeding commenced pursuant to any Environmental Law or possesses knowledge of
any such proceeding that has been threatened under Environmental Law;

 

57



--------------------------------------------------------------------------------

(iii) has received notice of, become subject to, or is aware of any facts or
circumstances that could form the basis for, any Environmental Liability other
than those which have been fully and finally resolved and for which no
obligations remain outstanding;

(iv) possesses knowledge that any Mortgaged Property, if any, (A) is subject to
any Lien, restriction on ownership, occupancy, use or transferability imposed
pursuant to Environmental Law or (B) contains or previously contained Hazardous
Materials of a form or type or in a quantity or location that could reasonably
be expected to result in any Environmental Liability;

(v) possesses knowledge that there has been a Release or threat of Release of
Hazardous Materials at or from the Mortgaged Properties, if any, (or from any
facilities or other properties formerly owned, leased or operated by the
Borrower or any of the Subsidiaries) in violation of, or in amounts or in a
manner that could give rise to liability under, any Environmental Law;

(vi) has generated, treated, stored, transported, or Released Hazardous
Materials from the Mortgaged Properties (or from any facilities or other
properties formerly owned, leased or operated by the Borrower or any of the
Subsidiaries) in violation of, or in a manner or to a location that could give
rise to liability under, any Environmental Law;

(vii) is aware of any facts, circumstances, conditions or occurrences in respect
of any of the facilities and properties owned, leased or operated that could
(A) form the basis of any action, suit, claim or other judicial or
administrative proceeding relating to liability under or noncompliance with
Environmental Law on the part of the Borrower or any of the Subsidiaries or
(B) or interfere with or prevent continued compliance with Environmental Laws by
the Borrower or the Subsidiaries; or

(viii) has pursuant to any order, decree, judgment or agreement by which it is
bound or has assumed the Environmental Liability for any Person.

SECTION 3.18. Insurance

Schedule 3.18 sets forth a true, complete and correct description of all
insurance maintained by or on behalf of the Borrower and the Subsidiaries as of
the Closing Date. As of the Closing Date, such insurance is in full force and
effect and all premiums have been duly paid (to the extent earned, due and
payable). The Borrower and the Subsidiaries are insured by financially sound and
reputable insurers and such insurance is in such amounts and covering such risks
and liabilities (and with such deductibles, retentions and exclusions) as are in
accordance with normal and prudent industry practice.

SECTION 3.19. Security Documents

(a) The Guarantee and Collateral Agreement is effective to create in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, a legal,
valid, binding and enforceable security interest in the Collateral described
therein and proceeds thereof (subject to

 

58



--------------------------------------------------------------------------------

(i) applicable bankruptcy, insolvency, reorganization, moratorium or other Laws
relating to or affecting creditors’ rights and remedies generally from time to
time in effect and subject to capital maintenance rules and general principles
of equity, regardless of whether considered in a proceeding in equity or at law,
(ii) the need for filings and registrations necessary to create or perfect the
Liens on the Collateral granted by the Loan Parties in favor of the Collateral
Agent and (iii) the effect of foreign Laws, rules and regulations as they relate
to pledges, if any, of Equity Interests in Foreign Subsidiaries and intercompany
Indebtedness owed by such Foreign Subsidiaries) and (i) in the case of the
Pledged Collateral, upon the earlier of (A) when such Pledged Collateral is
delivered to the Collateral Agent and (B) when financing statements in
appropriate form are filed in the offices specified on Schedule 3.19(a) (and
applicable fees are paid) and (ii) in the case of all other Collateral described
therein (other than Intellectual Property Collateral), when financing statements
in appropriate form are filed in the offices specified on Schedule 3.19(a) or
other actions described on Schedule 3.19(a) are taken, the Guarantee and
Collateral Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Secured Parties in such
Collateral and proceeds thereof, as security for the Obligations, in each case
prior and superior to the rights of any other Person (other than Pledged
Securities, with respect to Liens expressly permitted by Section 6.02).

(b) Each Intellectual Property Security Agreement is effective to create in
favor of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid, binding and enforceable security interest in the Intellectual
Property Collateral described therein and proceeds thereof (subject to
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other Laws
relating to or affecting creditors’ rights and remedies generally from time to
time in effect and subject to capital maintenance rules and general principles
of equity, regardless of whether considered in a proceeding in equity or at law,
(ii) the need for filings and registrations necessary to create or perfect the
Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties and (iii) the effect of foreign Laws, rules and regulations as they
relate to pledges, if any, of Equity Interests in Foreign Subsidiaries and
intercompany Indebtedness owed by such Foreign Subsidiaries). When each
Intellectual Property Security Agreement is filed in the United States Patent
and Trademark Office and the United States Copyright Office, respectively,
together with financing statements in appropriate form filed in the offices
specified in Schedule 3.19(a) (and the applicable fees are paid), such
Intellectual Property Security Agreement shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the grantors
thereunder in the Intellectual Property Collateral that is described in the
Intellectual Property Security Agreement and proceeds thereof, as security for
the Obligations, in each case prior and superior in right to any other Person
(except with respect to Liens expressly permitted by Section 6.02) (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a Lien
on registered trademarks, trademark applications and copyrights acquired by the
grantors after the date hereof). Notwithstanding anything to the contrary in
this Agreement, any reference in this Agreement to the concept of “perfection”
as used with respect to Collateral consisting of Intellectual Property, shall
mean perfection solely to the extent contemplated by the Guarantee and
Collateral Agreement.

(c) Each of the Mortgages, if any, is effective to create in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, a legal,
valid, binding and enforceable Lien on, and security interest in, all of the
Loan Parties’ right, title and interest in and to the

 

59



--------------------------------------------------------------------------------

Mortgaged Property, if any, thereunder and proceeds thereof, and when the
Mortgages, if any. are filed in the offices specified on Schedule 3.19(c), each
such Mortgage, if any, shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the grantors thereof in such
Mortgaged Property, if any, and proceeds thereof, as security for the
Obligations, in each case prior and superior in right to any other person
(except with respect to Liens expressly permitted by Section 6.02).

SECTION 3.20. Location of Real Property

Schedule 3.20 lists completely and correctly as of the Closing Date all owned
Real Property and the addresses thereof indicating for each parcel whether it is
owned or leased. The Borrower and the Subsidiaries own in fee or have valid
leasehold interests in, as the case may be, all the real property set forth on
Schedule 3.20.

SECTION 3.21. Labor Matters

As of the Closing Date, there are no strikes, lockouts or slowdowns against the
Borrower or any Subsidiary pending or, to the knowledge of the Borrower,
threatened. Except to the extent any of the following could not reasonably be
expected to have a Material Adverse Effect, (a) the hours worked by and payments
made to employees of the Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters and (b) payments due from
the Borrower or any Subsidiary, or for which any claim may be made against the
Borrower or any Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Borrower or such Subsidiary. The consummation of the Transactions
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which the
Borrower or any Subsidiary is bound.

SECTION 3.22. Liens. There are no Liens of any nature whatsoever on any of the
properties or assets of the Borrower or any of the Subsidiaries (other than
Liens expressly permitted by Section 6.02).

SECTION 3.23. Intellectual Property. Each of the Borrower and each of the
Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Borrower and the Subsidiaries does not infringe upon
the rights of any other person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.24. Solvency

Immediately after the consummation of the Transactions to occur on the Closing
Date and immediately following the making of the Loans and after giving effect
to the application of the proceeds of the Loans, the Loan Parties (taken as a
whole with their respective Subsidiaries) are Solvent.

 

60



--------------------------------------------------------------------------------

SECTION 3.25. Transaction Documentation. The Retail Sale Purchase Agreement and
related documents listed on Schedule 3.25 constitutes all of the material
agreements, instruments and undertakings to which the Borrower or any of the
Subsidiaries is bound or by which any of their respective property or assets is
bound or affected relating to, or arising out of, the Acquisition. None of such
material agreements, instruments or undertakings has been amended, supplemented
or otherwise modified in any manner materially adverse to the Agent or the
Lenders, and all such material agreements, instruments and undertakings are in
full force and effect. Neither of the Borrower or, to the best of the Borrower’s
knowledge, the purchaser thereunder is in default under the Retail Sale Purchase
Agreement as of the Closing Date and neither of the Borrower or, to the best of
the Borrower’s knowledge, USAgencies has the right to terminate the Retail Sale
and Purchase Agreement.

SECTION 3.26. Permits.

(a) Each Loan Party has obtained and holds all Permits required in respect of
all Real Property and for any other property otherwise operated by or on behalf
of, or for the benefit of, such person and for the operation of each of its
businesses as presently conducted and as proposed to be conducted, (b) all such
Permits are in full force and effect, and each Loan Party has performed and
observed all requirements of such Permits, (c) no event has occurred that allows
or results in, or after notice or lapse of time would allow or result in,
revocation or termination by the issuer thereof or in any other impairment of
the rights of the holder of any such Permit, (d) no such Permits contain any
restrictions, either individually or in the aggregate, that are materially
burdensome to any Loan Party, or to the operation of any of its businesses or
any property owned, leased or otherwise operated by such person and (e) the
Borrower has no knowledge or reason to believe that any Governmental Authority
is considering limiting, suspending, revoking or renewing on materially
burdensome terms any such Permit. Schedule 3.26 lists, with respect to each
Regulated Insurance Subsidiary, as of the Closing Date, all of the jurisdictions
in which such Regulated Insurance Subsidiary holds Permits (including, without
limitation Permits from Insurance Regulators and any other Permits necessary to
transact Insurance Business), and indicates (i) the line or lines of insurance
in which each such Regulated Insurance Subsidiary is permitted to be engaged
with respect to each license therein listed. (ii) the expiration of such
license, and (iii) the status of any renewal thereof.

SECTION 3.27. Reinsurance Agreements

There are no material liabilities outstanding as of the Closing Date under any
Reinsurance Agreement. Each Reinsurance Agreement is in full force and effect
(subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other Requirements of Law relating to or affecting creditors’ rights and
remedies generally from time to time in effect and subject to capital
maintenance rules and general principles of equity, regardless of whether
considered in a proceeding in equity or at law). No Regulated Insurance
Subsidiary or any other party is in breach of or default under any such
Reinsurance Agreement, except any such breach or default which could not
reasonably be expected to have a Material Adverse Effect. Borrower has no reason
to believe that the financial condition of any other party to any such
Reinsurance Agreement is impaired such that a default thereunder by such party
could reasonable be anticipated and expected to have a Material Adverse Effect.
Each Reinsurance Agreement is qualified under all applicable Requirements of Law
to receive the statutory credit assigned to

 

61



--------------------------------------------------------------------------------

such Reinsurance Agreement in the relevant annual statement or quarterly
statement at the time prepared. Each Person to whom any Regulated Insurance
Subsidiary has ceded any material liability pursuant to any Reinsurance
Agreement on the Closing Date (other than any such Person that is the Borrower
or a Subsidiary thereof in respect of which no such representation shall be
required) has a rating of “B++” or better by A.M. Best.

SECTION 3.28. Senior Indebtedness.

All Obligations of the Borrower and each of its Subsidiaries constitute “Senior
Indebtedness” under the Subordinated Debt.

SECTION 3.29. OFAC.

None of the Borrower or any of its Subsidiaries nor, to the knowledge of the
Borrower, any director, officer, agent, employee or Affiliate of the Borrower or
any Subsidiary (i) is a Person whose property or interest in property is blocked
or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) to the knowledge of the Borrower, engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such Person in any manner violative of Section 2, or
(iii) is a Person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”) regulation or
executive order. The Borrower will not directly or indirectly use the proceeds
of the Loans or otherwise make available such proceeds to any Person, for the
purpose of financing the activities of any Person currently subject to any U.S.
sanctions administered by OFAC.

SECTION 3.30. Patriot Act.

The Borrower and each Subsidiary is in compliance, in all material respects,
with (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001) and (iii) the United States Foreign Corrupt Practices Act
of 1977, as amended. No part of the proceeds of the Loans will be used, directly
or indirectly, for any payments to any of governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.

 

62



--------------------------------------------------------------------------------

ARTICLE IV.

Conditions of Lending

The obligations of the Lenders to make Loans hereunder are subject to the
satisfaction (or waiver) of the following conditions:

(a) The Administrative Agent shall have received a notice of Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03).

(b) Collateral Agent shall have received endorsements naming Collateral Agent,
for the benefit of the Secured Parties, (i) on fire and extended coverage
policies maintained with respect to any Collateral as an additional insured or
loss payee on behalf of the Secured Parties, as applicable, and (ii) on
commercial general liability policies as an additional insured.

(c) At the time of and immediately after the making of the Loans, no Event of
Default or Default shall have occurred and be continuing.

(d) The Administrative Agent shall have received, on behalf of itself and the
Lenders, in a form reasonably satisfactory to it, a customary written opinion of
(i) Kirkland & Ellis LLP, counsel for the Borrower and the Subsidiaries, and
(ii) each special and local counsel to the Borrower and the Subsidiaries as the
Administrative Agent may reasonably request, in each case (A) dated the Closing
Date, (B) addressed to the Administrative Agent and the Lenders and (C) covering
such matters relating to the Loan Documents and the Transactions as the
Administrative Agent shall reasonably request and which are customary for
transactions of the type contemplated herein, and the Borrower and the
Subsidiaries hereby request such counsel to deliver such opinions.

(e) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or other formation documents, including all
amendments thereto, of each Loan Party, certified as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing of each Loan Party as of a recent date, from such Secretary of
State; (ii) a certificate of the Secretary or Assistant Secretary of each Loan
Party dated the Closing Date and certifying (A) that attached thereto is a true
and complete copy of the by-laws, operating agreement or similar document of
such Loan Party as in effect on the Closing Date and at all times since a date
prior to the date of the resolutions described in clause (B) below, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors, managers or members, as applicable, of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party, in the case of the Borrower, the borrowings
hereunder, in the case of each Loan Party, the granting of the Liens
contemplated to be granted by it under the Security Documents and, in the case
of each Subsidiary Guarantor, the Guaranteeing of the Obligations as
contemplated by the Guarantee and Collateral Agreement, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation or other
formation documents of such Loan Party have not been amended since the date of
the last amendment provided to the Administrative Agent and (D) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan
Party; and (iii) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to (ii) above.

 

63



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (c) and (q) of
this Article IV.

(g) The Administrative Agent shall have received (i) this Agreement, executed
and delivered by a duly authorized officer of the Borrower, (ii) the Guarantee
and Collateral Agreement, executed and delivered by a duly authorized officer of
each of the Borrower and each Subsidiary Guarantor, (iii) the Fee Letter and
Engagement Letter, duly executed and delivered by an authorized officer of the
Borrower, (iv) if requested by any Lender pursuant to Section 2.04, a promissory
note or notes conforming to the requirements of such Section and executed and
delivered by a duly authorized officer of the Borrower, and (v) the material
Closing Date Subordinated Debt Documents and the Intercreditor and Subordination
Agreement, in each case in a form reasonably acceptable to the Administrative
Agent and duly executed and delivered by the parties thereto.

(h) The Collateral Agent, for the ratable benefit of the Secured Parties, shall
have been granted on the Closing Date first priority perfected Liens on the
Collateral (subject, in the case of all Collateral other than Pledged
Securities, to Permitted Liens). The Pledged Collateral shall have been duly and
validly pledged under the Guarantee and Collateral Agreement to the Collateral
Agent, for the ratable benefit of the Secured Parties, and certificates
representing such Pledged Collateral, accompanied by instruments of transfer and
stock powers endorsed in blank, shall be in the actual possession of the
Collateral Agent.

(i) The Collateral Agent shall have received a duly executed Perfection
Certificate dated on or prior to the Closing Date. The Collateral Agent shall
have received the results of a recent Lien and judgment search in the
jurisdiction of organization of each of the Borrower and those of the
Subsidiaries that shall be Subsidiary Guarantors, and such search shall reveal
no Liens on any of the assets of the Borrower or any of such Subsidiaries,
except Permitted Liens and except for Liens to be discharged on or prior to the
Closing Date pursuant to documentation reasonably satisfactory to the Collateral
Agent.

(j) All conditions precedent to the consummation of the Retail Sale under the
Retail Sale Purchase Agreement shall have been satisfied substantially
contemporaneously with the closing under this Agreement (unless otherwise waived
with the approval of the Administrative Agent) and the Retail Sale shall have
been consummated substantially contemporaneously with the closing under this
Agreement in accordance in all material respects with the terms of the Retail
Sale Purchase Agreement; and no material changes shall have been made to the
Retail Sale Purchase Agreement disclosed to the Agent under the Commitment
Letter without the prior written consent of the Administrative Agent (it being
agreed that any decreases in the purchase price for the Retail Sale, deferred
consideration for the Retail Sale or escrow amounts under the Retail Sale
Purchase Agreement, changes to the mechanics of release such deferred
consideration or escrow amounts and material changes to the terms of the
transition services agreement and distribution agreement executed in connection
with the Retail Sale Purchase Agreement shall be deemed to be material under
this clause (j)).

 

64



--------------------------------------------------------------------------------

(k) The Borrower shall have substantially contemporaneously repaid all amounts
outstanding under the Existing Credit Facility. The Administrative Agent shall
have received reasonably satisfactory evidence that (i) the Existing Credit
Facility shall have been terminated (or substantially contemporaneously with the
occurrence of the Closing Date shall be terminated), all amounts then due and
payable or to become due and payable (other than obligations not yet having been
requested) thereunder shall have been paid in full and all commitments and
reimbursement obligations thereunder shall have been terminated and
(ii) reasonably satisfactory arrangements shall have been made for the
termination of all Liens granted in connection therewith, in each case on terms
and conditions satisfactory to the Administrative Agent. The Borrower shall
substantially contemporaneously received $10,000,000 in gross cash proceeds from
its incurrence of the Closing Date Subordinated Debt.

(l) The Administrative Agent shall have received (i) the financial statements
described in Section 3.05 and (ii) U.S. GAAP unaudited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Borrower for (A) the fiscal quarter ended June 30, 2013 and (B) monthly and
year to date financial statements for July 31, 2013 and, if the Closing Date
occurs after September 30, 2013, August 31, 2013, all in form reasonably
satisfactory to the Administrative Agent (it being agreed that such financial
statements shall be deemed reasonably satisfactory to the Administrative Agent
if provided in the same format and with the same detail as the historical
financial statements delivered to the lenders under the Existing Credit
Facility).

(m) The Administrative Agent shall have received projections of the Borrower and
its Subsidiaries for the years 2013 through 2016 (the “Projections”).

(n) The Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower certifying that the Loan Parties (together
with their Subsidiaries), after giving effect to the Transactions and the other
transactions contemplated hereby, are Solvent.

(o) All material governmental, regulatory and third party consents and approvals
with respect to the Transactions and the other transactions contemplated hereby
to the extent required shall have been obtained, all applicable appeal periods
shall have expired and there shall be no litigation, governmental,
administrative or judicial action, actual or threatened in writing, that could
reasonably be expected to restrain, prevent or impose materially burdensome
conditions on the Transactions or the other transactions contemplated hereby.

(p) The Administrative Agent shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the U.S.A.
Patriot Act.

(q) The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects.

 

65



--------------------------------------------------------------------------------

ARTICLE V.

Affirmative Covenants

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the principal of and interest on each
Loan, all Fees and all other expenses or amounts payable under any Loan Document
(other than contingent obligations not due and owing) shall have been paid in
full, the Borrower will, and will cause each of the Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05.

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated; comply
in all material respects with all applicable laws, rules, regulations and
decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted; comply with the terms of, or enforce its rights under, each
material lease of real property and each other material agreement so as to not
permit any material uncured default on its part to exist thereunder, and except
where the failure to do so could not have a material impact on the Borrower and
its Subsidiaries taken as a whole; and at all times maintain and preserve all
property material to the conduct of such business and keep such property in good
repair, working order and condition (except in respect of ordinary wear and tear
and casualty and condemnation) and from time to time make, or cause to be made,
all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times.

SECTION 5.02. Insurance

Keep its insurable properties adequately insured at all times by financially
sound and reputable insurers; maintain such other reasonably satisfactory
insurance, to such extent and against such risks (and with such deductibles,
retentions and exclusions), including fire and other risks insured against by
extended coverage, as is prudent in the reasonable business judgment of the
Borrower, including public liability insurance against claims for Personal
injury or death or property damage occurring upon, in, about or in connection
with the use of any properties owned, occupied or controlled by it and maintain
such other insurance as may be required by law.

SECTION 5.03. Taxes

Pay and discharge promptly when due all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property, before the same shall become delinquent or in
default as well as all lawful material claims for labor, materials and supplies
or otherwise that, if unpaid, might give rise to a Lien (other than a

 

66



--------------------------------------------------------------------------------

Lien permitted by Section 6.02 of this Agreement) upon such properties or any
part thereof; provided, however, that such payment and discharge shall not be
required with respect to any such tax, assessment, charge, levy or claim so long
as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and the Borrower or the applicable Subsidiary shall have
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and such contest operates to suspend collection of the contested
obligation, tax, assessment or charge and enforcement of a Lien.

SECTION 5.04. Financial Statements, Reports, etc

In the case of the Borrower, furnish to the Administrative Agent who will
deliver to each Lender:

(a) (i) within 90 days after the end of each fiscal year, its consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows showing the financial condition of the Borrower and its consolidated
Subsidiaries as of the close of such fiscal year and the results of its
operations and the operations of such Subsidiaries during such year, together
with comparative figures for the most recent budget delivered to the
Administrative Agent under Section 5.04(f), all audited by KPMG or other
independent public accountants of recognized national standing or such other
independent registered public accounting firm reasonably acceptable to the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditioned) and accompanied by an opinion of such accountants (which shall not
be qualified in any material respect other than solely as a result of a current
maturity of the Loans) to the effect that such consolidated financial statements
fairly present in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied; and (ii) within 60 days (or,
in the case of any audited statements and risk-based capital reports required to
be delivered pursuant to this clause (ii), 180 days) after the close of each
fiscal year of each Regulated Insurance Subsidiary, the annual statement of such
Regulated Insurance Subsidiary (prepared in accordance with SAP) for such fiscal
year and as filed with the Insurance Regulators of the state in which such
Regulated Insurance Subsidiary is domiciled (together with any certifications or
statements of such Regulated Insurance Subsidiary relating to such annual
statement and any audited statements and risk-based capital reports, in each
case which are required by such Insurance Regulators);

(b) (i) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year, its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows showing the financial condition of
the Borrower and its consolidated Subsidiaries as of the close of such fiscal
quarter and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and comparative figures for the same periods in the most recent
budget delivered to the Administrative Agent under Section 5.04(f), all
certified by one of its Financial Officers as fairly presenting in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; and (ii) within 60 days after the close of each of the
first three quarterly accounting periods in each fiscal year of each Regulated
Insurance Subsidiary, quarterly financial statements of such

 

67



--------------------------------------------------------------------------------

Regulated Insurance Company (prepared in accordance with SAP) for such quarterly
accounting period as filed with the Insurance Regulators of the state in which
such Regulated Insurance Subsidiary is domiciled (together with any
certifications or statements of such Regulated Insurance Subsidiary relating to
such quarterly financial statements which are required by such Insurance
Regulators);

(c) within 30 days after the end of the first two fiscal months of each fiscal
quarter, its consolidated balance sheet and related statements of income and
cash flows showing the financial condition of the Borrower and its consolidated
Subsidiaries during such fiscal month and the then elapsed portion of the fiscal
year, all certified by one of its Financial Officers as fairly presenting in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;

(d) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, (i) a certificate of the Financial Officer certifying such
statements (i) certifying that no Event of Default or Default has occurred or,
if such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (ii) setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
covenants contained in Sections 6.11, 6.12, 6.13 and 6.14, and, in the case of a
certificate delivered with the financial statements required by paragraph (a)
above, setting forth the Borrower’s calculation of Excess Cash Flow;

(e) concurrently with any delivery of financial statements under paragraph
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Event of Default or Default with
respect to Sections 6.11, 6.12, 6.13 or 6.14 (which certificate may be limited
to the extent required by generally accepted accounting rules or guidelines);

(f) within 90 days after the end of each fiscal year of the Borrower, a detailed
consolidated quarterly budget for the fiscal year following such fiscal year
then ended (including a projected consolidated and consolidating balance sheet,
income statement and related statements of projected operations and cash flows
as of the end of and for such following fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly when
available, any significant revisions of such budget;

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed generally to its shareholders, as the case may be;

(h) promptly after the receipt thereof by the Borrower or any of the
Subsidiaries, a copy of any final “management letter” (whether in final or draft
form) received by any such Person from its certified public accountants and the
management’s response thereto (subject to any confidentiality restrictions);

 

68



--------------------------------------------------------------------------------

(i) promptly following receipt or as promptly as reasonably practicable
following the request of the Administrative Agent or the Required Lenders, a
report prepared by an independent actuarial consulting firm of recognized
professional standing reasonably satisfactory to the Administrative Agent and
the Required Lenders reviewing the adequacy of reserves of each Regulated
Insurance Subsidiary determined in accordance with SAP, which firm shall be
provided access to or copies of all reserve analyses and valuations relating to
the insurance business of each Regulated Insurance Subsidiary in the possession
of or available to the Borrower or its Subsidiaries; provided that no request
may be made pursuant to this clause (i) unless there shall have occurred and be
continuing an Event of Default;

(j) promptly (i) after receipt thereof, copies of all regular and periodic
reports of examinations (including, without limitation, triennial examinations
and annual risk adjusted capital reports) of any Regulated Insurance Subsidiary,
delivered to such Person by any Insurance Regulators, insurance commission or
similar regulatory authority, (ii) after receipt thereof, written notice of any
assertion by any Insurance Regulators or any governmental agency or agencies
substituted therefor, as to a violation of any Requirement of Law by any
Regulated Insurance Subsidiary which could reasonably be expected to have a
Material Adverse Effect, (iii) after receipt thereof, a copy of any notice of
termination, cancellation or recapture of any Reinsurance Agreement or
Retrocession Agreement to which a Regulated Insurance Subsidiary is a party to
the extent such termination or cancellation is likely to have a Material Adverse
Effect, (iv) after receipt thereof, copies of any notice of actual suspension,
termination or revocation of any material license of any Regulated Insurance
Subsidiary by any Insurance Regulators, including any request by an Insurance
Regulators which commits a Regulated Insurance Subsidiary to take or refrain
from taking any action or which otherwise affects the authority of such
Regulated Insurance Subsidiary to conduct its business and (v) an in any event
within 30 Business Days after Borrower or any of its Subsidiaries obtains
knowledge thereof, notice of any actual changes in the insurance Requirements of
Laws enacted in any state in which any Regulated Insurance Subsidiary is
domiciled which would reasonably be expected to have a Material Adverse Effect;

(k) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, (i) in connection with the termination of each Reinsurance
Agreement and Retrocession Agreement (other than with respect to any such
agreement with the Borrower or any Subsidiary thereof), a copy of the slip or
other document, agreement or correspondence with each reinsurer,
retrocessionaire, reinsurance broker or agent which will amend, restate or
supersede such terminating Reinsurance Agreement or Retrocession Agreement, and
(ii) in connection with the execution of any Reinsurance Agreement and
Retrocession Agreement, a copy of each such Reinsurance Agreement and
Retrocession Agreement (other than with respect to any such agreement with the
Borrower or any Subsidiary thereof), certified to be complete and correct by an
authorized signatory of the Regulated Insurance Subsidiary a party to such
agreement acceptable to the Administrative Agent;

(l) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a copy of (i) each A.M. Best report, if any, with respect to
Borrower of any of its Subsidiaries, and (ii) all written correspondence from
A.M. Best to Borrower or any of its Subsidiaries the contents of which
(A) relate to a probable downgrade of the A.M. Best rating of any Regulated
Insurance Subsidiary or (B) describe or relate to a circumstance that would
reasonably be expected to have a Material Adverse Effect;

 

69



--------------------------------------------------------------------------------

(m) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request (provided that nothing
in this clause (n) shall require the Borrower or its Subsidiaries to provide
information subject to Disclosure Exceptions); and

(n) within 10 days of delivery of financial statements under paragraph (a) or
(b) above, management’s discussion and analysis of the important operational and
financial developments during such fiscal year or fiscal quarter, as applicable,
consistent with the Borrower’s historical practice.

SECTION 5.05. Litigation and Other Notices

Furnish to the Administrative Agent (who will deliver to each Lender) prompt
written notice of the following:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b) the filing or commencement of, or any threat or notice of intention of any
Person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any arbitrator or Governmental Authority, against the
Borrower or any Subsidiary that could reasonably be expected to result in a
Material Adverse Effect;

(c) the occurrence of any ERISA Event described in clause (b) of the definition
thereof or any other ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in liability
of the Borrower and the Subsidiaries in an aggregate amount exceeding
$2,500,000; and

(d) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.

SECTION 5.06. Information Regarding Collateral

(a) Furnish to each of the Administrative Agent and the Collateral Agent prompt
written notice of any change (i) in any Loan Party’s legal name, (ii) in the
location of any Loan Party’s chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Collateral owned by it, (iii) in any Loan Party’s identity or corporate
structure or (iv) in any Loan Party’s Federal Taxpayer Identification Number.
The Borrower agrees not to effect or permit any change referred to in the
preceding sentence unless all filings have been made under the UCC or otherwise
and all other actions have been taken that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral. The Borrower also
agrees promptly to notify each of the Administrative Agent and the Collateral
Agent if any material portion of the Collateral is damaged or destroyed.

 

70



--------------------------------------------------------------------------------

(b) In the case of the Borrower, each year, at the time of delivery of the
annual financial statements with respect to the preceding fiscal year pursuant
to Section 5.04(a), deliver to the Administrative Agent a certificate of a
Financial Officer setting forth the information required pursuant to Section I
of the Perfection Certificate or confirming that there has been no change in
such information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Environmental Assessments

(a) Keep proper books of record and account in which full, true and correct
entries in conformity with GAAP and all requirements of law are made of all
dealings and transactions in relation to its business and activities. The
Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender to visit
and inspect the financial records and the properties of the Borrower, as the
case may be, or any of its Subsidiaries at reasonable times and as reasonably
requested, and to make extracts from and copies of such financial records, and
permit any representatives designated by the Administrative Agent or any Lender
to discuss the affairs, finances and condition of the Borrower, as the case may
be, or any of its Subsidiaries with the officers thereof and independent
accountants therefor; provided that a member of management of the applicable
Loan Party shall be afforded a reasonable opportunity to be present at any
meeting with such accountants; provided further, that so long as no Default or
Event of Default has occurred and is continuing, there shall be no more than
three visits in the aggregate by the Administrative Agent, Lenders, or their
representatives per calendar year (or such additional number of visits as any of
the Administrative Agent or Lenders may reasonably request provided such
additional visits are coordinated with the Administrative Agent so as to
reasonably minimize the burden imposed on each Loan Party and its Subsidiaries)
and such visits shall be limited to normal business hours.

(b) In the event that the Administrative Agent or any Lender shall have reason
to believe that Hazardous Materials have been Released on or from any facility
of the Borrower or the Subsidiaries or that any such property or facility is not
being operated in material compliance with applicable Environmental Law, the
Administrative Agent may, at its election and after reasonable advance notice to
the Borrower, retain an independent engineer or other qualified environmental
consultant to evaluate whether Hazardous Materials are present in the soil,
groundwater, or surface water at such facility or whether the facilities or
properties are being operated and maintained in material compliance with
applicable Environmental Laws. Such environmental assessments may include
detailed visual inspections of the facility, including any and all storage
areas, storage tanks, drains, dry wells and leaching areas, and the taking of
soil samples, surface water samples and groundwater samples as well as such
other reasonable investigations or analyses as are necessary. The scope of any
such environmental assessments under this paragraph shall be within the
reasonable discretion of the Administrative Agent. The Borrower shall, and shall
cause each of the Subsidiaries to, cooperate in the performance of any such
environmental assessment and permit any such engineer or consultant designated
by the Administrative Agent to have full access to each property or facility at
reasonable times and after reasonable advance notice to the Borrower of the
plans to conduct such an environmental assessment. All environmental assessments
conducted pursuant to this paragraph shall be at the Borrower’s sole cost and
expense.

 

71



--------------------------------------------------------------------------------

SECTION 5.08. Use of Proceeds

Use the proceeds of the Loans only for the purposes set forth in Section 3.13.

SECTION 5.09. Additional Collateral, etc.

(a) With respect to any Collateral acquired after the Closing Date (other than
any Collateral described in paragraphs (b), (c), (d) (e) or (f) of this Section)
as to which the Collateral Agent, for the benefit of the Secured Parties, does
not have a first priority perfected security interest, promptly (and, in any
event, within 15 Business Days following the date of such acquisition)
(i) execute and deliver to the Administrative Agent and the Collateral Agent
such amendments to the Guarantee and Collateral Agreement or such other Security
Documents as the Collateral Agent deems necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
such Collateral and (ii) subject to the terms of the Security Documents, take
all actions necessary or advisable to grant to, or continue on behalf of, the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such Collateral (subject to, in the case of all
Collateral other than Pledged Securities, Permitted Liens), including the filing
of UCC financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent or the Collateral Agent.

(b) With respect to any fee interest in any Collateral consisting of Material
Real Property acquired after the Closing Date by the Borrower or any other Loan
Party, promptly (and, in any event, within 30 days following the date of such
acquisition) (i) execute and deliver a first priority (subject to, in the case
of all Collateral other than Pledged Securities, Permitted Liens) Mortgage in
favor of the Collateral Agent, for the benefit of the Secured Parties, covering
such real property and complying with the provisions herein and in the Security
Documents, (ii) provide the Secured Parties with title and extended coverage
insurance in an amount at least equal to the purchase price of such Material
Real Property (or such other amount as the Administrative Agent shall reasonably
specify), available Surveys, and if applicable, flood insurance, all in form and
substance reasonably satisfactory to the Collateral Agent, (iii) if reasonably
requested by the Administrative Agent, deliver to the Administrative Agent and
the Collateral Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent and the Collateral Agent and
(iv) promptly following the Administrative Agent’s request, provide a copy of,
the consultant’s reports, environmental site assessments or other documents, if
any, relied upon by the Borrower or any other Loan Party to determine that any
such real property included in such Collateral does not contain Hazardous
Materials of a form or type or in a quantity or location that could reasonably
be expected to result in a material Environmental Liability.

(c) With respect to any Subsidiary (other than an Excluded Foreign Subsidiary,
the Real Estate Subsidiary, any Regulated Insurance Subsidiary, any Qualified
Insurance Holding Company, or any TruPS Business Trust or any other Excluded
Subsidiary) created or acquired after the Closing Date (which, for the purposes
of this paragraph, shall include any existing Subsidiary that ceases to be an
Excluded Foreign Subsidiary, the Real Estate Subsidiary or a Regulated Insurance
Subsidiary or ceases to meet the requirement of being a Qualified Insurance

 

72



--------------------------------------------------------------------------------

Holding Company or a TruPS Business Trust at any time after the Closing Date) by
the Borrower or any of the Subsidiaries, promptly (and, in any event, within 15
Business Days following such creation or the date of such acquisition)
(i) execute and deliver to the Administrative Agent and the Collateral Agent
such amendments to the Guarantee and Collateral Agreement as the Administrative
Agent or the Collateral Agent deems necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a valid, perfected
first priority security interest in the Equity Interests in such new Subsidiary
that are owned by the Borrower or any of the Loan Parties, (ii) deliver to the
Collateral Agent the certificates, if any, representing such Equity Interests,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the Borrower or such Loan Party, as the case may be,
(iii) cause such new Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement (and provide Guarantees of the Obligations) and the
Intellectual Property Security Agreements and (B) to take such actions necessary
or advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest (subject, in the case of
all Collateral other than Pledged Securities, to Permitted Liens) in the
Collateral described in the Guarantee and Collateral Agreement and the
Intellectual Property Security Agreement with respect to such new Subsidiary,
including the recording of instruments in the United States Patent and Trademark
Office and the United States Copyright Office and the filing of UCC financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement, the Intellectual Property Security Agreement or by law or
as may be requested by the Administrative Agent or the Collateral Agent and
(iv) if requested by the Administrative Agent, deliver to the Administrative
Agent and the Collateral Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent and the Collateral Agent.

(d) With respect to any Excluded Foreign Subsidiary created or acquired after
the Closing Date by the Borrower or any of its Domestic Subsidiaries, promptly
(and, in any event, within 15 Business Days following such creation or the date
of such acquisition) (i) execute and deliver to the Administrative Agent and the
Collateral Agent such amendments to the Guarantee and Collateral Agreement as
the Administrative Agent or the Collateral Agent deems necessary or advisable in
order to grant to the Collateral Agent, for the benefit of the Secured Parties,
a perfected first priority security interest in the Equity Interests in such new
Excluded Foreign Subsidiary that is owned by the Borrower or any of its Domestic
Subsidiaries (provided that in no event shall more than 65% of the total
outstanding voting Equity Interests in any such new Excluded Foreign Subsidiary
be required to be so pledged), (ii) if certificated, deliver to the Collateral
Agent the certificates representing such Equity Interests, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of a
Loan Party, as the case may be, and take such other action as may be necessary
or, in the opinion of the Administrative Agent or the Collateral Agent,
desirable to perfect the security interest of the Collateral Agent thereon and
(iii) if reasonably requested by the Administrative Agent, deliver to the
Administrative Agent and the Collateral Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent and the Collateral
Agent.

(e) With respect to any Regulated Insurance Subsidiary, or TruPS Business Trust
created or acquired after the Closing Date by the Borrower or any of its
Domestic Subsidiaries, promptly (and, in any event, within 15 Business Days
following such creation or the date of such

 

73



--------------------------------------------------------------------------------

acquisition) (i) execute and deliver to the Administrative Agent and the
Collateral Agent such amendments to the Guarantee and Collateral Agreement as
the Administrative Agent or the Collateral Agent deems necessary or advisable in
order to grant to the Collateral Agent, for the benefit of the Secured Parties,
a perfected first priority security interest in the Equity Interests in such new
Regulated Insurance Subsidiary, or TruPS Business Trust that is owned by a Loan
Party; provided that such security interest shall remain limited by and subject
to any and all Requirements of Law as further set forth in the Guarantee and
Collateral Agreement, (ii) if certificated, deliver to the Collateral Agent the
certificates representing such Equity Interests, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
Loan Party, as the case may be, and take such other action as may be necessary,
or, in the opinion of the Administrative Agent or the Collateral Agent,
desirable to perfect the security interest of the Collateral Agent thereon and
(iii) if requested by the Administrative Agent, deliver to the Administrative
Agent and the Collateral Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent and the Collateral Agent.

(f) With respect to any Qualified Insurance Holding Company created or acquired
after the Closing Date by the Borrower or any of the Subsidiaries, promptly
(and, in any event, within 15 Business Days following such creation or the date
of such acquisition) (i) execute and deliver to the Administrative Agent and the
Collateral Agent such amendments to the Guarantee and Collateral Agreement as
the Administrative Agent or the Collateral Agent deems necessary or advisable in
order to grant to the Collateral Agent, for the benefit of the Secured Parties,
a perfected first priority security interest in the Equity Interests in such new
Qualified Insurance Holding Company that is owned by the Borrower or any of its
Domestic Subsidiaries; provided that such security interest shall remain limited
by and subject to any and all Requirements of Law as further set forth in the
Guarantee and Collateral Agreement, (ii) if certificated, deliver to the
Collateral Agent the certificates, if any, representing such Equity Interests,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the Loan Party, as the case may be, (iii) cause such new
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement (and
provide Guarantees of the Obligations) and the Intellectual Property Security
Agreements and (B) to take such actions necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest (subject, in the case of all Collateral other than
Pledged Securities, to Permitted Liens) in the Collateral described in the
Guarantee and Collateral Agreement and the Intellectual Property Security
Agreement with respect to such new Subsidiary, including the recording of
instruments in the United States Patent and Trademark Office and the United
States Copyright Office and the filing of UCC financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement, the
Intellectual Property Security Agreement or by law or as may be requested by the
Administrative Agent or the Collateral Agent and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent and the Collateral
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent and the Collateral Agent.

The Administrative Agent in its reasonable discretion may grant extensions of
time for the creation or perfection of security interests in, and Mortgages on,
or obtaining of title insurance or taking other actions with respect to,
particular assets (including extensions beyond the Closing Date) or any other
compliance with the requirements of this Section 5.09 and

 

74



--------------------------------------------------------------------------------

Section 5.10 where it and the Borrower reasonably determine that the creation or
perfection of security interests and Mortgages on, or obtaining of title
insurance or taking other actions, or any other compliance with the requirements
of this definition cannot be accomplished without undue delay, burden or expense
by the time or times at which it would otherwise be required by this Agreement
or the Security Documents.

SECTION 5.10. Further Assurances

Subject to the terms herein and in the other Loan Documents, from time to time
duly authorize, execute and deliver, or cause to be duly authorized, executed
and delivered, such additional instruments, certificates, financing statements,
agreements or documents, and take all such actions (including filing UCC and
other financing statements), as the Administrative Agent or the Collateral Agent
may reasonably request, for the purposes of implementing or effectuating the
provisions of this Agreement and the other Loan Documents, or of more fully
perfecting or renewing the rights of the Administrative Agent, the Collateral
Agent and the Secured Parties with respect to the Collateral (or with respect to
any additions thereto or replacements or proceeds or products thereof or with
respect to any other property or assets hereafter acquired by the Borrower or
any Subsidiary which may be deemed to be part of the Collateral) pursuant hereto
or thereto. Upon the exercise by the Administrative Agent, the Collateral Agent
or any Lender of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which requires any consent, approval,
recording, qualification or authorization of any Governmental Authority, the
Borrower will promptly execute and deliver, or will cause the prompt execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent, the Collateral Agent or such
Lender may be required to obtain from the Borrower or any of the Subsidiaries
for such governmental consent, approval, recording, qualification or
authorization.

SECTION 5.11. Interest Rate Protection. The Borrower shall ensure that for at
least 2 years following the Closing Date no less than 25% of the Borrower’s
long-term Indebtedness (excluding the Subordinated Debt) effectively bears
interest at a fixed rate, either by its terms or through the Borrower entering
into, as promptly as practicable (and in any event no later than the 120th day
after the Closing Date), Hedging Agreements reasonably acceptable to the
Administrative Agent.

SECTION 5.13. Maintain Reinsurance.

Maintain such quota-share reinsurance as is prudent in the reasonable business
judgment of the Borrower.

SECTION 5.14. Tax Sharing Arrangements.

(a) With respect to Borrower and its Subsidiaries, maintain and act in
accordance with that certain Intercompany Tax Allocation Agreement (as amended,
modified and supplemented as of the Closing Date, the “Affirmative Intercompany
Tax Agreement”), effective as of January 1, 2004, by and among Borrower and each
of the Subsidiaries listed on the signature pages thereto, and shall not amend,
modify or terminate the Affirmative Intercompany Tax Agreement in any way
materially adverse to the Lenders without the prior written consent of the
Required Lenders.

 

75



--------------------------------------------------------------------------------

(b) Other than the Affirmative Intercompany Tax Agreement, the Borrower and its
Subsidiaries are not a party to any tax sharing, tax allocation or similar
agreement and shall not enter into any such agreement without the prior written
consent of the Required Lenders.

SECTION 5.15. Compliance with Laws and Agreements

Comply with all Requirements of Law, any indenture or other agreement or
instrument evidencing Indebtedness and the Retail Sale Purchase Documentation,
except to the extent that failure to comply therewith could not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.

SECTION 5.16. Deposit Accounts

Within 45 days after the Closing Date (or such later date as agreed by the
Administrative Agent), cause each Deposit Account established or maintained by a
Loan Party (other than any Excluded Account) to be a Controlled Account.

SECTION 5.17. Retail Letter of Credit. (a) Furnish to the Administrative Agent
written notice of any occurrence, within 3 Business Days of such occurrence, of
the Borrower having a right to cause the Retail Letter of Credit to be drawn
upon.

(b) After any occurrence of the Borrower having a right to cause the Retail
Letter of Credit to be drawn upon, the Borrower shall, upon receipt of written
notice from the Administrative Agent, issue a draw request to the escrow agent
in the full amount it is permitted to request to draw on such date.

ARTICLE VI.

Negative Covenants

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the principal of and interest on each
Loan, all Fees and all other expenses or amounts payable under any Loan Document
(other than continent obligations not due and owing) have been paid in full, the
Borrower will not, nor will it cause or permit any of the Subsidiaries to:

SECTION 6.01. Indebtedness

Incur, create, assume or permit to exist any Indebtedness, except:

(a) Indebtedness existing on the date hereof and set forth in Schedule 6.01
(including any unused commitments) and any Permitted Refinancing Indebtedness in
respect of any such Indebtedness;

(b) Indebtedness created hereunder and under the other Loan Documents;

 

76



--------------------------------------------------------------------------------

(c) unsecured intercompany Indebtedness of the Borrower and the Subsidiaries to
the extent permitted by Section 6.04(a) so long as such Indebtedness is
subordinated to the Obligations pursuant to an Affiliate Subordination Agreement
to the extent required by Section 6.04;

(d) Capital Lease Obligations and other purchase money indebtedness of Borrower
or any Subsidiary Guarantor in an aggregate principal amount not exceeding
$5,000,000 at any time outstanding;

(e) Indebtedness of the Borrower and the Subsidiary Guarantors under the Closing
Date Subordinated Debt in an aggregate principal amount not to exceed
$11,500,000 (plus any capitalized interest and fees paid in accordance with the
terms of the Closing Date Subordinated Debt Documents); provided that such
Indebtedness shall remain subject at all times to the Intercreditor and
Subordination Agreement;

(f) Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;

(g) Indebtedness arising from Cash Management Obligations and the honoring by a
bank or other financial institution of a check, draft or similar instrument
inadvertently drawn against insufficient funds in the ordinary course of
business; provided that such Indebtedness is promptly covered by the Borrower or
any Subsidiary;

(h) Hedging Agreements or hedging arrangements that are entered into in the
ordinary course of business and consistent with prudent business practice to
hedge or mitigate risks to which the Borrower or any Subsidiary is exposed in
the conduct of its business or the management of its liabilities or to hedge
against fluctuations in interest rates or currency incurred in the ordinary
course of business and consistent with prudent business practice; provided that
in each case such agreements or arrangements shall not have been entered into
for speculation purposes;

(i) Customary indemnity obligations for the benefit of a purchaser in connection
with the disposition of assets otherwise permitted by this Agreement (excluding
for the avoidance of doubt, Indebtedness for borrowed money or Guarantees of the
payment of borrowed money, whether in the form of a note or otherwise);

(j) Indebtedness consisting of promissory notes issued to future, present or
former officers, directors and employees, members of management, or consultants
of the Borrower (or any direct or indirect parent) or any of its Subsidiaries or
their respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of the Borrower, to the extent the applicable
Restricted Payment is permitted hereunder);

(k) Guarantees by the Borrower or any Subsidiary in respect of Indebtedness of
the Borrower or any Subsidiary otherwise permitted hereunder; provided that if
the Indebtedness being Guaranteed is subordinated to the Obligations under the
Loan Documents, such Guarantee shall be subordinated to the Guarantee of the
Obligations under the Loan Documents on terms at least as favorable (taken as a
whole) (as reasonably determined in good faith by the Borrower) to the Lenders
as those contained in the subordination provisions of such Indebtedness;

 

77



--------------------------------------------------------------------------------

(l) without duplication of any other Indebtedness, non-cash accruals of
interest, accretion or amortization of original issue discount and/or
pay-in-kind interest to the extent such Indebtedness is permitted hereunder; and

(m) other Indebtedness of the Borrower or the Subsidiary Guarantors in an
aggregate principal amount not exceeding $5,000,000 at any time outstanding.

SECTION 6.02. Liens

Create, incur, assume or permit to exist any Lien on any property or assets
(including Equity Interests or other securities of any Person, including any
Subsidiary) now owned or hereafter acquired by it or on any income or revenues
or rights in respect of any thereof, except:

(a) Liens on property or assets of the Borrower and the Subsidiary Guarantors
existing on the date hereof (including after-acquired property that is affixed
or incorporated into the property covered by such Lien and proceeds and products
thereof) and set forth in Schedule 6.02; provided that such Liens shall secure
only those obligations which they secure on the date hereof and refinancings,
extensions, renewals and replacements thereof permitted hereunder;

(b) any Lien created under the Loan Documents;

(c) Liens for taxes not yet due, which are being contested in compliance with
Section 5.03 or otherwise not required to be paid pursuant to Section 5.03;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not due and payable or which are being contested in compliance with
Section 5.03;

(e) Pledges and deposits incurred in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;

(f) Deposits to (i) secure the performance of bids, trade contracts (other than
for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business; (ii) secure
liabilities for payment of liability insurance or for reimbursement or
indemnification obligations of insurance carriers; (iii) satisfy escrow
obligations under reinsurance agreements; and (iv) satisfy statutory obligations
to grant Liens in favor of any Insurance Regulator imposed by such Insurance
Regulator, in the case of clauses (ii), (iii) and (iv) if and only (A) to the
extent granted by any Regulated Insurance Subsidiary in the course of its
customary and ordinary Business and (B) in any event limited to an amount not to
exceed, in the aggregate at any time outstanding, $5,000,000 plus any other
amounts required under Requirements of Law;

(g) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, do not materially detract from the value of
the property subject thereto or interfere with the ordinary conduct of the
business of the Borrower or any of the Subsidiary Guarantors or the ability of
the Borrower or any of the Subsidiary Guarantors to utilize such property for
its intended purpose;

 

78



--------------------------------------------------------------------------------

(h) purchase money security interests in real property, improvements thereto or
other fixed or capital assets hereafter acquired (or, in the case of
improvements, constructed) by the Borrower or any Subsidiary; provided that
(i) such security interests secure Indebtedness permitted by Section 6.01,
(ii) such security interests are incurred, and the Indebtedness secured thereby
is created, within 90 days after such acquisition (or construction) and
(iii) such security interests do not apply to any other property or assets of
the Borrower or any Subsidiary Guarantors;

(i) judgment Liens securing judgments not constituting an Event of Default under
Article VII;

(j) (i) any interest or title of a lessor or sublessor under any lease entered
into by the Borrower or any of the Subsidiary Guarantor in the ordinary course
of business and covering only the assets so leased and (ii) leases, licenses,
subleases or sublicenses granted to other Persons in the ordinary course of
business which do not (A) interfere in any material respect with the business of
the Borrower and other Loan Parties (taken as a whole) or (B) secure any
Indebtedness for borrowed money;

(k) Liens on cash deposits and other funds maintained with a depositary
institution, in each case arising in the ordinary course of business by virtue
of any statutory or common law provision relating to banker’s liens; provided
that (A) the applicable deposit account is not a dedicated cash collateral
account and is not subject to restrictions against access by the Borrower or the
Subsidiary Guarantors in excess of those set forth in regulations promulgated by
the Board and (B) the applicable deposit account is not intended by the Borrower
or any of the Subsidiary Guarantor to provide collateral or security to the
applicable depositary institution or any other Person;

(l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.04;

(m) Liens arising from precautionary uniform commercial code financing
statements regarding operating leases not constituting Indebtedness or
consignments;

(n) Liens securing the Obligations (as defined in the Closing Date Subordinated
Credit Agreement); provided such Liens shall remain subject to the Intercreditor
and Subordination Agreement;

(o) the Real Estate Subsidiary Lien; and

(p) Liens securing obligations in an amount not to exceed $2,000,000 at anytime
outstanding.

 

79



--------------------------------------------------------------------------------

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal or mixed, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property which it intends to use for substantially the same purpose or purposes
as the property being sold or transferred unless (a) the sale of such property
is permitted by Section 6.05 and (b) any Capital Lease Obligations or Liens
arising in connection therewith are permitted by Sections 6.01 and 6.02,
respectively.

SECTION 6.04. Investments, Loans and Advances

Purchase, hold or acquire any Equity Interests, evidences of Indebtedness or
other securities of, make or permit to exist any loans or advances or capital
contributions to, or make or permit to exist any investment or any other
interest in, any other Person (all of the foregoing, “Investments”), except:

(a) (i) Investments by the Borrower and the Subsidiaries existing on the date
hereof in the Borrower and the Subsidiaries and (ii) additional Investments by
the Borrower and the Subsidiaries (x) in the Borrower or a Subsidiary Guarantor;
provided that (A) any Equity Interests held by a Loan Party shall be pledged
pursuant to the Guarantee and Collateral Agreement (subject to the limitation
referred to in Sections 5.09(c), (d) and (e) in the case of any Excluded Foreign
Subsidiary, the Real Estate Subsidiary or Regulated Insurance Subsidiary), and
(B) if such Investment shall be in the form of a loan or advance to a Subsidiary
Guarantor, such loan or advance shall be unsecured and subordinated to the
Obligations pursuant to an Affiliate Subordination Agreement and, if such loan
or advance shall be made by a Loan Party, it shall be evidenced by a promissory
note pledged to the Collateral Agent for the ratable benefit of the Secured
Parties in accordance with the Guarantee and Collateral Agreement;

(b) (i) Permitted Investments by the Borrower and its Subsidiaries (other than
Regulated Insurance Subsidiaries) and (ii) Investments by Regulated Insurance
Subsidiaries to the extent permitted under applicable Requirements of Law;

(c) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business or upon foreclosure with respect
to any secured Investment or other transfer of title with respect to any secured
Investment;

(d) Investments existing on the date hereof and set forth on Schedule 6.04;

(e) extensions of trade credit in the ordinary course of business and
Investments in the ordinary course of business consisting of endorsements for
collection or deposit;

(f) Investments made as a result of the receipt of non-cash consideration from a
sale, transfer or other disposition of any asset in compliance with
Section 6.05;

(g) intercompany loans and advances to Borrower to the extent that the
Subsidiaries may pay dividends to the Borrower pursuant to Section 6.06 (and in
lieu of paying such dividends); provided that such intercompany loans and
advances (i) shall be made for the purposes, and shall be subject to all the
applicable limitations set forth in, Section 6.06 and (ii) shall be unsecured
and subordinated to the Obligations pursuant to an Affiliate Subordination
Agreement;

 

80



--------------------------------------------------------------------------------

(h) Investments by the Borrower or any Subsidiary in (i) assets that were Cash
Equivalents when such Investment was made and (ii) deposit accounts and
securities accounts opened in the ordinary course of business (so long as the
assets credited to such accounts constitute Cash Equivalents);

(i) loans or advances to officers, directors, members of management, and
employees of the Borrower or any Subsidiary (i) in an aggregate amount not to
exceed $1,000,000 at any time outstanding for business-related travel,
entertainment, relocation and analogous ordinary business purposes, or (ii) in
connection with such Person’s purchase of Equity Interests of Borrower in an
aggregate amount not to exceed $1,000,000 at any time outstanding;

(k) Investments in hedge agreements permitted by Section 6.01;

(l) Investments consisting of promissory notes issued by any Loan Party to
future, present or former officers, directors and employees, members of
management, or consultants of the Borrower or any of its Subsidiaries or their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of the Borrower (or any direct or indirect
parent), to the extent the applicable Restricted Payment is permitted by
Section 6.06;

(m) Investments consisting of the Transactions or otherwise made in accordance
with and as contemplated by the Retail Sale Purchase Agreement;

(n) Permitted Acquisitions;

(o) Investments in an amount not to exceed $5,000,000 at any time plus the
Retained Equity Proceeds; and

(p) Investments to the extent constituting Indebtedness, fundamental changes,
dispositions, and Restricted Payments permitted by Section 6.01, Section 6.03,
Section 6.05 and Section 6.06, respectively.

SECTION 6.05. Mergers, Consolidations, Sales of Assets

(a) Merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or liquidate or dissolve, or consummate an
Asset Sale (other than Restricted Payments permitted under Section 6.06 to the
extent constituting dispositions), except for (i) any Regulated Insurance
Subsidiary may (x) enter into any Insurance Contract, Reinsurance Agreement or
Retrocession Agreement in the ordinary course of business in accordance with its
normal underwriting, indemnity and retention policies, provided that any
counterparty to any such Reinsurance Agreement or Retrocession Agreement shall
have an A.M. Best financial strength rating of B++ (or equivalent rating level
if A.M. Best changes its ratings methodology or designations) or better, unless
such counterparty’s obligations under such Reinsurance Agreement or Retrocession
Agreement are collateralized by irrevocable letters of credit and/or a trust or
similar arrangement containing cash and/or marketable securities with an average
quality rating of B++ (or its equivalent) or better of which the applicable
Regulated Insurance Subsidiary is the beneficiary, and (y) dispose of any assets
in its investment portfolio, (ii) if at the time thereof and immediately after
giving effect thereto no Event of Default or Default shall have occurred and be
continuing, (1) the merger or consolidation of any Wholly

 

81



--------------------------------------------------------------------------------

Owned Subsidiary into or with the Borrower in a transaction in which the
Borrower is the surviving corporation and (2) the merger or consolidation of any
Wholly Owned Subsidiary (other than any Regulated Insurance Subsidiary) into or
with any other Wholly Owned Subsidiary (other than any Regulated Insurance
Subsidiary) in a transaction in which the surviving entity is a Wholly Owned
Subsidiary and no Person other than the Borrower or a Wholly Owned Subsidiary
receives any consideration (provided that if any party to any such transaction
is (A) a Loan Party, the surviving entity of such transaction shall be a Loan
Party and (B) a Domestic Subsidiary, the surviving entity of such transaction
shall be a Domestic Subsidiary), (iii) any Wholly Owned Regulated Insurance
Subsidiary may merge into or consolidate with any other Wholly Owned Regulated
Insurance Subsidiary, (iv) any Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Subsidiary that is not a Loan Party.

(b) Engage in any Asset Sale otherwise permitted under paragraph (a) above
unless (i) such Asset Sale is for consideration at least 80% of which is cash
(and no portion of the remaining consideration shall be in the form of
Indebtedness of the Borrower or any Subsidiary), (ii) such consideration is at
least equal to the fair market value of the assets being sold, transferred,
leased or disposed of, and (iii) the fair market value of all assets sold,
transferred, leased or disposed of pursuant to this paragraph (b)(x) shall not
exceed $1,000,000 in the aggregate.

Notwithstanding anything to the contrary contained herein, the Borrower or any
Subsidiary may consummate (i) any Asset Sale otherwise permitted under paragraph
(a) above in which the non-cash portion of the consideration for such Asset Sale
is in the form of Indebtedness of the applicable purchaser made in favor of the
Borrower or any Subsidiary and exceeds 20% of the total consideration for such
Asset Sale solely to the extent such non-cash portion does not exceed $1,000,000
and (ii) the Retail Sale.

SECTION 6.06. Restricted Payments; Restrictive Agreements

(a) Declare or make, or agree to declare or make, directly or indirectly, any
Restricted Payment (including pursuant to any Synthetic Purchase Agreement), or
incur any obligation (contingent or otherwise) to do so; provided, however, that
(i) any Subsidiary may declare and pay dividends or make other distributions
ratably to its equity holders, (ii) Borrower may declare and pay dividends to
holders of a class of Equity Interests payable solely in Equity Interests of
such class of Equity Interests held by such holders, (iii) the Borrower and the
Subsidiaries may make Restricted Payments necessary to consummate (x) the
Transactions, (y) working capital adjustments or purchase price adjustments
payable pursuant to the Retail Sale Purchase Agreement and (z) the payment of
indemnity, other similar obligations and any other payments under the Retail
Sale Purchase Agreement, (iv) Restricted Payments (x) to pay withholding or
similar Taxes payable by any future, present or former employee, director,
manager or consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) in
connection with the exercise of stock options or warrants by such Person and
(y) to repurchase Equity Interests in consideration of such payments (including
deemed repurchases in connection with the exercise of stock options),
(v) Restricted Payments in respect of fractional shares, (vi) so long as (A) no
Default or Event of Default shall have occurred or be continuing or would result
therefrom and (B) the Leverage Ratio is less than

 

82



--------------------------------------------------------------------------------

or equal to 1.0 to 1.0 before and after giving effect to such dividend or
customary distribution, the Borrower may declare and pay dividends or make other
customary distributions ratably to its equity holders consistent with past
practice and (vii) so long as no Event of Default or Default shall have occurred
and be continuing or would result therefrom, the Borrower may repurchase its
Equity Interests owned by employees, directors, officers and consultants of the
Borrower or the Subsidiaries or make payments to employees directors, officers
and consultants of the Borrower or the Subsidiaries upon termination of
employment in connection with the exercise of stock options, stock appreciation
rights or similar equity incentives or equity based incentives pursuant to
management incentive plans or in connection with the death, termination or
disability of such employees directors, officers and consultants in an aggregate
amount not to exceed $1,500,000 in any fiscal year.

(b) Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of the
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets, or (ii) the ability of any Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to the Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Subsidiary; provided that
(A) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document and documents executed in connection with the Real
Estate Subsidiary Financing, (B) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or assets pending such sale, provided such restrictions and
conditions apply only to the Subsidiary or assets, as applicable, that is to be
sold and such sale is permitted hereunder, (C) the foregoing shall not apply to
restrictions and conditions imposed on any Subsidiary that is not a Loan Party
by the terms of any Indebtedness of such Subsidiary permitted to be incurred
hereunder, (D) clause (i) the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (E) the foregoing shall not apply to
restrictions or conditions imposed by the US Agencies Trust Preferred Note
Documents or the Borrower Trust Preferred Note Documents, (F) the foregoing
shall not apply to restrictions or conditions imposed by the Closing Date
Subordinated Debt Documents, (G) the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment or sublease
thereof and (H) the foregoing shall not apply to customary restrictions in
leases, subleases, licenses or asset sale agreements and other similar contracts
otherwise permitted hereby so long as such restrictions may relate to the assets
subject thereto.

SECTION 6.07. Transactions with Affiliates

Except for transactions by or among Loan Parties, sell or transfer any property
or assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except that
(a) the Borrower or any Subsidiary may engage in any of the foregoing
transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) Restricted
Payments may be made to the extent provided in Section 6.06, (c) the incurrence
by the Borrower of the Closing Date Subordinated Debt and the other Subordinated
Debt and the execution, delivery and

 

83



--------------------------------------------------------------------------------

performance by each Loan Party of the Closing Date Subordinated Debt Documents
and the other Subordinated Debt Documents to which it is party, (d) transactions
among Loan Parties or any entity that becomes a Loan Party as a result of such
transaction and (e) the payment of fees, costs and expenses in connection with,
and the consummation of, the Transactions and the Retail Sale Purchase Agreement
(including, without limitation, all fees, costs, and expenses payable under the
Closing Date Subordinated Debt Documents to the administrative agent and lenders
thereunder in accordance with the Intercreditor and Subordination Agreement.

SECTION 6.08. Business of the Borrower; Limitation on Hedging Agreements

(a) With respect to Borrower, engage in any business activities or have any
assets or liabilities other than (a) its ownership of the Equity Interests in
its direct wholly-owned Subsidiaries (and indirect Subsidiaries) and activities
incidental thereto, (b) activities necessary or advisable to consummate the
Transactions and Retail Sale, (c) corporate maintenance activities (including
the payment of taxes and similar administrative expenses associated with being a
holding company), (d) performance of its obligations under the Subordinated
Debt, the Loan Documents and other permitted Indebtedness, (e) making any public
offering of its common stock or any other issuance of its Equity Interests not
prohibited by Article VI, (f) participation in tax, accounting and other
administrative matters as a member of the consolidated group of Borrower and its
Subsidiaries, (g) providing indemnification to officers and directors,
(h) engaging in activities incidental or reasonably related to the foregoing,
and (i) engaging in any transaction that the Borrower is otherwise expressly
permitted to enter into or consummate under this Article VI.

(b) Enter into any Hedging Agreement other than (a) any such agreement or
arrangement entered into in the ordinary course of business and consistent with
prudent business practice to hedge or mitigate risks to which the Borrower or
any Subsidiary is exposed in the conduct of its business or the management of
its liabilities or (b) any such agreement entered into to hedge against
fluctuations in interest rates or currency incurred in the ordinary course of
business and consistent with prudent business practice; provided that in each
case such agreements or arrangements shall not have been entered into for
speculation purposes.

SECTION 6.09. Other Indebtedness; Amendments to Retail Sale Purchase
Documentation.

(a) Other Indebtedness and Agreements; Amendments to Acquisition Documentation.
(a) Permit any waiver, supplement, modification, amendment, termination or
release of any indenture, instrument or agreement pursuant to which the
Subordinated Debt or any other Material Indebtedness of the Borrower or any of
the Subsidiaries is outstanding if (i) in the case of the Closing Date
Subordinated Debt, such waiver, supplement, modification, amendment, termination
or release is not permitted under the Intercreditor and Subordination Agreement
or (ii) in the case of the other Subordinated Debt or Material Indebtedness, the
effect of such waiver, supplement, modification, amendment, termination or
release would materially increase the obligations of the obligor or confer
additional material rights on the holder of such Indebtedness in a manner
materially adverse to the Borrower or any of the Subsidiaries or the Lenders.

 

84



--------------------------------------------------------------------------------

(b) (i) Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay, or offer or commit to pay, or
directly or indirectly (including pursuant to any Synthetic Purchase Agreement)
redeem, repurchase, retire or otherwise acquire for consideration, or set apart
any sum for the aforesaid purposes, whether in cash, property, securities or a
combination thereof, any Indebtedness, except (A) the payment of the
Indebtedness created hereunder, (B) refinancings of Indebtedness permitted by
Section 6.01, (C) the payment of secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, (D) payments of intercompany Indebtedness to the extent that such
intercompany Indebtedness is expressly permitted to remain outstanding pursuant
to the terms of this Agreement, or (E) the payment of Closing Date Subordinated
Debt in accordance with the terms of the Intercreditor and Subordination
Agreement, (ii) pay in cash any amount in respect of any Indebtedness or
preferred Equity Interests that may at the obligor’s sole option be paid in kind
or in other securities or (iii) to optionally or voluntarily redeem any
Indebtedness of the Borrower or any of its Subsidiaries incurred pursuant to the
issuance of any TruPS and any related TruPS instrument, at any time prior to the
date that is six months after the Maturity Date;

(c) (i) Permit any waiver, supplement, modification, amendment, termination or
release of, or fail to enforce strictly the terms and conditions of, any of the
indemnities furnished to the Borrower and Affirmative Services, Inc. pursuant to
the Retail Sale Purchase Documentation such that after giving effect thereto
such indemnities shall be, taken as a whole, materially less favorable to the
interests of the Borrower and Affirmative Services, Inc. or the Secured Parties
with respect thereto or (ii) otherwise permit any waiver, supplement,
modification, amendment, termination or release of, or fail to enforce the terms
and conditions of, any of the Retail Sale Purchase Documentation which, taken as
a whole, is materially adverse to the interests of the Borrower and Affirmative
Services, Inc. or the Secured Parties without the consent of the Required
Lenders; provided that it shall be agreed that (x) any decreases in the purchase
price, deferred consideration or escrow amounts, (y) changes to the mechanics of
release of the deferred consideration or escrow (which would result in the
deferred consideration or escrow amount being reduced or delayed) or (z) changes
to the terms of the (I) Transition Services Agreement (as defined in the Retail
Sale Purchase Agreement) which impose additional obligations or duties on the
Borrower and its Subsidiaries or (II) Distribution Agreement (as defined in the
Retail Sale Purchase Agreement) shall be deemed materially adverse.

SECTION 6.10. Capital Expenditures

Permit the aggregate amount of Capital Expenditures made by the Borrower and the
Subsidiaries in any fiscal year to exceed $1,750,000; provided, however, (x) if
the aggregate amount of permitted Capital Expenditures in respect of any fiscal
year shall be less than the maximum amount of Capital Expenditures permitted
under this Section 6.10 for such fiscal year (before giving effect to any
carryover), then an amount of such shortfall not exceeding 50% of such maximum
amount may be added to the amount of Capital Expenditures permitted under this
Section 6.10 for the immediately succeeding (but not any other) fiscal year and
(y) in determining whether any amount is available for carryover, the amount
expended in any fiscal year shall first be deemed to be from the amount
allocated to such fiscal year (before giving effect to any carryover).

 

85



--------------------------------------------------------------------------------

SECTION 6.11. Minimum Reserves

Permit the aggregate amount of reserves maintained by the Regulated Insurance
Subsidiaries to be less than the Required Reserves at the end of any fiscal
year.

SECTION 6.12. Minimum EBITDA

Permit, as of the last day of any fiscal quarter, Consolidated EBITDA of the
Borrower and its consolidated Non-Regulated Subsidiaries (excluding, for the
avoidance of doubt, the Regulated Insurance Subsidiaries and any Subsidiaries
thereof) for such fiscal quarter to be less than the Required Minimum EBITDA.

SECTION 6.13. Minimum Risk-Based Capital Ratio

The Borrower will not permit the Risk-Based Capital Ratio for any Regulated
Insurance Subsidiary determined on an individual basis calculated as of the last
day of any fiscal quarter to be less than the ratio set forth opposite such
fiscal quarter below:

 

Fiscal Quarter Ended

   Ratio  

December 31, 2013

     300 % 

March 31, 2014

     300 % 

June 30, 2014

     375 % 

September 30, 2014

     350 % 

December 31, 2014 and the last day of each fiscal quarter thereafter (if
deferred consideration in Retail Sale is received)

     300 % 

December 31, 2014 and the last day of each fiscal quarter thereafter (if
deferred consideration in Retail Sale is not received)

     350 % 

SECTION 6.14. Loss Ratio

Borrower shall not permit the Loss Ratio of the Regulated Insurance
Subsidiaries, on a consolidated basis but excluding prior period development,
calculated for the previous twelve-month period as of the last day of each
fiscal quarter, to be greater than 80%.

SECTION 6.15. Reserved.

SECTION 6.16. Fiscal Year

Change its fiscal year-end to a date other than December 31 (unless otherwise
approved by the Administrative Agent).

 

86



--------------------------------------------------------------------------------

ARTICLE VII.

Events of Default

In case of the happening of any of the following events (“Events of Default”):

(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the Borrowings hereunder, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five Business Days;

(d) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.02, 5.05, 5.08 or 5.17 (and such default, with respect to
Section 5.17, shall continue unremedied for a period of 5 Business Days) or in
Article VI;

(e) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in any Loan
Document (other than those specified in clauses (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 days;

(f) (i) the Borrower or any Subsidiary shall (i) fail to pay any principal or
interest, regardless of amount, due in respect of any Subordinated Debt or any
other any Material Indebtedness, when and as the same shall become due and
payable, or (ii) any other event or condition occurs that results in any
Subordinated Debt or any other Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Subordinated
Debt or any other Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (ii) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Subsidiary, or of a substantial part of the
property or assets of the Borrower or a Subsidiary, under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii) the
appointment

 

87



--------------------------------------------------------------------------------

of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of the property or
assets of the Borrower or a Subsidiary or (iii) except as otherwise permitted
herein, the winding-up or liquidation of the Borrower or any Subsidiary; and
such proceeding or petition shall continue undismissed for 60 consecutive days
or an order or decree approving or ordering any of the foregoing shall be
entered;

(h) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary or for a
substantial part of the property or assets of the Borrower or any Subsidiary,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any organizational
action for the purpose of authorizing any of the foregoing;

(i) one or more final judgments for the payment of money in an aggregate amount
in excess of $2,500,000 or other judgments that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
(to the extent not covered by third party indemnities or by insurance as to
which the applicable insurance company is solvent and has not disputed coverage)
shall be rendered against the Borrower, any Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to levy upon assets or properties of the
Borrower or any Subsidiary to enforce any such judgment;

(j) an ERISA Event described in clause (b) of the definition thereof shall have
occurred or any other ERISA Event shall have occurred that, when taken together
with all other such ERISA Events, could reasonably be expected to result in
liability of the Borrower and its ERISA Affiliates in an aggregate amount
exceeding $2,500,000;

(k) any Guarantee under the Guarantee and Collateral Agreement for any reason
shall cease to be in full force and effect (other than in accordance with its
terms), or any Guarantor shall deny that it has any further liability under its
Guarantee (other than as a result of the discharge of such Guarantor in
accordance with the terms of the Loan Documents);

(l) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by the Borrower or any other Loan Party not to be, a
valid, perfected and, with respect to the Secured Parties, first priority
(except as otherwise expressly provided in this Agreement or such Security
Document) Lien on any material Collateral covered thereby, except to the extent
that any such loss of perfection or priority results from the failure of the
Collateral Agent to maintain possession of certificates representing Equity
Interests pledged under the Guarantee and Collateral Agreement;

 

88



--------------------------------------------------------------------------------

(m) (i) the Subordinated Collateral Agent shall deny that it has any further
liability under the Intercreditor and Subordination Agreement, (ii) the
Intercreditor and Subordination Agreement shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or the Subordinated Collateral Agent shall repudiate its obligations
thereunder, or (iii) the Obligations (or the Liens securing the Obligations) for
any reason shall not have the priority contemplated by (A) in respect of the
Closing Date Subordinated Debt, the Intercreditor and Subordination Agreement
and (B) in respect of any other Subordinated Debt, the applicable subordination
provisions;

(n) there shall have occurred a Change in Control; or

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event either or both of the following actions may be taken:
the Administrative Agent, at the request of the Required Lenders shall, declare
the Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding, and the Administrative Agent and the Collateral Agent
shall have the right to take all or any actions and exercise any remedies
available to a secured party under the Security Documents or applicable law or
in equity; and in any event with respect to the Borrower described in
paragraph (g) or (h) above, the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding, and the Administrative Agent and the Collateral Agent
shall have the right to take all or any actions and exercise any remedies
available to a secured party under the Security Documents or applicable law or
in equity.

Notwithstanding anything to the contrary contained in Article VII, for purposes
of determining whether an Event of Default has occurred under any financial
covenant set forth in Sections 6.12, any equity contribution (in the form of
common equity) made to the Borrower after the last day of any fiscal quarter and
on or prior to the day that is 15 days after the day on which financial
statements are required to be delivered for that fiscal quarter (the “Cure
Expiration Date”) will, at the request of the Borrower (the “Cure Notice”), be
included in the calculation of EBITDA]solely for the purposes of determining
compliance with such financial covenants at the end of such fiscal quarter and
any subsequent period that includes such fiscal quarter (any such equity
contribution, a “Specified Equity Contribution”); provided that (a) the Borrower
shall not be permitted to so request that a Specified Equity Contribution be
included in the calculation of EBITDA with respect to any fiscal quarter on any
more than two total occasions, (b) no more than $5,000,000 Specified Equity
Contributions will be made in the aggregate, (c) the amount of any Specified
Equity Contribution and the use of proceeds therefrom will be no greater than
the amount required to cause Borrower to be in compliance

 

89



--------------------------------------------------------------------------------

with such financial covenants, and (d) all Specified Equity Contributions and
the use of proceeds therefrom will be disregarded for all other purposes under
the Loan Documents (including calculating EBITDA for purposes of determining
basket levels and other items governed by reference to EBITDA) and (e) the
proceeds of all Specified Equity Contributions will be applied to prepay the
Loans. For purposes of this paragraph, the term “Relevant Four Fiscal Quarter
Period” shall mean, with respect to any requested Specified Equity Contribution,
the four fiscal quarter period ending on (and including) the fiscal quarter in
which EBITDA will be increased as a result of such Specified Equity
Contribution.

ARTICLE VIII.

The Agents

Each of the Lenders hereby irrevocably appoints each of the Administrative Agent
and the Collateral Agent (for purposes of this Article VIII, the Administrative
Agent and the Collateral Agent are referred to collectively as the “Agents”) its
agent and authorizes the Agents to take such actions on its behalf, including
the execution of the other Loan Documents, and to exercise such powers as are
delegated to such Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. Without limiting the
generality of the foregoing, the Agents are hereby expressly authorized by the
Lenders to execute any and all documents (including releases and the Security
Documents) with respect to the Collateral and the rights of the Secured Parties
with respect thereto, as contemplated by and in accordance with the provisions
of this Agreement and the Security Documents. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent or the Collateral Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Each bank serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
any of their respective Affiliates as if it were not an Agent hereunder.

No Agent shall have any duties or obligations except those expressly set forth
in the Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, (a) no Agent shall be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) no Agent shall have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that such Agent is required to exercise in writing as directed by the Required
Lenders (or such other number or percentage of

 

90



--------------------------------------------------------------------------------

the Lenders as shall be necessary under the circumstances as provided in
Section 9.08), (c) except as expressly set forth in the Loan Documents, no Agent
shall have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to the Borrower or any of the Subsidiaries or
any of their respective Affiliates that is communicated to or obtained by the
bank serving as an Agent or any of its Affiliates in any capacity; provided that
the no Agent shall be required to take any action that, in its reasonable
opinion or the reasonable opinion of its counsel, may expose such Agent to
liability (which is not indemnified) or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law and (d) no Agent
shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as an Agent or any of its
Affiliates in any capacity. No Agent shall be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary or as such Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 9.08 and Article VII) or in the absence of its own (or its
Related Parties’) gross negligence, bad faith or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. No Agent shall be deemed to have knowledge of any Default unless and
until written notice thereof is given to such Agent by the Borrower or a Lender,
and no Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
any Loan Document, (ii) the contents of any certificate, report or other
document delivered thereunder or in connection therewith, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, (v) the creation, perfection or priority of Liens on the Collateral or
the existence of the Collateral or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. Each
Agent may also rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, each Agent may presume that such condition is
satisfactory to such Lender unless such Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
under any Loan Document by or through any one or more sub-agents appointed by it
(other than a Disqualified Institution). Each Agent and any such sub-agent may
perform any and all its duties

 

91



--------------------------------------------------------------------------------

and exercise its rights and powers by or through their respective Related
Parties (other than a Disqualified Institution). The exculpatory provisions of
the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of each Agent in such capacity and any such sub-agent, and shall apply
to their respective activities in connection with the syndication of the term
facility provided for herein as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, each Agent may resign at any time by notifying the Lenders and
the Borrower. Upon any such resignation, the Required Lenders shall have the
right, with the consent (not to be unreasonably withheld or delayed) of the
Borrower, to appoint a successor; provided that during the existence and
continuance of an Event of Default no such consent of the Borrower shall be
required. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring Agent
may (but shall not be obligated to), on behalf of the Lenders, appoint a
successor Agent with the prior consent (not to be unreasonably withheld or
delayed) of the Borrower; provided that during the existence and continuance of
an Event of Default no such consent of the Borrower shall be required. Whether
or not a successor has been appointed, such resignation shall become effective
in accordance with such notice on the Resignation Effective Date. After an
Agent’s resignation hereunder, the provisions of this Article and Section 9.05
shall continue in effect for the benefit of such retiring Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while acting as Agent. In addition, notwithstanding
the effectiveness of a resignation by the Administrative Agent hereunder,
(a) the retiring Administrative Agent may, in its sole discretion, continue to
provide the services of the Administrative Agent solely with respect to
administering, collecting and delivering any payments of principal, interest,
fees, premium or other amounts in respect of the Loans and maintaining the books
and records relating thereto (such Administrative Agent acting in such capacity,
the “Paying Agent”), (b) the term “Administrative Agent” when used in connection
with any such functions shall be deemed to mean such retiring Administrative
Agent in its capacity as the Paying Agent and (c) such retiring Administrative
Agent shall, in its capacity as the Paying Agent, continue to be vested with and
enjoy all of the rights and benefits of an Administrative Agent hereunder. With
effect from the Resignation Effective Date, (1) the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents and
(2) except for any indemnity payments owed to the retiring Agent, all payments,
communications and determinations provided to be made by, to or through such
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Agent as provided for above.
Upon the acceptance of a successor’s appointment as an Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Agent (other than any rights to indemnity
payments owed to the retiring Agent), and the retiring Agent shall be
discharged, to the extent not already discharged, from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation under the Loan Documents, the
provisions of this Article and Section 9.06 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as an Agent. The Arranger, in its capacity
as such, shall have no duties or responsibilities, and shall incur no liability,
under this Agreement or any other Loan Document.

 

92



--------------------------------------------------------------------------------

Each Lender acknowledges that it has, independently and without reliance upon
the Agents, the Arranger, or any other Lender or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
also acknowledges that it will, independently and without reliance upon the
Agents, the Arranger or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any other Loan Document, any related
agreement or any document furnished hereunder or thereunder.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Agents (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the Agents
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise: (a) to file and
prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Agents (including any claim for
the reasonable compensation, expenses, disbursements and advances of the Lenders
and the Agents and their respective agents and counsel and all other amounts
earned, due and payable to the Lenders and the Agents under Sections 2.05 and
9.06 allowed in such judicial proceeding; and (b) to collect and receive any
monies or other property payable or deliverable on any such claims and to
distribute the same; and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Agents and, in the event
that the Agents shall consent to the making of such payments directly to the
Lenders, to pay to the Agents any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their respective agents
and counsel, and any other amounts due the Agents under Sections 2.05 and 9.06.

The Secured Parties irrevocably authorize each Agent, at its option and in its
discretion: (a) to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) upon payment in full of all
Obligations (other than contingent obligations), (ii) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted under the Loan Documents, or
(iii) subject to Section 9.08, if approved, authorized or ratified in writing by
the Required Lenders; (b) to subordinate any Lien on any property granted to or
held by the Collateral Agent under any Loan Document to the holder of any Lien
on such property that is permitted by Sections 6.02(g) and 6.02(h); (c) to
release any Guarantor from its obligations under the Guaranty and each other
Loan Document if such Person ceases to be a Subsidiary (or otherwise constitutes
an Excluded Subsidiary) as a result of a transaction permitted under the Loan
Documents; and (d) to enter into each Security Document (including the
Intercreditor and Subordination Agreement) and any customary intercreditor
agreements as required herein for the benefit of the Lenders and the other
Secured Parties and the Lenders hereby agree to be bound thereby.

 

93



--------------------------------------------------------------------------------

Upon request by the Agents at any time, the Required Lenders will confirm in
writing the Collateral Agent’s authority to release or the Administrative
Agent’s authority to subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under the Guaranty
pursuant to this Article VIII.

The Agents shall not be responsible for or have a duty to ascertain or inquire
into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Collateral Agent’s Lien thereon, or any certificate prepared by any Loan Party
in connection therewith, nor shall any Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.

ARTICLE IX.

Miscellaneous

SECTION 9.01. Notices

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) of this Section 9.01),
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:

(i) if to the Borrower or any other Loan Party, to the Borrower at Affirmative
Insurance Holdings, Inc., Attention of Joseph Fisher, 4450 Sojourn Drive, Suite
500, Addison, TX 75001 (Tel. No. (630) 560-7080) (Fax No. (877) 417-2261)
(e-mail: joseph.fisher@affirmativeinsurance.com) and to Affirmative Insurance
Holdings, Inc., Attention of Michael McClure, 4450 Sojourn Drive, Suite 500,
Addison, TX 75001 (Tel. No. (630) 560-7205) (Fax No. (877) 730-6844) (e-mail:
michael.mcclure@affirmativeinsurance.com) (with a copy to Attention of Michelle
Kilkenney, 300 N. LaSalle St., Chicago IL 60654 (Tel. No. (312-862-2000)(Fax No.
(312-862-2200) (e-mail: mkilkenney@kirkland.com);

(ii) if to the Administrative Agent, to Credit Suisse AG, Cayman Islands Branch,
Eleven Madison Avenue, New York, NY 10010, Attention of Agency Group (Tel No.
(919) 994-6369) (Fax No. (212) 322-2291); email:
agency.loanops@credit-suisse.com;

 

94



--------------------------------------------------------------------------------

(iii) if to the Collateral Agent, to Credit Suisse AG, Cayman Islands Branch,
Eleven Madison Avenue, 23rd Floor, New York, NY 10010, Attention of Loan
Operations – Boutique Management (Tel No. (212) 538-3525); email:
list.ops-collateral@credit-suisse.com; and

(iv) if to a Lender, to it at its address (or fax number) set forth in the
Assignment and Assumption pursuant to which such Lender shall have become a
party hereto or set forth in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by fax shall be deemed to have been given when
sent and when receipt has been confirmed by telephone; provided that if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower (on behalf of the Loan Parties) may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications. All such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
return e-mail or other written acknowledgment); provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.

(c) Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto in accordance
with the provisions hereof.

(d) The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Intralinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public

 

95



--------------------------------------------------------------------------------

Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 9.16); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor;” and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC”, unless the Borrower notifies the Administrative Agent promptly that
any such document contains material non-public information: (1) the Loan
Documents and (2) notification of changes in the terms of the Facility.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT.

 

96



--------------------------------------------------------------------------------

SECTION 9.02. Survival of Agreement

All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other documents
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that any such other party may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any Fee or any other amount payable under this Agreement or any other Loan
Document is outstanding. The provisions of Sections 2.14, 2.16, 2.20 and 9.05
and Article VIII shall survive and remain operative and in full force and effect
regardless of the expiration or termination of this Agreement (or any provisions
hereof), the consummation of the transactions contemplated hereby, the repayment
of any Loan, the invalidity or unenforceability of any provision of this
Agreement or any other Loan Document or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, the Arranger or any Lender.

SECTION 9.03. Binding Effect

This Agreement shall become effective when it shall have been executed and
delivered by each of the parties hereto and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto.

SECTION 9.04. Successors and Assigns

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Loan Party (in
each case, except as otherwise expressly permitted herein) may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void). No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section 9.04, (ii) by way of participation
in accordance with the provisions of paragraph (d) of this Section 9.04, or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section 9.04. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in paragraph (d) of this Section 9.04 and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of the Loans at the time owing to it) to an Eligible
Assignee; provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

 

97



--------------------------------------------------------------------------------

(A) in the case of an assignment of the entire remaining amount of the Loans at
the time owing to it or contemporaneous assignments to related Approved Funds
that equal at least the amount specified in paragraph (b)(i)(B) of this
Section 9.04 in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in paragraph (b)(i)(A) of this Section 9.04, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Default has occurred and is continuing and other than in
connection with the initial syndication of the Facility, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section 9.04 and, in
addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default has occurred and is continuing
at the time of such assignment, (y) such assignment is to a Lender, an Affiliate
of a Lender or an Approved Fund or (z) such assignment is in connection with the
initial syndication of the Facility; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any Loans
to a Person who is not a Lender, an Affiliate of a Lender or an Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Agent, manually), together with a processing and
recordation fee of $3,500; provided that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and applicable tax forms.

 

98



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made to (x) a
Disqualified Institution, or any Person who, upon becoming a Lender hereunder,
would constitute a Disqualified Institution or (y) the Borrower or any
Subsidiary or Affiliate thereof, including any Permitted Holder or any Sponsor
Related Entity.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 9.04, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.14, 2.16, 2.20 and Section 9.05 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York, New
York a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and principal amounts
(and stated interest) of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Collateral Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. This
section shall be construed so that the Loans or other obligations under the Loan
Documents are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, an Administrative Questionnaire and all
applicable tax forms completed in respect of the assignee (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b)(iv) above, if applicable, and the written consent
of the Administrative Agent and, if required, the Borrower, to such assignment,
the Administrative Agent shall promptly (i) accept such Assignment and
Assumption and (ii) record the information contained therein in the Register. No
assignment shall be effective unless it has been recorded in the Register as
provided in this paragraph (d).

(e) [Reserved]

(f) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a

 

99



--------------------------------------------------------------------------------

portion of the Loans owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent and Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and such Lender shall
retain the sole right to enforce the obligations of the Borrower relating to the
Loans and to approve any amendment, modification or waiver of any provision of
this Agreement (other than amendments, modifications or waivers decreasing any
fees payable hereunder or the amount of principal of or the rate at which
interest is payable on the Loans, extending any scheduled principal payment date
or date fixed for the payment of interest on the Loans, increasing or extending
the Commitments or releasing any Guarantor or all or any substantial part of the
Collateral. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 9.05(c) with respect to any payments made by such Lender
to its Participant(s).

The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.16 and 2.20 (subject to the requirements and limitations
therein, including the requirements under Section 2.20(g)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 9.04; provided that such Participant (A) agrees to
be subject to the provisions of Sections 2.21 as if it were an assignee under
paragraph (b) of this Section 9.04; and (B) shall not be entitled to receive any
greater payment under Sections 2.14, 2.16 or 2.20, with respect to any
participation, than its participating Lender would have been entitled to receive
. Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.21 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.05 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.18 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or

 

100



--------------------------------------------------------------------------------

participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
such confidential information on terms no less restrictive than those applicable
to the Lenders pursuant to Section 9.16.

(h) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(i) The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent and each
Lender, and any attempted assignment without such consent shall be null and
void.

SECTION 9.05. Expenses; Indemnity

(a) The Borrower agrees to pay all reasonable out-of-pocket costs and expenses
(subject to receipt of reasonably detailed supporting backup documentation)
incurred by the Administrative Agent and the Collateral Agent in connection with
the syndication of the credit facilities provided for herein and the preparation
and administration of this Agreement and the other Loan Documents or in
connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred by the Administrative Agent, the
Collateral Agent, the Arranger or any Lender in connection with the enforcement
or protection of its rights in connection with this Agreement and the other Loan
Documents or in connection with the Loans made hereunder (in the case of legal
fees and expenses, limited to the reasonable fees, disbursements and other
charges of (x) Latham & Watkins LLP, counsel for the Administrative Agent and
the Collateral Agent and (y) if reasonably necessary, one local counsel in any
relevant jurisdiction and, in connection with any such enforcement or
protection, the reasonable fees, disbursements and other charges of Latham &
Watkins LLP or one primary counsel for the Administrative Agent and the
Collateral Agent and one primary counsel for the Lenders (taken as a whole) and,
solely in the case of an actual or perceived conflict of interest, one
additional counsel to each group of similarly situated affected persons).

(b) The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, the Arranger, each Lender and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related costs and expenses, including reasonable counsel fees, disbursements
and other charges (the “Indemnified Liabilities”), incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby, (ii) the use of
the proceeds of the Loans, (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto, or (iv) any actual or alleged presence or Release of Hazardous

 

101



--------------------------------------------------------------------------------

Materials on any property owned or operated by the Borrower or any of the
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of the Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related costs and expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
(x) the gross negligence, bad faith or willful misconduct of such Indemnitee (or
any of its Related Parties) and, upon such determination, any indemnification
payments with respect to such losses, claims, damages, liabilities or related
costs and expenses previously received by such Indemnitee shall be subject to
reimbursement by such Indemnitee) or (y) a dispute solely amongst the
Indemnities (other than any claims against the Administrative Agent in its
capacity as the administrative agent, the arranger or any similar role hereunder
and other than any claims arising out of any act or omission of the Borrower or
any of its subsidiaries). The Borrower shall not be liable for any settlement in
connection with any Indemnified Liabilities effected without the Borrower’s
written consent (which consent shall not be unreasonably withheld or delayed),
but if settled with the Borrower’s written consent or if there is a final
judgment against such Indemnitee, the Borrower agrees to indemnify and hold
harmless each Indemnitee from and against any and all liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses and disbursements by reason of such settlement or judgment in
accordance with the other provisions of this Section 9.05. The Borrower shall
not, without the prior written consent of any Indemnitee (which consent shall
not be unreasonably withheld, delayed or conditioned), effect any settlement of
any pending or threatened proceedings in respect of which indemnity could have
been sought hereunder by such Indemnitee unless (A) such settlement includes an
unconditional release of such Indemnitee in form and substance reasonably
satisfactory to such Indemnitee from all liability on claims that are the
subject matter of such proceedings and (B) does not include any statement as to
or any admission of fault, culpability or a failure to act by or on behalf of
such Indemnitee. In case any proceeding is instituted involving any Indemnitee
for which indemnification is to be sought hereunder by such Indemnitee, then
such Indemnitee will promptly notify the Borrower of the commencement of any
proceeding.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Collateral Agent or the Arranger under
paragraph(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Collateral Agent or the Arranger, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Collateral Agent or the Arranger in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the aggregate outstanding Loans.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and it hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.

 

102



--------------------------------------------------------------------------------

(e) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the Transactions or the other transactions contemplated hereby,
the repayment of any of the Loans, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent, the Arranger or any Lender. All amounts due under this Section 9.05 shall
be payable promptly following written demand therefor (including documentation
reasonably supporting such demand).

SECTION 9.06. Right of Setoff

If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, except to the extent
prohibited by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) (other than Excluded Accounts) at
any time held and other indebtedness at any time owing by such Lender to or for
the credit or the account of the Borrower against any of and all the obligations
of the Borrower now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured. The rights of each Lender under this
Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

SECTION 9.07. Applicable Law

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES OF THE STATE OF NEW YORK; PROVIDED, THAT THE LAWS OF
THE STATE OF DELAWARE SHALL GOVERN IN DETERMINING (A) THE INTERPRETATION OF A
CLOSING DATE MATERIAL ADVERSE EFFECT AND WHETHER A CLOSING DATE MATERIAL ADVERSE
EFFECT HAS OCCURRED, (B) THE ACCURACY OF ANY SPECIFIED ACQUISITION AGREEMENT
REPRESENTATIONS AND WHETHER AS A RESULT OF ANY INACCURACY THEREOF THE BORROWER
(OR ITS AFFILIATES) HAVE THE RIGHT (WITHOUT REGARD TO ANY NOTICE REQUIREMENT) TO
TERMINATE ITS OBLIGATIONS (OR TO REFUSE TO CONSUMMATE THE RETAIL SALE) UNDER THE
RETAIL SALE PURCHASE AGREEMENT AND (C) WHETHER THE RETAIL SALE HAS BEEN
CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE RETAIL SALE PURCHASE AGREEMENT
(IN EACH CASE, WITHOUT REGARD TO THE LAWS OF ANY OTHER JURISDICTION THAT MIGHT
BE APPLIED BECAUSE OF THE CONFLICTS OF LAWS PRINCIPLES OF THE STATE OF
DELAWARE).

SECTION 9.08. Waivers; Amendment

(a) No failure or delay of the Administrative Agent, the Collateral Agent or any
Lender in exercising any power or right hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other

 

103



--------------------------------------------------------------------------------

or further exercise thereof or the exercise of any other right or power. The
rights and remedies of the Administrative Agent, the Collateral Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances.

Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any interest
on any Loan, or waive or excuse any such payment or any part thereof, or
decrease the rate of interest on any Loan, without the prior written consent of
each Lender directly and adversely affected thereby (it being understood that
the waiver (or amendment to the terms of) of any mandatory prepayment of the
Loans, any obligation of the Borrower to pay interest at the default rate, or
any Default or Event of Default shall not constitute such an extension of any
date scheduled for the payment of principal, interest or fees or decrease
thereof), (ii) increase or extend the Commitment or decrease or extend the date
for payment of any Fees of any Lender without the prior written consent of such
Lender (it being understood that a waiver of any condition precedent set forth
in Article IV, or the waiver of any Default, Event of Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute an
extension or increase of any Commitment of any Lender), (iii) amend or modify
the pro rata requirements of Section 2.17, the provisions of this Section 9.08
or the definition of the term “Required Lenders,” or release substantially all
the Guarantors (except to the extent permitted hereby), without the prior
written consent of each Lender, or (iv) except as permitted hereby, release all
or substantially all of the Collateral without the prior written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Collateral Agent
hereunder or under any Loan Document, without the prior written consent of the
Administrative Agent or the Collateral Agent, as applicable.

(b) Notwithstanding anything to the contrary contained in this Section 9.08, if
at any time after the Closing Date, the Administrative Agent and the Borrower
shall have jointly identified an obvious error or any error or omission of a
technical or immaterial nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and the Borrower shall be permitted to
amend such provision and such amendment shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof.

(c) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders holding Loans with a like maturity date on a pro rata
basis (based on the aggregate outstanding

 

104



--------------------------------------------------------------------------------

principal amount of such respective Loans) and on the same terms to each such
Lender, the Borrower is hereby permitted to consummate from time to time
transactions with individual Lenders that accept the terms contained in such
Extension Offers to extend the maturity date of each such Lender’s Loans of such
tranche, and, subject to the terms hereof, otherwise modify the terms of such
Loans pursuant to the terms of the relevant Extension Offer (including, without
limitation, by increasing the interest rate and/or fees payable in respect of
such Loans (each, an “Extension”; and each group of Loans, in each case as so
extended, as well as the original Loans (in each case not so extended), being a
separate “tranche”), so long as the following terms are satisfied (or waived):

(i) no Event of Default shall have occurred and be continuing as of the date the
Extension Offer is delivered to the Lenders;

(ii) except as to interest rates, AHYDO payments, fees (including, without
limitation, upfront fees), funding discounts, prepayment premium, amortization,
final maturity date, premium, required prepayment dates and participation in
prepayments (which shall, subject to the immediately succeeding clauses (iii),
(iv) and (v), be determined by the Borrower and set forth in the relevant
Extension Offer, subject to acceptance by the Extended Lenders), the Loans of
any Lender that agrees to an Extension with respect to such Loans owed to it (an
“Extending Lender”) extended pursuant to any Extension (“Extended Loans”) shall
have substantially the same terms (or terms not materially less favorable (taken
as whole) to existing Lenders or terms that are applicable only to periods after
the then applicable maturity date with respect to such tranche of Loans) as the
tranche of Loans subject to such Extension Offer;

(iii) the final maturity date of any Extended Loans shall be no earlier than the
latest maturity date of the Loans extended thereby and at no time shall the
Loans (including Extended Loans) have more than three different maturity dates;

(iv) the Weighted Average Life to Maturity of any Extended Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the Loans
extended thereby;

(v) any Extended Loans may participate on a pro rata basis or a less than pro
rata basis (but not greater than a pro rata basis) with non-extending tranches
of Loans in any voluntary or mandatory prepayments in respect of the applicable
Loans, in each case as specified in the respective Extension Offer;

(vi) if the aggregate principal amount of Loans (calculated on the outstanding
principal amount thereof) in respect of which Lenders shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Loans offered to be extended by the Borrower pursuant to such Extension Offer,
then the Loans of such Lenders shall be extended ratably up to such maximum
amount based on the respective principal amounts with respect to which such
Lenders have accepted such Extension Offer;

 

105



--------------------------------------------------------------------------------

(vii) all documentation in respect of such Extension shall be consistent with
the foregoing; and

(viii) any applicable Minimum Extension Condition shall have been satisfied
unless waived by the Borrower.

With respect to all Extensions consummated by the Borrower pursuant to this
Section 9.08(c), (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Sections 2.12 or 2.13, and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment; provided, that the Borrower may at its election specify as a
condition to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrower’s sole
discretion and may be waived by the Borrower) of Loans of any or all applicable
tranches be tendered (a “Minimum Extension Condition”). The Lenders hereby
consent to the transactions contemplated by this 9.08(c) (including, for the
avoidance of doubt, payment of any interest, fees or premium in respect of any
Extended Loans on such terms as may be set forth in the relevant Extension
Offer) and hereby waive the requirements of any provision of this Agreement or
any other Loan Document that may otherwise prohibit or conflict with any such
Extension or any other transaction contemplated by this Section 9.08(c).

No consent of any Lender shall be required to effectuate any Extension, other
than the consent of each Lender agreeing to such Extension with respect to one
or more of its Loans (or a portion thereof). All Extended Loans and all
obligations in respect thereof shall be Obligations under this Agreement and the
other Loan Documents and secured by the Collateral on a pari passu basis with
all other applicable Obligations, and shall, without limiting the foregoing,
benefit equally and ratably with the other Obligations from the guarantees and
security interests created by the Loan Documents. The Lenders hereby irrevocably
authorize the Agents to (and the Agents shall) enter into amendments to this
Agreement and the other Loan Documents (including, without limitation,
modifications to provisions regarding pro rata payments or sharing of payments
(provided, in no event shall any such modification entered into by the Agents
pursuant to the foregoing authorization cause or enable any such Extension to
rank senior to, or receive or share in payments on a more favorable basis than
pro rata with respect to, the other Loans)) with the Borrower (on behalf of all
Loan Parties) as may be necessary or appropriate in order to establish new
tranches or subtranches in respect of Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Agents and the Borrower in connection with the establishment of such new
tranches or sub-tranches, in each case on terms consistent with this subsection.
Without limiting the foregoing, in connection with any Extensions the applicable
Loan Parties shall (at their expense) amend (and the Collateral Agent is hereby
directed by the Lenders to amend) any Mortgage that has a maturity date prior to
the then latest maturity date so that such maturity date referenced therein is
extended to the then latest maturity date (or such later date as may be advised
by local counsel to the Collateral Agent). In connection with any Extension, the
Borrower shall provide the Administrative Agent at least ten (10) Business Days
(or such shorter period as may be agreed by the Administrative Agent) prior
written notice thereof (which such notice the Administrative Agent shall
promptly forward to the Lenders; provided, the Administrative Agent’s delivery
to the Lenders thereof shall not constitute a condition to or requirement for
the effectiveness of any such Extension or be included in the determination of
such ten (10) Business Day period), and

 

106



--------------------------------------------------------------------------------

shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent and the
Borrower, in each case acting reasonably to accomplish the purposes of this
Section 9.08(c). This Section 9.08(c) shall supersede any other provisions of
this Agreement to the contrary.

SECTION 9.09. Interest Rate Limitation

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan or participation in accordance with applicable law, the rate
of interest payable in respect of such Loan hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan or participation but were not payable as a result of the operation
of this Section 9.09 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Loans or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

SECTION 9.10. Entire Agreement

This Agreement, the Fee Letter and the other Loan Documents constitute the
entire contract between the parties relative to the subject matter hereof. Any
other previous agreement among the parties with respect to the subject matter
hereof is superseded by this Agreement and the other Loan Documents. Nothing in
this Agreement or in the other Loan Documents, expressed or implied, is intended
to confer upon any Person (other than the parties hereto and thereto, their
respective successors and assigns permitted hereunder and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Collateral Agent, the Arranger and the Lenders ) any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

107



--------------------------------------------------------------------------------

SECTION 9.12. Severability

In the event any one or more of the provisions contained in this Agreement or in
any other Loan Document should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired
thereby (it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction) to the extent permitted by applicable law.
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.13. Counterparts

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original but all
of which when taken together shall constitute a single contract, and shall
become effective as provided in Section 9.03. Delivery of an executed signature
page to this Agreement by facsimile transmission or other electronic
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

SECTION 9.14. Headings

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process

(a) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or the other Loan
Documents against the Borrower or its properties in the courts of any
jurisdiction.

 

108



--------------------------------------------------------------------------------

(b) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.16. Confidentiality

Each of the Administrative Agent, the Collateral Agent and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its and its Affiliates’ officers, directors, employees and
agents, including accountants, legal counsel and other advisors involved in the
Transactions, including any numbering, administration or settlement service
providers, (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority or quasi-regulatory authority (such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (in
which case such Person shall inform the Borrower promptly thereof to the extent
lawfully permitted to do so (except with respect to any audit or examination
conducted by accountants or any self-regulatory authority or governmental or
regulatory authority exercising examination or regulatory authority), (d) in
connection with the exercise of any remedies hereunder or under the other Loan
Documents or any suit, action or proceeding relating to the enforcement of its
rights hereunder or thereunder, (e) subject to an agreement containing
provisions substantially the same as those of this Section 9.16 for the benefit
of the Borrower, to (i) any actual or prospective assignee of or participant in
any of its rights or obligations under this Agreement and the other Loan
Documents or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower or any Subsidiary or
any of their respective obligations, (f) with the prior written consent of the
Borrower or (g) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 9.16 or other confidentiality
obligation owed to the Borrower or its Affiliates. For the purposes of this
Section, “Information” shall mean all information received from (or on behalf
of) the Borrower other than any such information that was available to the
Administrative Agent, the Collateral Agent or any Lender on a nonconfidential
basis prior to its disclosure by (or on behalf of) the Borrower, that to the
knowledge of such Person, is not in violation of any confidentiality obligation
owed the Borrower or its Affiliates; provided, that in the case of Information
received from (or on behalf of) the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.16 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord its own
confidential information. Notwithstanding any other express or implied
agreement, arrangement or understanding to the contrary, each of the parties
hereto agrees that each other party hereto (and each of its employees,
representatives or agents) are permitted to disclose to any Persons, without
limitation, the tax treatment and tax structure of the Loans and the other
transactions

 

109



--------------------------------------------------------------------------------

contemplated by the Loan Documents and all materials of any kind (including
opinions and tax analyses) that are provided to the Loan Parties, the Lenders,
the Arranger or any Agent related to such tax treatment and tax aspects. To the
extent not inconsistent with the immediately preceding sentence, this
authorization does not extend to disclosure of any other information or any
other term or detail not related to the tax treatment or tax aspects of the
Loans or the transactions contemplated by the Loan Documents.

SECTION 9.17. Senior Indebtedness. For the purposes of the Subordinated Debt,
the Obligations of the Borrower hereunder are “Senior Indebtedness” (as defined
in the Subordinated Debt Documents) and shall be senior and superior in right of
payment to the obligations under the Subordinated Debt.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

AFFIRMATIVE INSURANCE HOLDINGS, INC., as Borrower By:  

/s/ Michael J. McClure

  Name: Michael J. McClure   Title: Acting Chief Executive Officer CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral Agent By:  

/s/ Vipul Dhadda

  Name: Vipul Dhadda   Title: Authorized Signatory By:  

/s/ Michael Spaight

  Name: Michael Spaight   Title: Authorized Signatory CREDIT SUISSE SECURITIES
(USA) LLC, as Sole Lead Arranger and Bookrunner By:  

/s/ Eric Lee

  Name: Eric Lee   Title: Authorized Signatory



--------------------------------------------------------------------------------

Schedule I

Commitments

 

Lender

   Term Loan Commitment      Pro
Rata Share  

Credit Suisse Loan Funding LLC

   $ 40,000,000         100 %    

 

 

    

 

 

 

Total

   $ 40,000,000         100 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Exhibit A

ADMINISTRATIVE QUESTIONNAIRE

 

I.      Borrower Name:                     Affirmative Insurance Holdings, Inc.

II.     Legal Name of Lender for Signature Page:

  

 

  

 

III.   Name of Lender for any eventual tombstone:

  

 

IV.   Legal Address:

  

           

  

           

  

V.     Contact Information:

  

 

    

Credit Contact

  

Operations Contact

  

Legal Contact

Name:

           

 

  

 

  

 

Title:

           

 

  

 

  

 

Address:

           

 

  

 

  

 

           

 

  

 

  

 

           

 

  

 

  

 

Telephone:

           

 

  

 

  

 

Facsimile:

           

 

  

 

  

 

Email:

           

 

  

 

  

 

VI.   Lender’s Wire Payment Instructions:

     

 

Pay to:

   (Name of Lender)   

 

   (ABA#)    (City/State)   

 

   (Account #)    (Account Name)

 

Exhibit A - 1



--------------------------------------------------------------------------------

ADMINISTRATIVE QUESTIONNAIRE

 

Borrower Name:                     Affirmative Insurance Holdings, Inc.

VII. Organizational Structure:

Foreign Branch, organized under which laws

  

 

  

 

Tax withholding Form Attached (For Foreign Buyers)

 

¨ Form W-9

 

¨ Form W-8

 

¨ Form 4224 effective:

 

¨ Form 1001

 

¨ W/Hold     % effective

 

¨ Form 4224 on file with Administrative Agent from previous current year’s
transaction

 

VIII. Payment Instructions:

Servicing

Site:

Pay To:

 

IX. Name of Authorized Officer:                                     

Name:

 

 

Signature:

 

 

Date:

 

 

 

Exhibit A - 2



--------------------------------------------------------------------------------

X. Institutional Investor Sub-Allocations:

 

Institution Legal:

 

 

Fund Manager:

 

 

Sub-Allocations:

 

 

Exact Legal

Name

(for

documentation

purposes)

  

Sub-
Allocation

(Indicate
US$)

   Direct Signer to
Credit
Agreement
(Yes / No)    Purchase by
Assignment
(Yes / No)    Date of Post
Closing
Assignment

1.

           

 

  

 

  

 

  

 

  

 

2.

           

 

  

 

  

 

  

 

  

 

3.

           

 

  

 

  

 

  

 

  

 

4.

           

 

  

 

  

 

  

 

  

 

5.

           

 

  

 

  

 

  

 

  

 

6.

           

 

  

 

  

 

  

 

  

 

7.

           

 

  

 

  

 

  

 

  

 

Total

                       

 

Special Instructions

 

 

 

 

 

 

 

 

 

Exhibit A - 3



--------------------------------------------------------------------------------

Exhibit B

AFFIRMATIVE INSURANCE HOLDINGS, INC.

FORM OF AFFILIATE SUBORDINATION AGREEMENT

AFFILIATE SUBORDINATION AGREEMENT dated as of [            ],
200            (this “Agreement”), among the subordinated lenders listed on
Schedule 1 hereto (each a “Subordinated Lender” and collectively, the
“Subordinated Lenders”), AFFIRMATIVE INSURANCE HOLDINGS, INC.(“Borrower”) and
each Subsidiary listed on Schedule 2 hereto (together with the Borrower, each a
“Subordinated Borrower” and collectively, the “Subordinated Borrowers”) and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, in its capacity as administrative agent
(the “Administrative Agent”) under the Credit Agreement (as defined below), for
the benefit of the Lenders (as defined in the Credit Agreement referred to
below).

Reference is made to the Credit Agreement dated as of September 30, 2013 (as
amended, supplemented, replaced or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders from time to time party
thereto, the Administrative Agent, and other parties thereto.

Terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. All references to articles,
sections, exhibits and schedules shall be deemed references to articles and
sections of, and exhibits and schedules to, this Agreement, unless the context
shall otherwise require.

The ability under the Credit Agreement of any Subordinated Borrower to incur
Indebtedness to any Subordinated Lender is conditioned upon the execution and
delivery by such Subordinated Lender and each Subordinated Borrower of an
agreement in the form hereof pursuant to which such Subordinated Lender agrees
to subordinate its rights with respect to the Subordinated Obligations (as
defined below) to the rights of the Senior Lenders (as defined below) under the
Credit Agreement, all on the terms set forth herein.

Accordingly, each Subordinated Lender, each Subordinated Borrower and the
Administrative Agent, on behalf of itself and each Senior Lender (and each of
their respective successors or permitted assigns), hereby agrees as follows:

SECTION 1. Subordination. (a) Each Subordinated Lender hereby agrees that all
its right, title and interest in and to the Subordinated Obligations shall be
subordinate and junior in right of payment to the rights of the Lenders and the
Agents (each, as defined in the Credit Agreement and collectively, the “Senior
Lenders”) in respect of the Obligations of the Borrower arising under the Credit
Agreement and the other Loan Documents, including the payment of principal,
premium (if any), interest (including interest accruing on or after the filing
of any petition in bankruptcy or for reorganization relating to the Borrower or
any Subsidiary whether or not a claim for post-filing interest is allowed or
allowable in any such proceeding), fees, charges, expenses, indemnities,
reimbursement obligations, Guarantees and all other amounts payable thereunder
or in respect thereof (collectively, the “Senior Obligations.”). For purposes

 

Exhibit B- 1



--------------------------------------------------------------------------------

hereof, “Subordinated Obligations” means all obligations of each Subordinated
Borrower to each Subordinated Lender in respect of Indebtedness, including in
respect of principal, premium (if any), interest, fees, charges, expenses,
indemnities, reimbursement obligations and other amounts payable in respect
thereof.

(b) Each Subordinated Borrower and each Subordinated Lender agrees (in each case
solely with respect to the Subordinated Obligations in respect of which it is
the obligor or obligee, as the case may be, and solely with respect to each
Subordinated Borrower or Subordinated Lender that is its counterparty on such
Subordinated Obligations) that no payment (whether directly, by purchase,
redemption or exercise of any right of setoff or otherwise) in respect of the
Subordinated Obligations, whether as principal, interest or otherwise, and
whether in cash, securities or other property, shall be made by or on behalf of
any Subordinated Borrower or received, accepted or demanded, directly or
indirectly, by or on behalf of any Subordinated Lender at any time when an Event
of Default exists as defined under the Credit Agreement.

(c) Except as otherwise permitted under the Credit Agreement, upon any
distribution of the assets of any Subordinated Borrower or upon any dissolution,
winding up, liquidation or reorganization of any Subordinated Borrower, whether
in bankruptcy, insolvency, reorganization, arrangement or receivership
proceedings or otherwise, or upon any general assignment for the benefit of
creditors or any other marshalling of the assets and liabilities of any
Subordinated Borrower, or otherwise:

(i) the Senior Lenders shall first be entitled to receive indefeasible payment
in full in cash of the Senior Obligations (whenever arising) (other than
indemnification obligations and other contingent obligations not then due and
payable) before any Subordinated Lender shall be entitled to receive any payment
on account of the Subordinated Obligations of such Subordinated Borrower,
whether of principal, interest or otherwise; and

(ii) any payment by, or on behalf of, or distribution of the assets of, such
Subordinated Borrower of any kind or character, whether in cash, securities or
other property, to which any Subordinated Lender would be entitled except for
the provisions of this Section 1 shall be paid or delivered by the Person making
such payment or distribution (whether a trustee in bankruptcy, a receiver,
custodian or liquidating trustee or otherwise) directly to the Administrative
Agent, for the benefit of the Senior Lenders (pro rata, in accordance with the
respective amounts of the Senior Obligations owed to each of the Senior
Lenders), until the indefeasible payment in full of all Senior Obligations
(other than indemnification obligations and other contingent obligations not
then due and payable).

At any time when an Event of Default exists under the Credit Agreement, each
Subordinated Lender agrees not to ask, demand, sue for or take or receive from
any Subordinated Borrower in cash, securities or other property or by setoff,
purchase or redemption (including, without limitation, from or by way of
collateral), payment of all or any part of the Subordinated Obligations and
agrees that in connection with any proceeding involving any Subordinated
Borrower under any bankruptcy, insolvency, reorganization, arrangement,
receivership or similar law (i) the Administrative Agent is irrevocably
authorized and empowered (in its own name or in

 

Exhibit B - 2



--------------------------------------------------------------------------------

the name of such Subordinated Lender or otherwise), but shall have no
obligation, to demand, sue for, collect and receive every payment or
distribution referred to in the preceding sentence and give acquittance therefor
and to file claims and proofs of claim and take such other action (including,
without limitation, voting the applicable Subordinated Obligations and enforcing
any security interest or other Lien securing payment of such Subordinated
Obligations) as the Administrative Agent may deem necessary or advisable for the
exercise or enforcement of any of the rights or interest of the Senior Lenders
and (ii) such Subordinated Lender shall duly and promptly take such action as
the Administrative Agent may request to (A) collect amounts in respect of the
applicable Subordinated Obligations for the account of the Senior Lenders and to
file appropriate claims or proofs of claim in respect of such Subordinated
Obligations, (B) execute and deliver to the Administrative Agent such
irrevocable powers of attorney, assignments or other instruments as the
Administrative Agent may request in order to enable the Administrative Agent to
enforce any and all claims with respect to, and any security interests and other
Liens securing payment of, the applicable Subordinated Obligations and
(C) collect and receive any and all payments or distributions which may be
payable or deliverable upon or with respect to the applicable Subordinated
Obligations. A copy of this Agreement may be filed with any court as evidence of
the Senior Lenders’ right, power and authority hereunder.

(d) In the event that any payment by, or on behalf of, or distribution of the
assets of, any Subordinated Borrower of any kind or character, whether in cash,
securities or other property, and whether directly, by purchase, redemption,
exercise of any right of setoff or otherwise, shall be received by or on behalf
of any Subordinated Lender or any Affiliate thereof at a time when such payment
is prohibited by this Agreement, such payment or distribution shall be held by
such Subordinated Lender or Affiliate in trust (segregated from other property
of such Subordinated Lender or Affiliate) for the benefit of, and shall promptly
be paid over to, the Administrative Agent, for the benefit of the Senior Lenders
(pro rata, in accordance with the respective amounts of the Senior Obligations
owed to each of the Senior Lenders), until the indefeasible payment in full in
cash of all Senior Obligations (other than indemnification obligations and other
contingent obligations not then due and payable).

(e) Subject to the prior indefeasible payment in full in cash of the Senior
Obligations (other than indemnification obligations and other contingent
obligations not then due and payable), each applicable Subordinated Lender shall
be subrogated to the rights of the Senior Lenders to receive payments or
distributions in cash, securities or other property of each applicable
Subordinated Borrower applicable to the Senior Obligations until all amounts
owing on the Senior Obligations shall be indefeasibly paid in full in cash, and,
as between and among a Subordinated Borrower, its creditors (other than the
Senior Lenders) and the applicable Subordinated Lenders, no such payment or
distribution made to the Senior Lenders by virtue of this Agreement that
otherwise would have been made to any applicable Subordinated Lender shall be
deemed to be a payment by the applicable Subordinated Borrower on account of the
Subordinated Obligations, it being understood that the provisions of this
paragraph (e) are intended solely for the purpose of defining the relative
rights of the Subordinated Lenders and the Senior Lenders.

(f) Without the prior written consent of the Administrative Agent, no
Subordinated Borrower shall give, or permit to be given, and no Subordinated
Lender shall receive, accept or demand, (i) any security of any nature
whatsoever for any Subordinated Obligations on any

 

Exhibit B - 3



--------------------------------------------------------------------------------

property or assets, whether now existing or hereafter acquired, of any
Subordinated Borrower or any subsidiary of any Subordinated Borrower, unless
such security shall by its terms be subject to enforcement and collection by the
Administrative Agent in connection with any action in respect of enforcement or
collection taken under paragraph (c) above or (ii) any Guarantee, of any nature
whatsoever, by any Subordinated Borrower or any subsidiary of any Subordinated
Borrower, of any Subordinated Obligations other than any Guarantee subordinated
to the Senior Obligations on terms substantially identical to (and no less
favorable (taken as a whole) in any significant respect to the Senior Lenders
than) those hereof. Each Subordinated Lender agrees that all the proceeds of any
such security or Guarantee shall be subject to the provisions hereof with
respect to payments and other distributions in respect of the Subordinated
Obligations.

(g) Each Subordinated Lender and each Subordinated Borrower agrees that all
Subordinated Obligations will be evidenced solely by a single promissory note in
substantially the form attached hereto as Annex 1, and that such promissory note
and any and all instruments or records now or hereafter creating or evidencing
the Subordinated Obligations, whether upon refunding, extension, renewal,
refinancing, replacement or otherwise, shall contain the following legend (or
other legend reasonably acceptable to Administrative Agent):

“Notwithstanding anything contained herein to the contrary, neither the
principal of nor the interest on, nor any other amounts payable in respect of,
the indebtedness created or evidenced by this instrument or record shall become
due or be paid or payable, except to the extent permitted under the Affiliate
Subordination Agreement dated September 30, 2013, among the Subordinated
Lenders, the Subordinated Borrowers and Credit Suisse AG, Cayman Islands Branch,
in its capacity as Administrative Agent, which Affiliate Subordination Agreement
is incorporated herein with the same effect as if fully set forth herein.”

(h) Each Subordinated Lender agrees that, except for claims submitted in any
proceeding contemplated by Section 1(c) hereof, it will not take any action to
cause any Subordinated Obligations to become payable prior to their scheduled
maturity (which, in the case of any demand notes, shall be the date demand is
made thereunder) or exercise any remedies or take any action or proceeding to
enforce any Subordinated Obligation if the payment of such Subordinated
Obligation is then prohibited by this Agreement, and each Subordinated Lender
further agrees not to file, or to join with any other creditors of any
Subordinated Borrower in filing, any petition commencing any bankruptcy,
insolvency, reorganization, arrangement or receivership proceeding or any
assignment for the benefit of creditors against or in respect of such
Subordinated Borrower or any other marshalling of the assets and liabilities of
such Subordinated Borrower (provided that this prohibition shall in no event be
construed so as to limit any Subordinated Lender’s right to cause any
Subordinated Obligations to become payable prior to their scheduled maturity if
all the outstanding Loans under the Credit Agreement have been declared due and
payable prior to their scheduled maturity dates). Each Subordinated Lender
further agrees, to the fullest extent permitted under applicable law, that it
shall not cause any Subordinated Borrower to file any such petition, commence
any such proceeding or make any such assignment referred to above until all
Senior Obligations have been indefeasibly paid in full in cash (other than
indemnification obligations and other contingent obligations not then due and
payable).1

 

Exhibit B - 4



--------------------------------------------------------------------------------

SECTION 2. Waivers and Consents. (a) Each Subordinated Lender waives (to the
extent permitted by applicable law) the right to compel that the Collateral or
any other assets of property of any Subordinated Borrower or the assets of
property of any guarantor of the Senior Obligations or any other Person be
applied in any particular order to discharge the Senior Obligations. Each
Subordinated Lender expressly waives the right to require the Senior Lenders to
proceed against any Subordinated Borrower, the Collateral or any guarantor of
the Senior Obligations or any other Person, or to pursue any other remedy in any
Senior Lender’s power which such Subordinated Lender cannot pursue and which
would lighten such Subordinated Lender’s burden, notwithstanding that the
failure of any Senior Lender to do so may thereby prejudice such Subordinated
Lender. Each Subordinated Lender agrees that it shall not be discharged,
exonerated or have its obligations hereunder to the Senior Lenders reduced by
any Senior Lender’s delay in proceeding against or enforcing any remedy against
any Subordinated Borrower, the Collateral or any guarantor of the Senior
Obligations or any other person; by any Senior Lender releasing any Subordinated
Borrower, the Collateral or any other guarantor of the Senior Obligations or any
other person from all or any part of the Senior Obligations; or by the discharge
of any Subordinated Borrower, the Collateral or any guarantor of the Senior
Obligations or any other Person by an operation of law or otherwise, with or
without the intervention or omission of a Senior Lender. Any Senior Lender’s
vote to accept or reject any plan of reorganization relating to any Subordinated
Borrower, the Collateral, or any guarantor of the Senior Obligations or any
other person, or any Senior Lender’s receipt on account of the Senior
Obligations other than the indefeasible payment in full in cash thereof of any
cash securities or other property distributed in any bankruptcy, reorganization,
or insolvency case, shall not discharge, exonerate or reduce the obligations of
any Subordinated Lender hereunder to the Senior Lenders.

(b) Each Subordinated Lender waives (to the extent permitted by applicable law)
all rights and defenses arising out of an election of remedies by the Senior
Lenders, even though that election of remedies, including, without limitation,
any nonjudicial foreclosure with respect to security for the Senior Obligations,
has impaired the value of such Subordinated Lender’s rights of subrogation,
reimbursement or contribution against any Subordinated Borrower or any other
guarantor of the Senior Obligations or any other person. Each Subordinated
Lender expressly waives (to the extent permitted by applicable law) any rights
or defenses it may have by reason of protection afforded to any Subordinated
Borrower or any other guarantor of the Senior Obligations or any other person
with respect to the Senior Obligations pursuant to any anti-deficiency laws or
other laws of similar import which limit or discharge the principal debtor’s
indebtedness upon judicial or nonjudicial foreclosure of real property or
personal property Collateral for the Senior Obligations.

 

1  An LLC owner cannot agree to not file – the provision says “ to the extent
permitted under applicable law”

 

Exhibit B - 5



--------------------------------------------------------------------------------

(c) Each Subordinated Lender agrees that, without the necessity of any
reservation of rights against it, and without notice to or further assent by it,
any demand for payment of any Senior Obligations made by a Senior Lender may be
rescinded in whole or in part by the Senior Lender, and any Senior Obligation
may be continued, and the Senior Obligations, or the liability of the applicable
Subordinated Borrower or any other guarantor or any other party upon or for any
part thereof, or any Collateral or Guarantee therefor or right of offset with
respect thereto, may, from time to time, in whole or in part, be renewed,
extended, modified, accelerated, compromised, waived, surrendered, or released
by the Senior Lenders, in each case without notice to or further assent by any
Subordinated Lender, which will remain bound under this Agreement and without
impairing, abridging, releasing or affecting the subordination and other
agreements provided for herein.

(d) Each Subordinated Lender waives (to the extent permitted by applicable law)
any and all notice of the creation, renewal, extension or accrual of any of the
Senior Obligations and notice of or proof of reliance by the Senior Lenders upon
this Agreement. The Senior Obligations, and any of them, shall be deemed
conclusively to have been created, contracted or incurred and the consent given
to create the obligations of each Subordinated Borrower in respect of the
Subordinated Obligations in reliance upon this Agreement, and all dealings
between each Subordinated Borrower and the Senior Lenders shall be deemed to
have been consummated in reliance upon this Agreement. Each Subordinated Lender
acknowledges and agrees that the Senior Lenders have relied upon the
subordination and other agreements provided for herein in consenting to the
Subordinated Obligations. Each Subordinated Lender waives notice of or proof of
reliance on this Agreement and protest, demand for payment and notice of
default.

SECTION 3. Transfers. Each Subordinated Lender shall not sell, assign or
otherwise transfer or dispose of, in whole or in part, all or any part of the
Subordinated Obligations or any interest therein to any other person (a
“Transferee”) or create, incur or suffer to exist any security interest, Lien,
charge or other encumbrance whatsoever upon all or any part of the Subordinated
Obligations or any interest therein in favor of any Transferee unless (i) such
action is made expressly subject to this Agreement and (ii) the Transferee,
expressly acknowledges to the Administrative Agent, by a writing in form and
substance reasonably satisfactory to the Administrative Agent the subordination
and other agreements provided for herein and in such writing agrees to be bound
by all of the terms of this Agreement, including, without limitation, this
Section 3, as if such person were a Subordinated Lender.

SECTION 4. Senior Obligations Unconditional. All rights and interests of the
Senior Lenders hereunder, and all agreements and obligations of the Subordinated
Lenders and the Subordinated Borrowers hereunder, shall remain in full force and
effect irrespective of:

(a) any lack of validity or enforceability of the Credit Agreement or any other
Loan Document;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Senior Obligations, or any amendment or waiver or other
modification, whether by course of conduct or otherwise, of, or consent to
departure from, the Credit Agreement or any other Loan Document;

 

Exhibit B - 6



--------------------------------------------------------------------------------

(c) any exchange, release or nonperfection of any Lien in any collateral, or any
release, amendment, waiver or other modification, whether in writing or by
course of conduct or otherwise, of, or consent to departure from, any Guarantee
of any of the Senior Obligations; or

(d) any other circumstances that might otherwise constitute a defense available
to, or a discharge of, any Subordinated Borrower in respect of the Senior
Obligations, or of the Subordinated Lender or any Subordinated Borrower in
respect of this Agreement.

SECTION 5. Representations and Warranties. Each Subordinated Lender represents
and warrants to the Administrative Agent, for the benefit of the Senior Lenders,
that:

(a) It (a) is duly organized or formed, validly existing and in good standing
under the laws of the jurisdiction of its organization or formation and (b) has
the corporate or limited liability company power and authority, and the legal
right, to execute, deliver and perform its obligations under this Agreement,
each of the other Loan Documents each other agreement or instrument contemplated
hereby or thereby to which it is or will be a party.

(b) This Agreement has been duly executed and delivered by such Subordinated
Lender and constitutes a legal, valid and binding obligation of such
Subordinated Lender, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(c) This Agreement (a) has been duly authorized by all requisite corporate,
partnership or limited liability company and, if required, stockholder, partner
or member action and (b) will not (i) violate (A) any (I) provision of law,
statute, rule or regulation, or (II) of the certificate or articles of
incorporation or other constitutive documents or by-laws of the Borrower or any
Subsidiary or (B) any order of any Governmental Authority or arbitrator or any
order, judgment or decree of any court or other agency of government binding on
the Borrower or any Subsidiary except to the extent such violation could not
reasonably be expected to result in a Material Adverse Effect.

(d) No consent or authorization of filing with, or other act by or in respect
of, any Governmental Authority, is required in connection with the execution,
delivery or performance of this Agreement, except (i) such as may be required by
applicable laws governing the Insurance Business or (ii) such as have been made
or obtained and are in full force and effect, other than, in the case of each of
the foregoing, the failure of which to obtain or make could not reasonably be
expected to have a Material Adverse Effect or which are not material to the
consummation of this Agreement.

SECTION 6. Waiver of Claims. (a) To the maximum extent permitted by law, each
Subordinated Lender waives any claim it might have against any Senior Lender
with respect to, or arising out of, any action or failure to act or any error of
judgment, negligence, or mistake or oversight whatsoever on the part of any
Senior Lender or its directors, officers, employees, agents or Affiliates with
respect to any exercise of rights or remedies under the Loan Documents or any
transaction relating to the Collateral, with the exception of all such claims
arising as a result of any Senior Lender’s gross negligence, bad faith or
willful misconduct. Neither the

 

Exhibit B - 7



--------------------------------------------------------------------------------

Senior Lenders nor any of their respective directors, officers, employees,
agents or Affiliates shall be liable for failure to demand, collect or realize
upon any of the Collateral or any Guarantee or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Subordinated Borrower or any Subordinated Lender or any
other person or to take any other action whatsoever with regard to the Security
Documents, including, without limitation, the Guarantee and Collateral
Agreement, or any part thereof.

(b) Each Subordinated Lender, for itself and on behalf of its successors and
permitted assigns, hereby waives (to the extent permitted by applicable law) any
and all now existing or hereafter arising rights it may have to require the
Senior Lenders to marshal assets for the benefit of such Subordinated Lender, or
to otherwise direct the timing, order or manner of any sale, collection or other
enforcement of the Collateral or enforcement of the Loan Documents. The Senior
Lenders are under no duty or obligation, and each Subordinated Lender hereby
waives any right it may have to compel the Senior Lenders, to pursue any
guarantor or other person who may be liable for the Senior Obligations, or to
enforce any Lien or security interest in any Collateral.

(c) Each Subordinated Lender hereby waives (to the extent permitted by
applicable law) and releases all rights which a guarantor or surety with respect
to the Senior Obligations could exercise.

(d) Each Subordinated Lender hereby waives (to the extent permitted by
applicable law) any duty on the part of the Senior Lenders to disclose to it any
fact known or hereafter known by the Senior Lenders relating to the operation or
financial condition of any Subordinated Borrower or any guarantor of the Senior
Obligations, or their respective businesses. Each Subordinated Lender enters
into this Agreement based solely upon its independent knowledge of the
applicable Subordinated Borrower’s results of operations, condition (financial
or otherwise) and business and the Subordinated Lender assumes full
responsibility for obtaining any further or future information with respect to
the applicable Subordinated Borrower or its results of operations, condition
(financial or otherwise) or business.

SECTION 7. Further Assurances. Each Subordinated Lender and each Subordinated
Borrower, at their own expense and at any time from time to time, upon the
written request of the Administrative Agent shall promptly and duly execute and
deliver such further instruments and documents and take such further actions as
the Administrative Agent reasonably may request for the purposes of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted.

SECTION 8. Expenses; Indemnification. (a) Each Subordinated Borrower shall pay
or reimburse the Administrative Agent and the Senior Lenders, upon demand, for
all their reasonable costs and expenses in connection with the enforcement or
preservation of any rights under this Agreement, including, without limitation,
reasonable fees and disbursements of counsel to the Administrative Agent and the
Senior Lenders, in each case in accordance with, and subject to, Section 9.05 of
the Credit Agreement.

 

Exhibit B - 8



--------------------------------------------------------------------------------

(b) The Subordinated Borrowers shall, and jointly and severally agree to, pay,
indemnify, and hold the Administrative Agent and the Senior Lenders harmless
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions (whether sounding in contract, tort or on any other ground),
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the failure of such Subordinated Borrower or any
applicable Subordinated Lender to perform any of its obligations arising out of
or relating to this Agreement, in each case in accordance with, and subject to,
Section 9.05 of the Credit Agreement; provided that such indemnity shall not, as
to any such Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from primarily the gross
negligence, willful misconduct or bad faith of such Indemnitee.

SECTION 9. Provisions Define Relative Rights. This Agreement is intended solely
for the purpose of defining the relative rights of the Senior Lenders on the one
hand and the Subordinated Lenders and the Subordinated Borrowers on the other,
and no other person shall have any right, benefit or other interest under this
Agreement.

SECTION 10. Powers Coupled with an Interest. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until the Senior Obligations are indefeasibly paid in full in cash.

SECTION 11. Notices. All notices, requests and demands to or upon any party
hereto shall be in writing and shall be given in the manner provided in
Section 9.01 of the Credit Agreement.

SECTION 12. Counterparts. This Agreement may be executed by one or more of the
parties on any number of separate counterparts, each of which shall constitute
an original, but all of which taken together shall be deemed to constitute but
one instrument. Delivery of an executed signature page to this Agreement by
facsimile transmission or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

SECTION 13. Severability. In case any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision hereof in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 14. Integration. This Agreement represents the agreement of the
Subordinated Borrowers, the Subordinated Lenders and the Senior Lenders with
respect to the subject matter hereof and there are no promises or
representations by any Subordinated Borrower, any Subordinated Lender or the
Senior Lenders relative to the subject matter hereof not reflected herein.

 

Exhibit B - 9



--------------------------------------------------------------------------------

SECTION 15. Amendments in Writing; No Waiver; Cumulative Remedies. (a) None of
the terms or provisions of this Agreement may be waived, amended, supplemented
or otherwise modified except by a written instrument executed by the
Administrative Agent, each affected Subordinated Borrower and each affected
Subordinated Lender; provided that any provision of this Agreement may be waived
by the Senior Lenders in a letter or agreement executed by the Required Lenders
and each affected Subordinated Lender.

(b) No failure to exercise, nor any delay in exercising, on the part of the
Senior Lenders, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

(c) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

SECTION 16. Section Headings. The section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

SECTION 17. Successors and Assigns. (a) This Agreement shall be binding upon the
successors and assigns of each of the Subordinated Borrowers and each of the
Subordinated Lenders and shall inure to the benefit of the Senior Lenders and
their respective successors and permitted assigns.

(b) Notwithstanding the provisions of Section 17(a) above, nothing herein shall
be construed to limit or relieve the obligations of any Subordinated Lender
pursuant to Section 3 of this Agreement, and no Subordinated Lender shall assign
its obligations hereunder to any person (except as otherwise specifically
permitted under Section 3 of this Agreement); any such assignment other than as
specifically permitted under Section 3 shall be void.

SECTION 18. Governing Law., Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

(b) Each Subordinated Lender hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent, the Syndication
Agent, the Documentation Agent, the Arranger, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against any Subordinated Lender or its properties in
the courts of any jurisdiction.

 

Exhibit B - 10



--------------------------------------------------------------------------------

(c) Each Subordinated Lender hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each Subordinated Lender hereby irrevocably consents to service of process
in the manner provided for notices in Section 11 hereof. Nothing in this
Agreement, the Credit Agreement or any other Loan Document will affect the right
of any party to this Agreement to serve process in any other manner permitted by
law.

SECTION 19. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 19.

SECTION 20. Additional Subordinated Lenders. Upon execution and delivery by the
Administrative Agent and a Subsidiary of an instrument substantially in the form
of Annex 2 attached hereto, such Subsidiary shall become a Subordinated Lender
and a Subordinated Borrower hereunder with the same force and effect as if
originally named as a Subordinated Lender and a Subordinated Borrower herein.
The execution and delivery of any such instrument shall not require the consent
of any other Subordinated Lender or Subordinated Borrower hereunder. The rights
and obligations of each Subordinated Borrower and each Subordinated Lender
herein shall remain in full force and effect notwithstanding the addition of any
Subordinated Lender and Subordinated Borrower as a party to this Agreement.

[Remainder of page intentionally left blank]

 

Exhibit B - 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

AFFIRMATIVE INSURANCE HOLDINGS, INC.,

as Subordinated Lender and Subordinated Borrower,

By:  

 

Name:   Title:  

[NAME OF SUBSIDIARY],

as Subordinated Lender and Subordinated Borrower,

By:  

 

Name:   Title:  

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent,

By:  

 

Name:   Title:  

 

Exhibit B - 12



--------------------------------------------------------------------------------

Schedule 1 to

Affiliate Subordination Agreement

SUBORDINATED LENDERS

 

Schedule 1 - 1



--------------------------------------------------------------------------------

Schedule 2 to

Affiliate Subordination Agreement

SUBORDINATED BORROWERS

 

Schedule 2 - 1



--------------------------------------------------------------------------------

Annex 1 to

Affiliate Subordination Agreement

INTERCOMPANY SUBORDINATED DEMAND PROMISSORY NOTE

 

Note Number: 1    Dated: [    ], 200_

FOR VALUE RECEIVED, Affirmative Insurance Holdings, Inc., and each of its
respective subsidiaries (collectively, the “Group Members” and each, a “Group
Member”) which is a party to this intercompany subordinated demand promissory
note (the “Promissory Note”) promises to pay to the order of such other Group
Member as makes loans to such Group Member (each Group Member which borrows
money pursuant to this Promissory Note is referred to herein as a “Payor” and
each Group Member which makes loans and advances pursuant to this Promissory
Note is referred to herein as a “Payee”), on demand, in lawful money of the
United States of America, in immediately available funds and at the appropriate
office of the Payee, the aggregate unpaid principal amount of all loans and
advances heretofore and hereafter made by such Payee to such Payor and any other
indebtedness now or hereafter owing by such Payor to such Payee as shown either
on Schedule A attached hereto (and any continuation thereof) or in the books and
records of such Payee. The failure to show any such Indebtedness or any error in
showing such Indebtedness shall not affect the obligations of any Payor
hereunder. Capitalized terms used herein but not otherwise defined herein shall
have the meanings given such terms in the (i) Credit Agreement dated as of
September 30, 2013 (as amended, supplemented, replaced or otherwise modified
from time to time, the “First Lien Credit Agreement”), among Affirmative
Insurance Holdings, Inc., the Lenders from time to time party thereto, Credit
Suisse AG, Cayman Islands Branch, as administrative agent (in such capacity, the
“First Lien Administrative Agent”) and as collateral agent (in such capacity,
together with its successors and permitted assigns, the “First Lien Collateral
Agent”), and the other parties thereto or (ii) the Second Lien Credit Agreement
dated as of September 30, 2013 (as amended, supplemented, replaced or otherwise
modified from time to time, the “Second Lien Credit Agreement” and, collectively
with the First Lien Credit Agreement, the “Credit Agreement”), among Affirmative
Insurance Holdings, Inc., the Lenders from time to time party thereto, JCF AFFM
Debt Holdings, L.P., as administrative agent (in such capacity, the “Second Lien
Administrative Agent”) and as collateral agent (in such capacity, together with
its successors and permitted assigns, the “Second Lien Collateral Agent”), and
the other parties thereto.

The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon from time to time by
the relevant Payor and Payee or, at the First Lien Administrative Agent’s (or,
after the Discharge of the First Lien Loan Obligations, the Second Lien
Administrative Agent’s), option following the occurrence and during the
continuation of an Event of Default, at the rate per annum then applicable to
ABR Loans, plus 2% per annum. Interest shall be due and payable on the last day
of each month commencing after the date hereof or at such other times as may be
agreed upon from time to time by the relevant Payor and Payee. Upon written
demand for payment of any principal amount hereof, accrued but unpaid interest
on such principal amount shall also be due and payable. Interest shall be paid
in lawful money of the United States of America and in immediately available
funds. Interest shall be computed for the actual number of days elapsed on the
basis of a year consisting of 365 days.

 

Annex 1 - 1



--------------------------------------------------------------------------------

Each Payor and any endorser of this Promissory Note hereby waives (to the extent
permitted by applicable law) presentment, demand, protest and notice of any
kind. No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.

This Promissory Note has been pledged by each Payee to each of the First Lien
Collateral Agent, for the benefit of the Secured Parties (as defined in the
First Lien Credit Agreement) and the Second Lien Collateral Agent, for the
benefit of the Secured parties (as defined in the Second Lien Credit Agreement,
for the benefit of the Secured Parties, as security for such Payee’s
obligations, if any, under the applicable loan agreements, indentures or other
agreements to which such Payee is a party. Each Payor acknowledges and agrees
that, subject to the Intercreditor and Subordination Agreement, the First Lien
Administrative Agent, the Second Lien Administrative Agent, the other Secured
Parties (as defined under each of the First Lien Credit Agreement) and the other
Secured Parties (as defined in the Second Lien Credit Agreement) may exercise
all the rights of the Payees under this Promissory Note and will not be subject
to any abatement, reduction, recoupment, defense, setoff or counterclaim
available to such Payor.

Notwithstanding anything contained herein to the contrary, neither the principal
of nor the interest on, nor any other amounts payable in respect of, the
indebtedness created or evidenced by this instrument or record shall become due
or be paid or payable, except to the extent permitted under the Affiliate
Subordination Agreement dated September 30, 2013 , among the Subordinated
Lenders, the Subordinated Borrowers and Credit Suisse AG, Cayman Islands Branch,
in its capacity as Administrative Agent, which Affiliate Subordination Agreement
is incorporated herein with the same effect as if fully set forth herein.

Notwithstanding anything to the contrary contained herein, in any other
agreement or in any such promissory note or other instrument, this Promissory
Note (i) replaces and supersedes any and all promissory notes or other
instruments which create or evidence any Subordinated Obligations made on or
before the date hereof by any Group Member to any other Group Member, and
(ii) except as permitted by the Credit Agreement, without the written consent of
the Administrative Agent, shall not be deemed replaced, superseded or in any way
modified by any promissory note or other instrument entered into on or after the
date hereof which purports to create or evidence any loan or advance by any
Group Member to any other Group Member.

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

From time to time after the date hereof, additional subsidiaries of the Group
Members may become parties hereto by executing a counterpart signature page to
this Promissory Note (each additional ‘subsidiary, an “Additional Payor”). Upon
delivery of such counterpart signature page to the Payees, notice of which is
hereby waived by the other Payors, each Additional Payor shall be a Payor and
shall be as fully a party hereto as if such Additional

 

Annex 1 - 2



--------------------------------------------------------------------------------

Payor were an original signatory hereof. Each Payor expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Payor hereunder. This Promissory Note shall be
fully effective as to any Payor that is or becomes a party hereto regardless of
whether any other Person becomes or fails to become or ceases to be a Payor
hereunder.

This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

[Remainder of page intentionally left blank]

 

Annex 1 - 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Payor has caused this Promissory Note to be executed
and delivered by its proper and duly authorized officer as of the date set forth
above.

 

AFFIRMATIVE INSURANCE HOLDINGS, INC. By:  

 

Name:   Title:   [NAME OF SUBSIDIARY] By:  

 

Name:   Title:  

 

Annex 1 - 4



--------------------------------------------------------------------------------

SCHEDULE A

TRANSACTIONS

ON

INTERCOMPANY SUBORDINATED DEMAND PROMISSORY NOTE

 

Date

   Name of
Payor    Name of
Payee    Amount of
Advance
This Date    Amount of
Principal
Paid This
Date    Outstanding
Principal
Balance
from Payor to
Payee This
Date    Notation Made
By

 

Schedule A - 1



--------------------------------------------------------------------------------

ENDORSEMENT

FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to                      all of its right, title and interest in and to
the Intercompany Subordinated Demand Promissory Note, dated [        ], 20    
(as amended, supplemented, replaced or otherwise modified from time to time, the
“Promissory Note”), made by Affirmative Insurance Holdings, Inc., and each of
its respective subsidiaries or any other person that is or becomes a party
thereto, and payable to the undersigned. This endorsement is intended to be
attached to the Promissory Note and, when so attached, shall constitute an
endorsement thereof.

The initial undersigned shall be the Group Members (as defined in the Promissory
Note) party to the Affiliate Subordination Agreement on the date of the
Promissory Note. From time to time after the date thereof, additional
subsidiaries of the Group Members shall become parties to the Promissory Note
(each, an “Additional Payee”) and a signatory to this endorsement by executing a
counterpart signature page to the Promissory Note and to this endorsement. Upon
delivery of such counterpart signature page to the Payors, notice of which is
hereby waived by the other Payees, each Additional Payee shall be a Payee and
shall be as fully a Payee under the Promissory Note and a signatory to this
endorsement as if such Additional Payee were an original Payee under the
Promissory Note and an original signatory hereof. Each Payee expressly agrees
that its obligations arising under the Promissory Note and hereunder shall not
be affected or diminished by the addition or release of any other Payee under
the Promissory Note or hereunder. This endorsement shall be fully effective as
to any Payee that is or becomes a signatory hereto regardless of whether any
other Person becomes or fails to become or ceases to be a Payee to the
Promissory Note or hereunder.

Dated:

[Remainder of page intentionally left blank]

 

Endorsement - 1



--------------------------------------------------------------------------------

AFFIRMATIVE INSURANCE HOLDINGS, INC. By:  

 

Name:   Title:   [NAME OF SUBSIDIARY] By:  

 

Name:   Title:  

 

Endorsement - 2



--------------------------------------------------------------------------------

Annex 2 to the

Affiliate Subordination Agreement

SUPPLEMENT NO. [ ] dated as of [            ] (this “Supplement”), to the
Affiliate Subordination Agreement dated as of [ ], 200_ (as amended, modified or
supplemented, the “Affiliate Subordination Agreement”), among the subordinated
lenders named therein (the “Subordinated Lenders”), the subordinated borrowers
named therein (the “Subordinated Borrowers”) and Credit Suisse AG, Cayman
Islands Branch, as administrative agent (in such capacity, the “Administrative
Agent”) for the Senior Lenders.

A. Reference is made to the Affiliate Subordination Agreement.

B. Terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Affiliate Subordination Agreement.

C. Each of the Subordinated Lenders and each of the Subordinated Borrowers have
entered into the Affiliate Subordination Agreement in order to induce the Senior
Lenders to make loans and other extensions of credit under the Credit Agreement
and the other Loan Documents. Section 20 of the Affiliate Subordination
Agreement provides that subsidiaries of Affirmative Insurance Holdings, Inc.,
may become Subordinated Lenders and Subordinated Borrowers under the Affiliate
Subordination Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary (the “New Subordinated Party”) is
executing this Supplement to become a Subordinated Lender and a Subordinated
Borrower under the Affiliate Subordination Agreement in accordance with the
terms of the Credit Agreement as consideration for loans and letters of credit
previously made or issued or to be made or issued under the Credit Agreement.

Accordingly, the Administrative Agent and the New Subordinated Party agree as
follows:

SECTION 1. In accordance with Section 20 of the Affiliate Subordination
Agreement, the New Subordinated Party by its signature below becomes a
Subordinated Lender and a Subordinated Borrower under the Affiliate
Subordination Agreement with the same force and effect as if originally named
therein as a Subordinated Lender and a Subordinated Borrower and the New
Subordinated Party hereby (a) agrees to all the terms and provisions of the
Affiliate Subordination Agreement applicable to it as a Subordinated Lender and
a Subordinated Borrower thereunder and (b) represents and warrants that the
representations and warranties made by it as a Subordinated Lender and a
Subordinated Borrower thereunder are true and correct on and as of the date
hereof except for representations and warranties which by their terms refer to a
specific date. Each reference to a “Subordinated Lender” or a “Subordinated
Borrower” in the Affiliate Subordination Agreement shall be deemed to include
the New Subordinated Party. The Affiliate Subordination Agreement is hereby
incorporated herein by reference.

SECTION 2. The New Subordinated Party represents and warrants to the
Administrative Agent and the other Senior Lenders that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity
regardless of whether considered in a proceeding in equity or at law.

 

Annex 2 - 1



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Subordinated Party and the Administrative Agent.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic transmission shall be as effective as delivery
of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Affiliate Subordination
Agreement shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Affiliate Subordination Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision hereof in a particular jurisdiction shall not in and of
itself affect the validity of such provision in any other jurisdiction). The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 11 of the Affiliate Subordination Agreement. All
communications and notices hereunder to the New Subordinated Party shall be
given to it at the address set forth under its signature below, with a copy to
the Borrower.

SECTION 8. The New Subordinated Party agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, disbursements and other charges of
counsel for the Administrative Agent in accordance with Section 8 of the
Affiliate Subordination Agreement.

[Remainder of page intentionally left blank]

 

Annex 2 - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subordinated Party and the Administrative Agent have
duly executed this Supplement to the Affiliate Subordination Agreement as of the
day and year first above written.

 

[NAME OF NEW SUBORDINATED PARTY], as New Subordinated Party By:     Name: Title:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, By:  

 

Name: Title:

 

Annex 2 - 3



--------------------------------------------------------------------------------

Exhibit C

AFFIRMATIVE INSURANCE HOLDINGS, INC.

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities), and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the][any] Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing,

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Exhibit C - 1



--------------------------------------------------------------------------------

including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.    Assignor[s]:   

 

   2.    Assignee[s]:   

 

        

 

     

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

3.    Borrower:    Affirmative Insurance Holdings, Inc. 4.    Administrative   
   Agent:    Credit Suisse AG, Cayman Islands Branch, as the administrative
agent under the Credit Agreement 5.    Credit Agreement:    The Credit Agreement
dated as of September 30, 2013, by and among the Borrower, the lenders from time
to time party thereto and the Administrative Agent 6.    Assigned Interest[s]:
     

 

Assignor[s]5

  

Assignee[s]6

   Facility Assigned    Aggregate Amount of
Loans for all Lenders7    Amount of Loans
Assigned8    Percentage Assigned of
Loans8         Term    $    $      %             $    $      %             $   
$      %   

 

[7. Trade Date:                                 ]9

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

8  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

 

Exhibit C - 2



--------------------------------------------------------------------------------

Effective Date:                                  , 20            [TO BE INSERTED
BY ADMINISTRATIVE AGENT UPON RECEIPT OF THIS ASSIGNMENT AND ASSUMPTION, THE
ADMINISTRATIVE QUESTIONNAIRE (SOLELY IF THE ASSIGNEE IS NOT CURRENTLY A LENDER),
THE PROCESSING AND RECORDATION FEE (IF REQUIRED AND NOT WAIVED) AND ANY OTHER
DOCUMENT REQUIRED UNDER SECTION 9.04 OF THE CREDIT AGREEMENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]10 [NAME OF ASSIGNOR] By:  

 

  Name:   Title: [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE[S]11 [NAME OF ASSIGNEE] By:  

 

  Name:   Title: [NAME OF ASSIGNEE]

 

9  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date

10  Add additional signature blocks as needed. Include both Approved Fund and
manager making the trade (if applicable).

11  Add additional signature blocks as needed. Include both Approved Fund and
manager making the trade (if applicable).

 

Exhibit C - 3



--------------------------------------------------------------------------------

By:       Name:   Title:

 

Exhibit C - 4



--------------------------------------------------------------------------------

[Consented to and]12 Accepted:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent

 

By:       Name:   Title: [Consented to: AFFIRMATIVE INSURANCE HOLDINGS, INC. By:
 

 

  Name:   Title:]13

 

12  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

13  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

Exhibit C - 5



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) except as provided
for in clause (a) above, assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee, (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement and the other Loan
Documents, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 5.04 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
the Collateral Agent, the Arranger or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest and (vii) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement and the other Loan Documents, duly completed and
executed by [the][such] Assignee; (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Collateral Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan

 

Annex 1 - 1



--------------------------------------------------------------------------------

Documents are required to be performed by it as a Lender; (c) appoints and
authorizes the Administrative Agent and Collateral Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement as
are delegated to the Administrative Agent and Collateral Agent, respectively, by
the terms thereof, together with such powers as are reasonably incidental
thereto; (d) agrees that it will perform in accordance with their terms all of
the obligations which, by the terms of the Credit Agreement, are required to be
performed by it as a Lender, (e) specifies as its lending office (and address
for notices) the office set forth beneath its name on the signature pages hereof
and (f) represents and warrants that it is not a Disqualified Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment and Assumption may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or PDF (or similar file) by electronic mail shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Annex 1 - 2



--------------------------------------------------------------------------------

Exhibit D

AFFIRMATIVE INSURANCE HOLDINGS, INC.

FORM OF BORROWING REQUEST

Credit Suisse AG, Cayman Islands Branch as

Administrative Agent for the Lenders referred to below,

Eleven Madison Avenue

New York, NY 10010

Attention:

[Date]

Ladies and Gentlemen:

The undersigned, Affirmative Insurance Holdings, Inc., (the “Borrower”), refers
to the Credit Agreement dated as of September [    ], 2013 (the “Credit
Agreement”), among Affirmative Insurance Holdings, Inc., the Borrower, the
Lenders from time to time party thereto, Credit Suisse AG, Cayman Islands
Branch, as administrative agent (in such capacity, the “Administrative Agent”)
and as collateral agent (in such capacity, the “Collateral Agent”). Terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement. The Borrower hereby gives you notice pursuant to
Section 2.03 of the Credit Agreement that it requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the terms on which
such Borrowing is requested to be made:

 

(A)    Date of Borrowing (which is a Business Day)
                                         (B)    Principal Amount of Borrowing15
                                         (C)    Type of Borrowing16
                                         (D)    Interest Period and the last day
thereof17 (E)    Funds are requested to be disbursed to the Company’s account
with             (Account No.            ).

(signature page follows)

 

15  Not less than $1,000,000 and in an integral multiple of $500,000.

16  Specify Eurodollar Borrowing or ABR Borrowing.

17  Which shall be subject to the definition of “Interest Period” and
Section 2.02 of the Credit Agreement and end not later than the Maturity Date
(applicable for Eurodollar Borrowings only).

 

Exhibit D - 1



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on the date of the related Borrowing, the conditions to lending
expressly specified in Section 4.01 of the Credit Agreement have been satisfied
(or waived).

 

AFFIRMATIVE INSURANCE HOLDINGS, INC. By:     Name:   Title:  

 

Exhibit D - 2



--------------------------------------------------------------------------------

Exhibit E

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

[provided under separate cover]

 

Exhibit E - 1



--------------------------------------------------------------------------------

Exhibit F

FORM OF PERFECTION CERTIFICATE

[provided under separate cover]

 

Exhibit F - 1



--------------------------------------------------------------------------------

Exhibit G

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

EXHIBIT G-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September
[            ], 2013 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among Affirmative Insurance Holdings,
Inc., each lender from time to time party thereto and Credit Suisse AG, Cayman
Islands Branch, as administrative agent and collateral agent for such lenders.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:             , 20[ ]

 

Exhibit G-1 - 1



--------------------------------------------------------------------------------

Exhibit G

EXHIBIT G-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September
[            ], 2013 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among Affirmative Insurance Holdings,
Inc., each lender from time to time party thereto and Credit Suisse AG, Cayman
Islands Branch, as administrative agent and collateral agent for such lenders.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:             , 20[ ]

 

Exhibit G-2 - 1



--------------------------------------------------------------------------------

Exhibit G

EXHIBIT G-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September
[            ], 2013 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among Affirmative Insurance Holdings,
Inc., each lender from time to time party thereto and Credit Suisse AG, Cayman
Islands Branch, as administrative agent and collateral agent for such lenders.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:             , 20[ ]

 

Exhibit G-3 - 1



--------------------------------------------------------------------------------

Exhibit G

EXHIBIT G-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of September
[            ], 2013 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among Affirmative Insurance Holdings,
Inc., each lender from time to time party thereto and Credit Suisse AG, Cayman
Islands Branch, as administrative agent and collateral agent for such lenders.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any Note(s)
evidencing such Loan(s)), (iii) with respect to the extension of credit pursuant
to this Credit Agreement or any other Loan Document, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:             , 20[ ]

 

Exhibit G-4 - 1



--------------------------------------------------------------------------------

Schedule 1.01(b)

Subsidiary Guarantors

 

Affirmative Management Services, Inc. Affirmative Services, Inc. Affirmative
Insurance Group, Inc. Affirmative Underwriting Services, Inc. Affirmative
Insurance Services, Inc. USAgencies, L.L.C. USAgencies Management Services, Inc.



--------------------------------------------------------------------------------

Schedule 3.08(a)

Subsidiaries

 

LEGAL NAME

   JURISDICTION OF
INCORPORATION/FORMATION    BORROWER’S
PERCENTAGE OF
OWNERSHIP INTEREST
IN SUBSIDIARY
(DIRECT AND
INDIRECT)   LOAN PARTY (Y/N)

Affirmative Management Services, Inc.

   Texas    100%   Y

Affirmative Services, Inc.

   Texas    100%   Y

Affirmative Insurance Group, Inc.

   Texas    100%   Y

Affirmative Insurance Company

   Illinois    100%   N

Affirmative Underwriting Services, Inc.

   Texas    100%   Y

Affirmative Insurance Services, Inc.

   Texas    100%   Y

Affirmative Insurance Company of Michigan

   Michigan    100%   N

1500 Main, L.L.C.

   Louisiana    100%   N

Affirmative Insurance Holdings Statutory Trust I

   Delaware    100%   N

Affirmative Insurance Holdings Statutory Trust II

   Delaware    100%   N

USAgencies, L.L.C.

   Louisiana    100%   Y

USAgencies Management Services, Inc.

   Louisiana    100%  

USAgencies Casualty Insurance Company, Inc.

   Louisiana    100%   N

US Agencies Direct Insurance Company

   New York    100%   N

Affirmative Real Estate Investment LLC

   Louisiana    100%   N



--------------------------------------------------------------------------------

Schedule 3.08(b)

Additional Prohibitions and Restrictions

Affirmative Insurance Company is legally prohibited from paying dividends or
making other distributions to pay any Indebtedness owed to the Borrower or any
Subsidiary.



--------------------------------------------------------------------------------

Schedule 3.09

Litigation

None.



--------------------------------------------------------------------------------

Schedule 3.17

Environmental Matters

None.



--------------------------------------------------------------------------------

Schedule 3.18

Insurance

 

COVERAGE AND LOCATION

 

AMOUNT INSURED

 

COMPANY AND

POLICY NO.

 

TERM

 

PREMIUM

Commercial Package

   

Zurich American

Insurance Company

  09/08/13-09/08/14   $351,053     CPO647659100    

Property

      Taxes & Fees   $6,259

Blanket Limit

      Total Premium   $357,312

Personal Property

  $22,003,912      

Business Income & Extra Expense

  $22,000,000      

Earthquake (Note - each location has individual limits)

  $25,000,000      

Flood (Note - each location has individual limits)

  $25,000,000      

Deductibles:

  All other Perils (AOP) $10,000         Earthquake: $25,000         Flood:
$50,000         Named Windstorm: 5% per unit of insurance      

General Liability

   

Zurich American

Insurance Company

  09/08/13-09/08/14   Included

General Aggregate

  $2,000,000   CPO647659100    

Products/Completed Operations Aggregate

  $2,000,000      

Each Occurrence

  $1,000,000      



--------------------------------------------------------------------------------

COVERAGE AND LOCATION

 

AMOUNT INSURED

 

COMPANY AND

POLICY NO.

 

TERM

 

PREMIUM

Damages to Premises Rented to You (Fire Legal Liability)

  $1,000,000      

Medical Expense

  $10,000      

Personal & Advertising Injury

  $1,000,000      

Per location aggregate

  $15,000,000 cap      

Employee Benefits Liability

  $1,000,000      

Retro Date—07/01/11

  $2,000,000 - Aggregate        

$1,000 per occ. Deductible

     

Commercial Automobile

    Zurich American Insurance Company   09/08/13-09/08/14   Included

Liability - Any Auto Symbol 1

  $1,000,000 (CSL)   CPO647659100    

Auto Medical Payments - Owned Vehicles Symbol 2

  $10,000      

Uninsured/Underinsured Motorists - Owned Vehicles

       

Physical Damage

       

Comprehensive - Owned and hired vehicles symbols 2 & 8

  Actual cash value or Cost of Repair   $1,000 Deductible    

Collision - Owned and hired vehicles symbols 2 & 8

  Actual cash value or Cost of Repair   $1,000 Deductible    

Towing and Labor

       

Workers’ Compensation

    American Guarantee & Liability Insurance Co   09/08/13-09/08/14   $140,507

 

7



--------------------------------------------------------------------------------

COVERAGE AND LOCATION

 

AMOUNT INSURED

 

COMPANY AND

POLICY NO.

 

TERM

 

PREMIUM

    WC647659900    

WC Limit

  Statutory     Taxes & Fees   $314

Employer’s Liability:

      Total Annual   $140,821

Bodily Injury by Accident

  $1,000,000 - Each Accident      

Bodily Injury by Disease

  $1,000,000 - Policy Limit      

Bodily Injury by Disease

  $1,000,000 - Each Employee      

Endorsements:

       

Voluntary Compensation and Employers Liability Coverage Endorsement

       

Waiver or Our Right to recover From others Endorsement Blanket

       

Recover From Others Endorsements Blanket, Forein Voluntary Compensation

       

Umbrella Liability

    Firemans Fund   09/08/13-09/08/14   $44,689     SUO00015081698    

Each Occurrence

  $25,000,000      

General Aggregate

  $25,000,000      

Products/Completed Operations Aggregate

  $25,000,000      

Retention

  $0      

 

8



--------------------------------------------------------------------------------

COVERAGE AND LOCATION

 

AMOUNT INSURED

 

COMPANY AND

POLICY NO.

 

TERM

 

PREMIUM

Directors & Officers

    XL Specialty Insurance Company   7/9/12-7/9/13   $318,720

Limit of Liability

  $10,000,000   ELU126283-12   7/9/13 to 8/8/13   a/p $26,135

Retention

  $1,000,000     8/8/13 to 9/8/13   a/p $27,091

Pending & Prior Preceding Date

  7/9/2004     9/8/13 to 10/8/13   a/p $26,135

Excess Directors & Officers—Side A

    RSUI Indemnity Company   7/9/12-7/9/13   $150,000

Limit of Liability

  $5,000,000   NJS647190   7/9/13 to 8/8/13   a/p $12,300   (excess of
$10,000,000)     8/8/13 to 9/8/13   a/p $12,750      

9/8/13 to 10/8/13

  a/p $12,300

Professional Liability

    Indian Harbor Insurance Company (XL)   7/9/12-7/9/13   $247,500

Limit of Liability

  $5,000,000   ELU126289-12     $12,152 tax/fee

Retention

  $250,000     7/9/13 to 8/8/13   a/p $20,295

Pending & Prior Preceding Date

  7/9/2004       $0 tax/fee      

8/8/13 to 9/8/13

  a/p $21,038

 

9



--------------------------------------------------------------------------------

COVERAGE AND LOCATION

 

AMOUNT INSURED

 

COMPANY AND

POLICY NO.

 

TERM

 

PREMIUM

        $1033 tax/fee       9/8/13 to 10/8/13   a/p $20,295         $1027.41
tax/fee

Employment Practices Liability

    Greenwich Insurance Company (XL)   7/9/12-7/9/13   $98,000

Limit of Liability

  $5,000,000   ELU126284-12   7/9/13 to 8/8/13   a/p $8,036

Retention

  $150,000     8/8/13 to 9/8/13   a/p $8,330

Pending & Prior Preceding Date

  7/9/2004     9/8/13 to 10/8/13   a/p $8,036

Crime

    Indian Harbor Insurance Company (XL)   7/9/12-7/9/13   $30,000

Employee Dishonesty Blanket Form

  $5,000,000   ELU126288-12     $1,475 tax/fee

Forgery or Alteration

  $5,000,000     7/9/13 to 8/8/13   a/p $2,460

Theft Disappearance (Inside)

  $5,000,000       $0 tax/fee

Theft Disappearance (Outside)

  $5,000,000     8/8/13 to 9/8/13   a/p $2,550

Robbery of a Custodian Inside

  $5,000,000       $125 tax/fee

Robbery of a Custodian Outside

  $5,000,000     9/8/13 to 10/8/13   a/p $2,460

Robbery of a Custodian Safe

  $5,000,000       $121 fax/fee

Computer Fraud

  $5,000,000      

Money Orders, Counterfeit Money

  $5,000,000      

 

10



--------------------------------------------------------------------------------

COVERAGE AND LOCATION

 

AMOUNT INSURED

 

COMPANY AND

POLICY NO.

 

TERM

 

PREMIUM

Retention

  $250,000      

Fiduciary

    Greenwich Insurance Company (XL)   7/9/12-7/9/13   $13,500

Limit of Liability

  $5,000,000   ELU126291-12   7/9/13 to 8/8/13   a/p $1,107

Retention

  $50,000     8/8/13 to 9/8/13   a/p $1,148

Pending & Prior Preceding Date

  7/9/2004     9/8/13 to 10/8/13   a/p $1,107

 

11



--------------------------------------------------------------------------------

Schedule 3.19(a)

UCC Filing Offices

 

LOAN PARTY

  

TYPE OF FILING

  

FILING OFFICE

Affirmative Insurance Holdings, Inc.

   UCC-1 Financing Statement    Secretary of State of Delaware

Affirmative Management Services, Inc.

   UCC-1 Financing Statement    Secretary of State of Texas

Affirmative Services, Inc.

   UCC-1 Financing Statement    Secretary of State of Texas

Affirmative Insurance Group, Inc.

   UCC-1 Financing Statement    Secretary of State of Texas

Affirmative Underwriting Services, Inc.

   UCC-1 Financing Statement    Secretary of State of Texas

Affirmative Insurance Services, Inc.

   UCC-1 Financing Statement    Secretary of State of Texas

USAgencies, L.L.C.

   UCC-1 Financing Statement    East Baton Rouge Parish Clerk of Court,
Louisiana

USAgencies Management Services, Inc.

   UCC-1 Financing Statement    East Baton Rouge Parish Clerk of Court,
Louisiana

Affirmative Insurance Holdings, Inc.

   IP Security Agreement    United States Patent and Trademark Office

Affirmative Underwriting Services, Inc.

   IP Security Agreement    United States Patent and Trademark Office



--------------------------------------------------------------------------------

Schedule 3.20

Owned and Leased Real Property

 

Name

   City    State    Street Address    Zip      Landlord    Tenant     
Commencement      Expiration  

Baton Rouge Legal

   Baton Rouge    LA    5420 Corporate Blvd.,
Ste 103      70808       Corporate 5420,
LLC      AMSI         8/1/2009         7/31/2014   

Baton Rouge Office

   Baton Rouge    LA    7163 Florida
Boulevard      70806       Bon Carre
Business Center
II, LLC      AMSI        
  Unit 81: 12/2/09;
Unit 20: 1/8/10   
        1/7/2020   

Burr Ridge Office

   Burr Ridge    IL    150 Harvester Drive,
Ste. 200      60527       BJF Estancia I,
LLC      APHI         3/1/2013        
 
 
  3rd Floor:
11/30/2016;
2nd Floor:
11/30/2021   
  
  
  

Dallas Legal Office

   Dallas    TX    1201 Main Street,
Ste. 2424      75202       RAK Main
Place
Associates, LP      APHI         8/1/2010         2/29/2016   

Addison Office

   Addison    TX    4450 Sojourn Drive,
Ste. 500      75001       TNPPM
Lakeview
Sojourn, LLC      APHI         12/1/2009         3/3/2015   

Michigan Claims Office

   Plymouth    MI    409 Plymouth Road,
Stes. 121—123, 125,
126, 128, 129 and
202, 203      48170       Parkview
Properties, LLC      AMSI         4/1/2013         3/31/2014   

West Monroe

   Chicago    IL    227 West Monroe
Street, Ste. 3880      60606       227 Monroe
Street, Inc.      APHI         12/1/2006         7/31/2016   



--------------------------------------------------------------------------------

Schedule 3.25

Regulated Insurance Subsidiary Permits

Affirmative Insurance Company:

 

NAIC Company Code: 42609

Domicile: Illinois

  

NAIC Group Code: 3596

  

FEIN: 34-1385465

  

Incorporated: 06-10-1983

State

  

Certificate Number

  

Original Effective Date

  

Amended

  

Authorized Lines of Business

Alabama

      December 16, 2004    September 13, 2006    Property; Miscellaneous
Casualty, Surety Including Official Surety Bonds, Marine

Arizona

   1951 #M-0900222    October 18, 1985    July 16, 2001    Casualty without
Workers’ Compensation; Property

Arkansas

   2603    August 27, 1998    July 16, 2001 January 2, 2007    Property;
Casualty (Excluding Workers Compensation); Surety; Marine

California

   7959 (Co No: 4870-2)    September 29, 2004    February 1, 2007    Fire;
Marine; Liability; Burglary; Automobile; Miscellaneous

Connecticut

      December 31, 1989    February 18, 1997 May 1, 2010 July 16, 2001   
Worker’s Compensation Effective 05/01/2010 Existing Business Only

Florida

   1935    February 22, 1989    March 26, 1991    Fire; Allied Lines; Farmowners
Multi Peril; Homeowners Multi Peril; Commercial Multi Peril; Inland Marine;
Earthquake; Workers’ Compensation (deleted effective 07/13/2004); Other
Liability; Private Passenger Auto Liability; Commercial Automobile Liability;
PPA Physical Damage; Commercial Auto Physical Damage; Fidelity; Surety; Glass;
Burglary and Theft; Boiler and Machinery; Livestock; Industrial Fire; Industrial
Extended Coverage



--------------------------------------------------------------------------------

Georgia

   2000690    September 25, 1989    July 16, 2001    Property; Marine and
Transportation; Casualty (Including Workers’ Compensation); Surety

Idaho

   2488    May 28, 1991    July 16, 2001    Casualty, Excluding Work Comp;
Surety; Marine and Transportation; Property

Illinois

      December 23, 1991    7/16/2001 9/13/2006    Class 2 (Casualty, Fidelity
and Surety): Accident and Health; Vehicle; Liability; Workers’ Compensation;
Burglary and Forgery; Glass; Fidelity and Surety; Miscellaneous; Other Casualty
Risks; Contingent Losses; Livestock and Domestic Animals; Legal Expense
Insurance Class 3 (Fire and Marine, etc.): Fire; Elements; War, Riot and
Explosion; Marine and Transportation; Vehicle; Property Damage, Sprinkler
Leakage and Crop; Other Fire and Marine Risks; Contingent Losses; Legal Expense
Insurance

Indiana

      May 16, 1988   

January 9, 2004

February 6, 2004

January 31, 2007

   Class II (Casualty): Accident and Health—Disability; Workers’ Compensation
(deleted 02/06/2004); Burglary, Theft; Glass; Boiler and Machinery; Automobile;
Sprinkler; Liability; Fidelity & Surety without Bail Bonds; Miscellaneous Class
III (Property): Fire, Windstorm, Hail, Loot, Riot; Sprinkler; Marine

 

15



--------------------------------------------------------------------------------

Iowa

   2520    December 8, 1988    July 16, 2001 January 26, 2004 September 13, 2006
   Fire; Extended coverage; Other allied lines; Homeowners multiple peril;
Commercial multiple peril; Earthquake; Growing crops; Ocean marine; Inland
marine; Accident only; Accident and health; Hospital and medical expense; Group
accident and health; Non-cancellable accident and health; Liability other than
auto (BI); Liability other than auto (PD); Auto liability (BI); auto liability
(PD); Auto physical damage; Aircraft physical damage; Fidelity; Surety; Glass;
Burglary and theft; Boiler and machinery

Kansas

      July 10, 1990    July 16, 2001 January 24, 2007    Fire; Windstorm & Hail;
Extended Coverage; Optional Perils; Sprinkler Leakage; Business Interruption;
Earthquake; Water Damage; Inland Marine; Rain; Automobile Physical Damage;
Flood; Homeowners Policies; Automobile Liability; General Liability; Fidelity,
Surety & Forgery Bonds; Glass; Burglary, Theft & Robbery; Boiler & Machinery;
Malpractice Liability; Cargo Liability

 

16



--------------------------------------------------------------------------------

Kentucky

   301114    September 21, 1989   

July 16, 2001

January 23, 2007

   Property, Casualty (limited to vehicle, liability, burglary & theft, personal
property floater, glass, boiler & machinery, leakage & fire extinguishing
equipment, failure of certain institutions to record documents, automobile
guaranty and miscellaneous), Surety; Marine & Transportation

Louisiana

      December 24, 2008    November 16, 2012    Vehicle

Mississippi

   8700043    November 1, 1987       Fire and Allied Lines; Casualty/Liability;
Fidelity; Surety; Boiler and Machinery; Plate Glass; Inland Marine; Auto Phy
Damage/Liab; Guaranty

Missouri

   B1239782    January 9, 2003       Liability; Miscellaneous; Property

Nebraska

   510    December 19, 1989    July 16, 2001 February 12, 2004    Property
Insurance; Glass Insurance; Burglary and Theft Insurance; Boiler and Machinery
Insurance; Liability Insurance; Vehicle Insurance; Fidelity Insurance; Surety
Insurance; Marine Insurance

Nevada

   17516    January 13, 2006    January 26, 2006 April 5, 2007    Casualty
(Excluding Workers’ Compensation); Property

New Mexico

   4955    March 3, 2004    February 22, 2007    Property (Excluding Marine and
Transportation); Casualty; Vehicle

North Carolina

   2936    December 30, 1988   

March 25, 1997 May 11, 1999

July 16, 2001

September 5, 2013

   Fire; Extended Coverage; Commercial Water Damage; Residential Water Damage;
Burglary and Theft; Glass; Boiler and Machinery; Elevator; Animal; Automobile
Collision; Other Collision; Automobile Personal Injury Liability; Other Personal
Injury Liability; Automobile Property Damage Liability; Other Property Damage
Liability; Workmen’s Compensation & Employer’s Liability; Fidelity and Surety;
Motor Vehicle and Aircraft Property Damage, Fire, Theft, Comprehensive,
Collision; Inland Marine (RESTRICTED – NO NEW BUSINESS)

 

17



--------------------------------------------------------------------------------

North Dakota

      December 11, 1989    July 16, 2001    Casualty; Property

Ohio

      July 17, 1983       Accident & Health; Aircraft; Allied Lines; Boiler &
Machinery; Burglary & Theft; Collectively Renewable A & H; Commercial
Auto—Liability; Commercial Auto—No Fault; Commercial Auto—Phys. Damage; Credit
Accident & Health; Earthquake; Fidelity; Financial Guaranty; Fire; Glass, Group
Accident & Health; Guaranteed Renewable A & H; Inland Marine; Multiple
Peril—Commercial; Multiple Peril—Farmowners; Multiple Peril—Homeowners;
Noncancellable A & H; Nonrenew—State Reasons (A&H); Ocean Marine; Other Accident
only; Other Liability; Private Passenger Auto—Liab.; Private Passenger
Auto-Other; Private Passenger-Phys Damage; Surety; Workers Compensation

Oklahoma

   0096 AMENDED    February 2, 1995    July 16, 2001 January 22, 2007   
Property; Casualty; Vehicle

Oregon

   3277    November 23, 2005       Casualty (Excluding Workers’ Compensation)

Pennsylvania

      February 7, 1995       Auto Liability; Inland Marine and Physical Damage

 

18



--------------------------------------------------------------------------------

Rhode Island

      August 22, 1998    March 20, 2007    All Lines of insurance except life,
annuities, title, mortgage guaranty, financial guaranty and worker’s
compensation.

South Carolina

   160944    December 3, 2003       Property; Casualty

South Dakota

   3371    December 5, 1989    7/16/2001 10/03/2001    Fire & Allied Lines;
Inland & Ocean Marine; Bodily Injury (No Auto); Property Damage (No Auto);
Bodily Injury (Auto); Property Damage (Auto); Physical Damage (Auto); Fidelity &
Surety Bonds; Glass; Burglary & Theft; Boiler & Machinery; Bail Bonds

Tennessee

      February 4, 1988   

October 30, 2001

October 25, 2004

July 16, 2007

   Property; Casualty; Surety

Texas Co No: 10-095910

   95910 14275    May 11, 2004    January 30, 2007    Automobile—Liability &
Physical Damage and reinsurance on all lines authorized to be written on a
direct basis

Utah

   12881    March 8, 2004       Liability; Property; Vehicle Liability

Virginia

   42609    July 1, 1997    January 18, 2007    Fire; Miscellaneous Property;
Farm Multiple Peril; Homeowners Multiple Peril; Commercial Multiple Peril;
Inland Marine; Workers Compensation-Employer (withdrawn 07/02/2008); Liability
Other Than Auto; Automobile Liability; Automobile Physical Damage; Fidelity;
Surety; Glass; Burglary and Theft; Boiler and Machinery; Water Damage

Washington

   2250    October 3, 2005       Vehicle

West Virginia

   1155    October 7, 1988    July 16, 2001    Fire; Marine; Casualty; Surety

 

19



--------------------------------------------------------------------------------

Wisconsin

   10582    September 30, 1988    July 16, 2001    Fire, inland marine, and
other property insurance; Liability and incidental medical expense insurance;
Automobile and aircraft insurance; Fidelity insurance; Surety insurance;
Miscellaneous Affirmative Insurance Company of Michigan:

NAIC Company Code: 12569

Domicile: Michigan

  

NAIC Group Code: 3596

  

FEIN: 20-4352159

  

Incorporated: 02-14-2006

State

  

Certificate Number

  

Original Effective Date

  

Amended

  

Authorized Lines of Business

Michigan

      May 8, 2006       Property; Automobile Insurance—Limited; Casualty:
Automobile; Casualty: Liablity; Casualty: Misc—Other; Disability coverage
supplemental to Auto Insurance USAgencies Casualty Insurance Company, Inc.:   

NAIC Company Code: 10295

Domicile: Louisiana

  

NAIC Group Code: 1345

  

FEIN: 72-1301527

  

Incorporated: 07/11/1995

State

  

Certificate Number

  

Original Effective Date

  

Amended

  

Authorized Lines of Business

Louisiana

      September 15, 1995       Vehicle

 

20



--------------------------------------------------------------------------------

USAgencies Direct Insurance Company:   

NAIC Company Code: 10413

Domicile: New York

  

NAIC Group Code: 1345

  

FEIN: 13-3571448

  

Incorporated: 05/07/1987

State

  

Certificate Number

  

Original Effective Date

  

Amended

  

Authorized Lines of Business

Alabama

   10413    March 19, 1997    August 10, 1999    Misc Casualty; Surety Excl
Official Surety Bonds; Marine

Arizona

   1669    April 17, 1997    August 9, 1999    Vehicle

Illinois

         July 1, 2005    Class 2 (Casualty, Fidelity and Surety): Vehicle;
Liability; Workers’ Compensation; Burglary and Forgery; Glass; Miscellaneous;
Other Casualty Risks; Contingent Losses; Livestock and Domestic Animals; Legal
Expense Insurance Class 3 (Fire and Marine, etc.): Marine and Transportaion;
Vehicle; Property Damage, Sprinkler Leakage and Crop; Other Fire and Marine
Risks; Contingent Losses

Indiana

      November 15, 2000       Class II (Casualty): Accident and
Health—Disability; Workers’ Compensation; Burglary, Theft; Glass; Boiler and
Machinery; Automobile; Sprinkler; Liability; Credit; Title; Fidelity & Surety
without Bail Bonds; Miscellaneous; Legal Expenses Class III (Property): Fire,
Windstorm, Hail, Loot, Riot; Crop; Sprinkler; Marine

Iowa

            Fire; Extended coverage; Other allied lines; Homeowners multiple
peril (Inc. B.I.); Commercial multiple peril; Earthquake; Growing crops; Ocean
Marine; Inland marine; Workers’ compensation; Liability other than auto (B.I.);
Liability other than auto (P.D.); auto liability (B.I.); auto liability (P.D.);
Auto physical damage; Aircraft physical damage; Glass; Burglary and theft;
Boiler and machinery

 

21



--------------------------------------------------------------------------------

Kentucky

      December 16, 1996       Multiple Line—Health; Property; Surety; Casualty;
Marine and transportation Insurance

Louisiana

      February 19, 2002       Vehicle

Massachusetts

   413792000    March 31, 1989    Surrender 1/26/2012    Ocean & Inland Marine

Montana

   4445    August 24, 1999       Property; Marine; Casualty (excluding Workers’
Compensation)

Nevada

   1719    September 24, 1998    December 31, 2000    Property; Casualty
(excluding Workers’ Compensation)

New York

      March 31, 1989    August 9, 1999    Fire; Miscellaneous property; Water
damage; Burglary and theft; Glass; Boiler and machinery; Collision; Personal
injury liability; Property damage liability; Motor vehicle and aircraft physical
damage; Marine and inland marine; Marine protection and indemnity insurance

Ohio

      December 31, 1989       Allied Lines; Boiler & Machinery; Burglary &
Theft; Commercial Auto-Liability; Commercial Auto-No Fault; Commercial
Auto-Phys. Damage; Earthquake; Fidelity; Fire; Glass; Inland Marine; Multiple
Peril-Commercial; Multiple Peril-Farmowners; Multiple Peril-Homeowners; Ocean
Marine; Other Liability; Private Passenger Auto-Liab; Private Passenger
Auto-Other; Private Passenger-Physical Damage; Surety; Workers Compensation

 

22



--------------------------------------------------------------------------------

Oregon

   2803    March 31, 1989    August 9, 2999    Casualty (excluding Workers’
Compensation); Marine and Transportation

Texas

   12703    December 12, 1990    November 30, 2000    Fire; Allied Coverages;
Ocean Marine; Employers’ Liability; Automobile-Liability and Physial Damage;
Liability other than Automobile; Glass; Burglary & Theft; Boiler & Machinery and
Reinsurance on all lines authorized to be written on a direct basis

Washington

   367    July 1, 1958    Withdrawn 12/15/2009    Property; Marine &
Transportation; Vehicle; General Casualty

Wisconsin

   12119    October 31, 1996    August 9, 1999    Fire, inland marine, and other
property insurance; Ocean marine insurance; Liability and incidental medical
expense insurance; Automobile and aircraft insurance; Miscellaneous

 

23



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

 

1. $4,809,496.66 4.95% Senior Secured Note due December 15, 2015 by 1500 Main,
L.L.C. in favor of Wells Fargo Bank Northwest, N.A., secured by a Mortgage,
Security Agreement and Assignment of Leases and Rents dated as of March 15, 2013
in respect of certain property located at 1500 Main Street, Baton Rouge,
Louisiana.

 

2. Sale-Leaseback Agreement by and among Affirmative Insurance Company and Key
Equipment Finance Inc. pursuant to a Master Lease Agreement (No. MEF0802) dated
and effective May 7, 2010, and Lease Schedule No. 01B dated May 20, 2010.



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

 

DEBTOR

 

JURISDICTION

 

SECURED
PARTY

 

LIEN TYPE
SEARCHED

 

FILING INFO

 

COLLATERAL

Affirmative Insurance Holdings, Inc.   Delaware Secretary of State   Dell
Financial Services, L.P.   UCC  

File No. 51175455

Filing Date 04/15/2005

  All computer equipment and peripherals wherever located leased to Lessee by
Lessor under Master Lease Agreement #6429829        

Amend No. 20100969174

Filing Date 03/22/2010

Continuation

      Dell Financial Services L.L.C.    

Amend No. 20101110091

Filing Date 03/31/2010

Change Name of Secured Party

    Delaware Secretary of State   Cisco Systems Capital Corporation   UCC  

File No. 63705696

Filing Date 10/24/2006

  Debtor’s right, title and interest in all equipment and relating insurance and
records between Lessee and Lessor        

Amend No. 20113454991

Filing Date 09/08/2011

Continuation

    Delaware Secretary of State   CIT Technologies Corporation   UCC  

File No. 20070422567

Filing Date 02/01/2007

  All equipment and related peripherals between Lessee and Lessor        

Amend No. 20120331787

Filing Date 01/26/2012

Continuation

 



--------------------------------------------------------------------------------

DEBTOR

 

JURISDICTION

 

SECURED
PARTY

 

LIEN TYPE
SEARCHED

 

FILING INFO

 

COLLATERAL

  Delaware Secretary of State   Marquette Equipment Finance, LLC   UCC  

File No. 20101131824

Filing Date 04/01/2010

  All equipment leased by Marquette as Lessor to Affirmative Insurance Holdings
as Lessee pursuant to Lease Schedule No. 001 under Master Lease Agreement No.
MEF0802        

Amend No. 20101386550

Filing Date 04/21/2010

Restated Collateral Description

         

Amend No. 20101802713

Filing Date 05/21/2010

Termination

    Delaware Secretary of State   Marquette Equipment Finance, LLC   UCC  

File No. 20101386568

Filing Date: 04/21/2010

  All equipment, software and personal property leased by Marquette as Lessor to
Affirmative Insurance Holdings as Lessee pursuant to Lease Schedule No. 01B
under Master Lease Agreement No. MEF0802        

Amend No. 20102105389

Filing Date 06/16/2010

Termination

    Delaware Secretary of State   Marquette Equipment Finance, LLC   UCC  

File No. 20101423445

Filing Date 04/23/2010

  Securities account held by Comerica Securities on behalf of Pledgor and those
certain securities in which Pledgor grants to Marquette a security interest in
the Pledged Asset under a Brokerage Account Security Agreement dated April 1,
2010        

Amend No. 20101800980

Filing Date 05/21/2010

Termination

 

 

26



--------------------------------------------------------------------------------

DEBTOR

 

JURISDICTION

 

SECURED
PARTY

 

LIEN TYPE
SEARCHED

 

FILING INFO

 

COLLATERAL

USAgencies, L.L.C   Central Index, Louisiana   CIT Technology Financing
Services, Inc.   UCC  

File No. 091138538

Filing Date 08/05/2010

  Equipment     CIT Finance LLC   UCC  

File No. 09-1160118

Filing Date 07/25/2011

  Equipment     CIT Finance LLC   UCC  

File No. 171370706

Filing Date 11/04/2011

  Equipment

 

27



--------------------------------------------------------------------------------

Schedule 6.04

Existing Investments

 

Bank Name

 

Beneficiary

 

Bank

Account #

 

Account Name

 

Location

 

Contact Name

 

Contact Number

Non-Restricted Securities             UBS Financial Services, Inc.   N/A   Yl
00961   Affirmative Insurance Company   New York, NY   Hank Ludwicki  
212-821-2189 UBS Financial Services, Inc.   N/A   Y1 00880   Affirmative
Insurance Company of Michigan   New York, NY   Hank Ludwicki   212-821-2189 UBS
Financial Services, Inc.   N/A   Y1 02255   US Agencies Casualty Insurance
Company   New York, NY   Hank Ludwicki   212-821-2189 UBS Financial Services,
Inc.   N/A   Y1 02306   US Agencies Direct Insurance Company   New York, NY  
Hank Ludwicki   212-821-2189 Comerica Bank   N/A   4085000178   US Agencies
Direct Insurance Company   Detroit, MI   Ralph Johnston   313-222-9053 Comerica
Bank   N/A   2085001302   Affirmative Insurance Company of Michigan   Detroit,
MI   Ralph Johnston   313-222-9053 Comerica Bank   N/A   4085000310   US
Agencies Direct Insurance Company   Detroit, MI   Ralph Johnston   313-222-9053
Varadero Partners, LP   N/A   Varadero Master Fund   US Agencies Casualty
Insurance Company   New York, NY   Li-Fen Yip   212-715-6812 Restricted
Securities             Trusts:             UBS Financial Services, Inc.   Old
American—AAF   Y1 02564   Affirmative Insurance Company—OACM A-Affordable Trust
  New York, NY   Hank Ludwicki   212-821-2189 Comerica Bank   Old American—AAF  
2085001384   Affirmative Insurance Company—OACM A-Affordable Trust   Detroit, MI
  Ralph Johnston   313-222-9053 KeyBanc Capital Markets   Sales Leaseback  
210-03011-217   Affirmative Insurance Company   Bellevue, WA   Tim Windus  
425-709-4364 Frost National Bank   Vesta   WA570   Affirmative Insurance
Company—Vesta AIC Trust   Fort Worth, TX   Chris Massey   817-420-5052



--------------------------------------------------------------------------------

Northern Trust   Collateral   3800100029   Affirmative Insurance Holdings, Inc.
    Allen Clingler   312-557-7415 Frost Bank   Collateral for Purchasing Card
Program   710217   Affirmative Insurance Holdings, Inc.     Todd Coultas  
214-515-4813 American Express Bank   Collateral for Corporate Amex Program  
10112654   Affirmative Insurance Holdings, Inc.       800-437-3600 JP Morgan
Chase   Pledged CD for Paymentech   100077314831   US Agencies Casualty
Insurance Company     Belinda Crow   214-965-2654 Special Deposits:            
UBS Financial Services, Inc. (NV)   Policyholder   Yl 00961   Affirmative
Insurance Company   New York, NY   Hank Ludwicki   212-821-2189 UBS Financial
Services, Inc. (NV)   Policyholder   Y1 02306   US Agencies Direct Insurance
Company   New York, NY   Hank Ludwicki   212-821-2189 US Bank (GA)  
Policyholder   61-584708200   Affirmative Insurance Company   Winston-Salem, NC
  Carol J. Millican   800-575-6387 Capital One Bank (LA)   Policyholder  
710415027   US Agencies Casualty Insurance Company   New Oleans, LA   Colleen
McCarthy   504 533 3406 Capital One Bank (NY)   Policyholder   769737016   US
Agencies Direct Insurance Company   New Oleans, LA   Colleen McCarthy   504 533
3406 Illinois National Bank (IL)   Policyholder   155   Affirmative Insurance
Company (NAIC#42609)   Springfield, IL   Cathy Suhling   217-557-4639 Century
Bank (NM)   Policyholder   4955   Affirmative Insurance Company   Santa Fe, NM  
Annette Martinez   505-995-1211 US Bank (NC)   Policyholder   58-078477600  
Affirmative Insurance Company   Winston-Salem, NC   Teressa Browning  
919-424-6489 US Bank (SC)   Policyholder   222-121060003300   Affirmative
Insurance Company   Winston-Salem, NC   Carol J. Millican   800-575-6387 Sun
Trust Bank (VA)   Policyholder   7023549   Affirmative Insurance Company  
Richmond, VA   Melissa Joy Wells   804-782-7792 Union Bank   Policyholder  
6737304600   US Agencies Direct Insurance Company   Arizona   Denise Wong  
415-705-7326 Central Bank   Policyholder   370006741   Affirmative Insurance
Company   Missouri   Toni M. Charlton-Halbrook   573-751-4126 JP Morgan Chase
(MI)   Policyholder   341000163   Affirmative Insurance Company of Michigan  
Lansing, MI   Sue S Kohagen   517-373-8161

 

29